TABLE OF CONTENTS

 

 

EXHIBIT 10.1

EXECUTION COPY

CREDIT AGREEMENT

Dated as of December 28, 2011

among

Certain Subsidiaries of W.P. CAREY & CO. LLC identified herein,

as Borrowers

W.P. CAREY & CO. LLC,

as Guarantor

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and

L/C Issuer

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

and

The Other Lenders Party Hereto

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

J.P. MORGAN SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

Section

       Page   ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

1.01

  Defined Terms      1   

1.02

  Other Interpretive Provisions      38   

1.03

  Accounting Terms      39   

1.04

  Rounding      40   

1.05

  Times of Day      40   

1.06

  Letter of Credit Amounts      40   

1.07

  Exchange Rates; Currency Equivalents      40   

1.08

  Change of Currency      40    ARTICLE II    THE COMMITMENTS AND CREDIT
EXTENSIONS   

2.01

  The Loans      41   

2.02

  Borrowings, Conversions and Continuations of Revolving Credit Loans      41   

2.03

  Competitive Loans      43   

2.04

  Letters of Credit      46   

2.05

  Swing Line Loans      55   

2.06

  Prepayments      58   

2.07

  Termination or Reduction of Commitments      59   

2.08

  Repayment of Loans      60   

2.09

  Interest      60   

2.10

  Fees      61   

2.11

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     62   

2.12

  Evidence of Debt      62   

2.13

  Payments Generally; Administrative Agent’s Clawback      63   

2.14

  Sharing of Payments by Lenders      65   

2.15

  Extension of Maturity Date      66   

2.16

  Increase in Commitments      67   

2.17

  Cash Collateral      68   

2.18

  Defaulting Lenders      70   

2.19

  Removal of Borrowers      71    ARTICLE III    TAXES, YIELD PROTECTION AND
ILLEGALITY   

3.01

  Taxes      72   

3.02

  Illegality      76   

3.03

  Inability to Determine Rates      77   

3.04

  Increased Costs; Reserves on Eurocurrency Rate Loans      77   

3.05

  Compensation for Losses      79   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.06

  Mitigation Obligations; Replacement of Lenders      80   

3.07

  Survival      81    ARTICLE IV    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS   

4.01

  Conditions of Effectiveness      81   

4.02

  [Reserved]      83   

4.03

  Conditions to All Credit Extensions      83    ARTICLE V    REPRESENTATIONS
AND WARRANTIES   

5.01

  Existence, Qualification and Power      84   

5.02

  Authorization; No Contravention      84   

5.03

  Governmental Authorization; Other Consents      85   

5.04

  Binding Effect      85   

5.05

  Financial Statements; No Material Adverse Effect      85   

5.06

  Litigation      85   

5.07

  No Default      85   

5.08

  Ownership of Property; Liens      86   

5.09

  Environmental Compliance      86   

5.10

  Taxes      86   

5.11

  ERISA Compliance      86   

5.12

  Subsidiaries; Equity Interests; Loan Parties      87   

5.13

  Margin Regulations; Investment Company Act      87   

5.14

  Disclosure      88   

5.15

  Compliance with Laws      88   

5.16

  Intellectual Property; Licenses, Etc.      88   

5.17

  Solvency      88   

5.18

  Casualty, Etc.      88   

5.19

  SEC Reports      88   

5.20

  Anti-Money Laundering and Economic Sanctions Laws      89   

5.21

  REIT Status      89    ARTICLE VI    AFFIRMATIVE COVENANTS   

6.01

  Financial Statements      90   

6.02

  Certificates; Other Information      91   

6.03

  Notices      93   

6.04

  Payment of Obligations      93   

6.05

  Preservation of Existence, Etc.      94   

6.06

  Maintenance of Properties      94   

6.07

  Maintenance of Insurance      94   

6.08

  Compliance with Laws      94   

6.09

  Books and Records      94   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.10

  Inspection Rights      95   

6.11

  Use of Proceeds      95   

6.12

  Additional Borrowers      95   

6.13

  Compliance with Environmental Laws      95   

6.14

  Distributions in the Ordinary Course      96   

6.15

  Company Status      96   

6.16

  Further Assurances      96   

6.17

  Compliance with Terms of Leaseholds      96   

6.18

  Material Contracts      96    ARTICLE VII    NEGATIVE COVENANTS   

7.01

  Liens      97   

7.02

  Indebtedness      97   

7.03

  Investments      98   

7.04

  Fundamental Changes      99   

7.05

  Dispositions      99   

7.06

  Restricted Payments      100   

7.07

  Change in Nature of Business      100   

7.08

  Transactions with Affiliates      101   

7.09

  Amendments of Organizational Documents      101   

7.10

  Use of Proceeds      101   

7.11

  Financial Covenants      101   

7.12

  Prepayments, Etc. of Indebtedness      102   

7.13

  Fiscal Year Changes      102    ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES
  

8.01

  Events of Default      102   

8.02

  Remedies upon Event of Default      104   

8.03

  Application of Funds      105    ARTICLE IX    ADMINISTRATIVE AGENT   

9.01

  Appointment and Authority      106   

9.02

  Rights as a Lender      106   

9.03

  Exculpatory Provisions      106   

9.04

  Reliance by Administrative Agent      107   

9.05

  Delegation of Duties      107   

9.06

  Successor Administrative Agent      108   

9.07

  Non-Reliance on Administrative Agent and Other Lenders      109   

9.08

  No Other Duties, Etc.      109   

9.09

  Administrative Agent May File Proofs of Claim      109   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE X    CONTINUING GUARANTY   

10.01

  Guaranty      110   

10.02

  Rights of Lenders      110   

10.03

  Certain Waivers      111   

10.04

  Obligations Independent      111   

10.05

  Subrogation      111   

10.06

  Termination; Reinstatement      111   

10.07

  Subordination      112   

10.08

  Stay of Acceleration      112   

10.09

  Condition of Borrowers      112   

10.10

  Release of Guarantor      112    ARTICLE XI    MISCELLANEOUS   

11.01

  Amendments, Etc.      112   

11.02

  Notices; Effectiveness; Electronic Communications      114   

11.03

  No Waiver; Cumulative Remedies; Enforcement      116   

11.04

  Expenses; Indemnity; Damage Waiver      117   

11.05

  Payments Set Aside      119   

11.06

  Successors and Assigns      119   

11.07

  Treatment of Certain Information; Confidentiality      124   

11.08

  Right of Setoff      125   

11.09

  Interest Rate Limitation      125   

11.10

  Counterparts; Effectiveness      125   

11.11

  Survival of Representations and Warranties      126   

11.12

  Severability      126   

11.13

  Replacement of Lenders      126   

11.14

  Governing Law; Jurisdiction; Etc.      127   

11.15

  WAIVER OF JURY TRIAL      128   

11.16

  No Advisory or Fiduciary Responsibility      128   

11.17

  Electronic Execution of Assignments and Certain Other Documents      129   

11.18

  USA PATRIOT Act      129   

11.19

  Joint and Several Liability of Borrowers      129   

11.20

  ENTIRE AGREEMENT      132   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULES

 

1.01(A)

  Managed REITs

1.01(B)

  Mandatory Cost Formulae

1.01(C)

  Existing Letters of Credit

2.01

  Commitments and Applicable Percentages

5.11(d)

  ERISA

5.12

  Subsidiaries and Other Equity Investments; Loan Parties

7.02

  Existing Indebtedness

11.02

  Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A

  Loan Notice

B-1

  Competitive Bid Request

B-2

  Competitive Bid

B-3

  Competitive Loan Note

C

  Swing Line Loan Notice

D-1

  [Reserved]

D-2

  Revolving Credit Note

E

  Compliance Certificate

F-1

  Assignment and Assumption

F-2

  Administrative Questionnaire

G

  Availability Certificate

H

  Joinder Agreement

I

  Solvency Certificate

J

  United States Tax Compliance Certificate

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of December 28,
2011, among W.P. Carey & Co. LLC (together with its permitted successors and
assigns, the “Company”), as guarantor, certain Subsidiaries of the Company
identified herein, as the Borrowers, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

PRELIMINARY STATEMENTS:

The Company and the Borrowers have requested that the Lenders provide an
unsecured revolving credit facility for working capital and other general
corporate purposes as set forth herein.

The Lenders have indicated their willingness to lend and the L/C Issuer has
indicated its willingness to issue letters of credit, in each case, on the terms
and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one basis point.

“Absolute Rate Loan” means a Competitive Loan that bears interest at a rate
determined with reference to an Absolute Rate.

“Adjusted Funds From Operations” means a modified computation of NAREIT defined
FFO as reported by the Company on the SEC’s website; provided that for purposes
of determining compliance with Section 7.06(c), Adjusted Funds From Operations
shall exclude impairment charges, charges from the early extinguishment of
indebtedness, deferred income tax benefits or expenses, gains or losses from
deconsolidation of Subsidiaries, amortization of intangibles, unrealized foreign
exchange gains or losses and other non-cash or non-recurring charges not already
excluded under NAREIT defined FFO as evidenced by a certification of a
Responsible Officer of the Company containing calculations in reasonable detail
satisfactory to the Administrative Agent. Adjustments for unconsolidated
partnerships and joint ventures will be calculated to reflect Adjusted Funds
From Operations on the same basis.

“Adjusted Management EBITDA” means, for any period, an amount equal to:

(a) Management EBITDA during such period; minus

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) revenues earned by the Company and its Subsidiaries during such period in
equity (if any) of managed funds or Managed REITs; minus

(c) structuring revenues earned by the Company and its Subsidiaries during such
period in excess of 35% of management revenues earned by the Company and its
Subsidiaries (as described in clause (a) of the definition of Management EBITDA)
during such period; minus

(d) distributions in cash received by the Company and its Subsidiaries in
respect of equity in managed funds and Managed REITs during such period.

“Adjusted Property EBITDA” means, for any period, an amount equal to:

(a) Property EBITDA during such period; plus

(b) the Borrowers’ pro rata share of Total G&A Expense; minus

(c) EBITDA during such period in respect of Properties owned by the Company or
one of its Subsidiaries for fewer than four fiscal quarters.

“Adjusted Total EBITDA” means, for any period, an amount equal to:

(a) EBITDA of the Company and its Subsidiaries during such period; plus

(b) Joint Venture EBITDA for such period; minus

(c) revenues earned by the Company and its Subsidiaries in equity (if any) of
managed funds and Managed REITs under management/advisory contracts; minus

(d) structuring revenues earned by the Company and its Subsidiaries during such
period in excess of 35% of management revenues earned by the Company and its
Subsidiaries (as described in clause (a) of the definition of Management EBITDA)
during such period; plus

(e) distributions in cash received by the Company and its Subsidiaries in
respect of equity in managed funds and Managed REITs during such period.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agreement” means this Credit Agreement.

“Alternative Currency” means each of Euro, Sterling and Yen.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means an amount equal to the lesser of
(a) $150,000,000 and (b) the Revolving Credit Facility. The Alternative Currency
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

“Applicable Percentage” means, with respect to any Revolving Credit Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time. If the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, or if all Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Revolving Credit Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan,
Base Rate Loan, Letter of Credit Fee, Facility Fee and Unused Fee, as the case
may be:

(a) at all times after an Investment Grade Debt Rating shall have been obtained,
the applicable rate per annum set forth below, based upon such Debt Rating from
Moody’s or S&P, respectively, applicable on such date:

 

Pricing Level

   Debt Ratings
(S&P/Moody’s):    Applicable
Rate for
Eurocurrency
Loans and
Letters of Credit     Applicable
Rate for
Base Rate
Loans     Applicable
Rate for
Facility
Fee  

Category 1

   A- / A3 or better      1.10 %      0.10 %      0.20 % 

Category 2

   BBB+ / Baa1      1.20 %      0.20 %      0.25 % 

Category 3

   BBB / Baa2      1.30 %      0.30 %      0.30 % 

Category 4

   BBB- / Baa3      1.55 %      0.55 %      0.35 % 

Category 5

   Lower than


BBB- / Baa3

     2.00 %      1.00 %      0.40 % 

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

For purposes of the foregoing, if a Debt Rating is issued by each of S&P and
Moody’s, then the higher of such Debt Ratings shall apply, unless there is a
split in Debt Ratings of more than one level, in which case the level that is
one level lower than the higher Debt Rating shall apply. The Debt Ratings shall
be determined from the most recent public announcement of any changes in the
Debt Ratings and shall be effective until the next public announcement of any
such change. If the rating system of Moody’s or S&P shall change, or if either
such rating agency shall cease to be in the business of rating companies or
corporate debt obligations, the Company and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation; or

(b) until such time as an Investment Grade Debt Rating has been obtained, the
applicable rate per annum set forth below, based upon the range into which the
Leverage Ratio then falls in accordance with the following table:

 

Pricing Level

   Leverage Ratio:    Applicable
Rate for
Eurocurrency
Loans and
Letters of Credit     Applicable
Rate for
Base Rate
Loans     Applicable Rate
for Unused Fee  

Category 1

   £ 45%      1.75 %      0.75 %      0.30 % 

Category 2

   > 45% but £ 50%      2.00 %      1.00 %      0.30 % 

Category 3

   > 50% but £ 55%      2.25 %      1.25 %      0.35 % 

Category 4

   > 55%      2.50 %      1.50 %      0.40 % 

The Leverage Ratio shall be determined as of the end of each fiscal quarter
based on the Compliance Certificate delivered pursuant to Section 6.02 in
respect of such fiscal quarter, and each change in rates resulting from a change
in the Leverage Ratio shall be effective from and including the day when the
Administrative Agent receives such Compliance Certificate indicating such change
but excluding the effective date of the next such change. Notwithstanding the
foregoing, if a Compliance Certificate is not delivered when due in accordance
with Section 6.02, then the highest pricing shall apply as of the first Business
Day after the date on which such Compliance Certificate was required to have
been delivered and shall continue to apply until the first Business Day
immediately following the date such Compliance Certificate is delivered in
accordance with Section 6.02, whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from the Closing Date through the
first Business Day immediately following the date a Compliance Certificate is
required to be delivered pursuant to Section 6.02 for the fiscal year ending
December 31, 2011 shall be Category 1.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.11(b).

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Appropriate Lender” means, at any time, (a) with respect to the Revolving
Credit Facility, a Lender that has a Revolving Credit Commitment or holds a
Revolving Credit Loan at such time, (b) with respect to the Letter of Credit
Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have been issued
pursuant to Section 2.04(a), the Revolving Credit Lenders and (c) with respect
to the Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.05(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P.
Morgan Securities, LLC, each in its capacity as a lead arranger and bookrunner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F-1 or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Availability” means, at any time, the lesser of (a) the Revolving Credit
Facility then in effect and (b) the Borrowing Base Amount at such time, in each
case minus the Total Revolving Credit Outstandings at such time.

“Availability Certificate” means a certificate executed by a Responsible Officer
of the Company, substantially in the form of Exhibit G (or another form
acceptable to the Administrative Agent) setting forth the calculation of
Availability, in such detail as shall be reasonably satisfactory to the
Administrative Agent. All calculations of Availability in connection with the
preparation of any Availability Certificate shall originally be made by the
Company and certified to the Administrative Agent; provided, that the
Administrative Agent shall have the right to review and adjust, in consultation
with the Company, any such calculation (x) to reflect any discrepancies in any
of the components of the amounts set forth therein with any information received
by the Administrative Agent or the Lenders and (y) to the extent the
Administrative Agent determines that such calculation contains errors or is not
otherwise in accordance with this Agreement.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.07, and (c) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan that bears interest based on the
Base Rate. All Base Rate Loans shall be denominated in Dollars.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a
Competitive Borrowing, as the context may require.

“Borrowing Base Amount” means, at any time, the sum of (a) Unencumbered Property
NOI for the previous four consecutive fiscal quarters, divided by 11%, plus
(b) Unencumbered Management EBITDA for the previous four consecutive fiscal
quarters multiplied by six (or at all times following the second anniversary of
the Closing Date, five), minus (c) Total Unsecured Outstanding Indebtedness
(excluding Total Revolving Credit Outstandings), at such time; provided that the
Unencumbered Management EBITDA included in the determination of

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Borrowing Base Amount” shall not exceed (i) 60% of the sum of clauses (a) and
(b) at any time during the period from the Closing Date to the first anniversary
of the Closing Date, (ii) 55% of the sum of clauses (a) and (b) at any time
during the period from the first anniversary of the Closing Date to the second
anniversary of the Closing Date and (iii) 50% of the sum of clauses (a) and
(b) at any time during the period from the second anniversary of the Closing
Date through the Maturity Date.

“Borrowers” means the Subsidiaries of the Company identified as the “Borrowers”
on the signature pages hereto, each other Domestic Subsidiary of the Company
(other than Carey Financial Corp.) that owns an Unencumbered Eligible Project or
receives fees under a Management Contract, each Wholly-Owned REIT Subsidiary and
each other Person that joins as a Borrower pursuant to Section 6.12 or
otherwise, together with their successors and permitted assigns, in each case to
the extent such Person is not released from its obligations hereunder in
accordance with Section 2.19.

“Bridge Credit Agreement” means that certain Credit Agreement entered into as of
May 2, 2011, among the Company, as guarantor, Corporate Property Associates 9,
L.P., Paper Limited Liability Company, Torrey Pines Limited Partnership and WALS
(IN) LLC, as borrowers, Bank of America, as administrative agent and lender.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

“Capitalization Rate” means eight percent (8.00%).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). “Cash Collateral” has a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral.

“Cash and Cash Equivalents” means unrestricted (a) cash, (b) marketable direct
obligations issued or unconditionally guaranteed by the United States government
(or any other sovereign nation with an equivalent rating by S&P or Moody’s) and
backed by the full faith and credit of the United States government or such
other nation; and (c) domestic and eurodollar certificates of deposit and time
deposits, bankers’ acceptances and floating rate certificates of deposit issued
by any commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or agencies
(fully protected against currency fluctuations), which are rated A-1 (or better)
by S&P or P-1 (or better) by Moody’s provided that, in the case of each of
clauses (b) and (c), the maturities of such Cash and Cash Equivalents shall not
exceed one year.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or

(b) any Person or two or more Persons acting in concert shall have acquired by
contract, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the Company, or control over the equity securities of the Company
entitled to vote for members of the board of directors or equivalent governing
body of the Company on a fully-diluted basis (and taking into account all such
securities that such Person or Persons have the right to acquire pursuant to any
option right) representing 35% or more of the combined voting power of such
securities; or

(c) the Company shall cease, directly or indirectly, to Control any of the
Borrowers other than as the result of a Removal.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Combined Equity Value” means Total Value less Total Outstanding Indebtedness.

“Commitment” has the same meaning as Revolving Credit Commitment.

“Company” has the meaning specified in the preamble hereto.

“Competitive Bid” means a written offer by a Lender to make one or more
Competitive Loans substantially in the form of Exhibit B-2, duly completed and
signed by such Lender.

“Competitive Bid Request” means a written request for one or more Competitive
Loans substantially in the form of Exhibit B-1.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Competitive Borrowing” means a borrowing consisting of simultaneous Competitive
Loans of the same Type from each of the Lenders whose offer to make one or more
Competitive Loans as part of such borrowing has been accepted under the auction
bidding procedures described in Section 2.03.

“Competitive Loan” has the meaning specified in Section 2.03.

“Competitive Loan Lender” means, in respect of any Competitive Loan, the Lender
making such Competitive Loan to the applicable Borrower.

“Competitive Loan Note” means a promissory note made by the applicable Borrower
in favor of a Competitive Loan Lender, in substantially the form of Exhibit B-3
hereto, evidencing the indebtedness of such Borrower to such Competitive Loan
Lender resulting from a Competitive Loan made by such Competitive Loan Lender.

“Competitive Loan Sublimit” means 50% of the aggregate Revolving Credit
Commitments of all Revolving Credit Lenders. The Competitive Loan Sublimit is
part of, and not in addition to, the Revolving Credit Facility.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Consolidated Businesses” means the Company and its Subsidiaries, on a
consolidated basis (without taking into account any non-wholly owned Person or
entity).

“Contingent Obligation” as to any Person means, without duplication, (a) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (b) any obligation required to be
disclosed in the footnotes to such Person’s financial statements in accordance
with GAAP, guaranteeing partially or in whole any non-recourse Indebtedness,
lease, dividend or other obligation, exclusive of contractual indemnities
(including, without limitation, any indemnity or price adjustment provision
relating to the purchase or sale of securities or other assets) and guarantees
of non-monetary obligations (other than guarantees of completion) which have not
yet been called on or quantified, of such Person or of any other Person. The
amount of any Contingent Obligation described in clause (b) shall be deemed to
be (i) with respect to a guaranty of interest or interest and principal, or
operating income guaranty, the sum of all payments required to be made
thereunder (which in the case of an operating income guaranty shall be deemed to
be equal to the debt service for the note supported thereby), calculated at the
interest rate applicable to such Indebtedness, through (x) in the case of an
interest or interest and principal guaranty, the stated maturity of the
obligation (and commencing on the date interest could first be payable
thereunder), or (y) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (ii) with respect to all
guarantees not covered by the preceding clause (i) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent financial statements of the Company required to be delivered
pursuant hereto. Notwithstanding anything contained herein to the contrary,
guarantees of completion and of Nonrecourse Carveouts shall not be deemed to be
Contingent

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Obligations unless and until a claim for payment has been made thereunder, at
which time any such guaranty of completion or of Nonrecourse Carveouts shall be
deemed to be a Contingent Obligation in an amount equal to any such claim.
Subject to the preceding sentence, (a) in the case of a joint and several
guaranty given by such Person and another Person (but only to the extent such
guaranty is recourse, directly or indirectly to the applicable Person), the
amount of such guaranty shall be deemed to be 100% thereof unless and only to
the extent that (i) such other Person has delivered Cash and Cash Equivalents to
secure all or any part of such Person’s guaranteed obligations or (ii) such
other Person holds an Investment Grade Credit Rating from either Moody’s or S&P
(for avoidance of doubt, if any of the joint and several parties to a guaranty
holds such a rating, such guaranty will be treated the same as if it were fully
cash collateralized), and (b) in the case of a guaranty (whether or not joint
and several) of an obligation otherwise constituting Indebtedness of such
Person, the amount of such guaranty shall be deemed to be only that amount in
excess of the amount of the obligation constituting Indebtedness of such Person.
Notwithstanding anything contained herein to the contrary, “Contingent
Obligations” shall not be deemed to include guarantees of loan commitments or of
construction loans to the extent the same have not been drawn.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Creditor Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05, and the other Persons to whom
the Obligations are owing.

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Company’s
senior unsecured non-credit enhanced long-term Indebtedness for borrowed money.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate for Base Rate Loans plus (iii) 2% per annum; provided, however,
that with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate and any
Mandatory Cost) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swing Line
Loans, within three Business Days of the date required to be funded by it
hereunder, unless such obligation is the subject of a good faith dispute,
(b) has notified the Company, the Administrative Agent or any Lender that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit, (c) has failed,
within three Business Days after request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations hereunder, or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

“Domestic Subsidiary” means, with respect to any Person, a Subsidiary of such
Person organized under the laws of the United States of America, any State
thereof or the District of Columbia.

“EBITDA” means, for any Person for any period, the Net Income (Loss) of such
Person for such period taken as a single accounting period, plus (a) the sum of
the following amounts of such Person and its Subsidiaries for such period
determined on a consolidated basis in conformity with GAAP to the extent
included in the determination of such Net Income (Loss): (i) depreciation
expense, (ii) amortization expense and other non-cash charges, (iii) interest

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

expense, (iv) income tax expense, (v) extraordinary losses and other
non-recurring charges (and other losses on asset sales not otherwise included in
extraordinary losses and other non-recurring charges), and (vi) adjustments as a
result of the straight lining of rents, less (b) extraordinary gains (and in the
case of the Company and its consolidated Subsidiaries, other gains on asset
sales not otherwise included in extraordinary gains) of such Person and its
Subsidiaries determined on a consolidated basis in conformity with GAAP to the
extent included in the determination of such Net Income (Loss).

“Economic Sanctions Laws” means any and all laws, judgments, orders, executive
orders, decrees, ordinances, rules, regulations, statutes, case law or treaties
applicable to a Loan Party, its Subsidiaries or Affiliates relating to economic
sanctions and terrorism financing, including any applicable provisions of the
Trading with the Enemy Act (50 U.S.C. App. §§ 5(b) and 16, as amended), the
International Emergency Economic Powers Act, (50 U.S.C. §§ 1701-1706, as
amended) and Executive Order 13224 (effective September 24, 2001), as amended.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

“Eligible Ground Lease” means a ground lease that (a) has a minimum remaining
term of thirty (30) years, including tenant controlled options, as of any date
of determination, (b) has customary notice rights, default cure rights,
bankruptcy new lease rights and other customary provisions for the benefit of a
leasehold mortgagee or has equivalent protection for a leasehold permanent
mortgagee by a subordination to such leasehold permanent mortgagee of the
landlord’s fee interest, and (c) is otherwise acceptable for non-recourse
leasehold mortgage financing under customary prudent lending requirements.

“Eligible Project” means a Project (a) which is free of all title defects,
except for Permitted Defects, and material structural defects, and (b) which is
free of Hazardous Materials except as would not materially affect the value of
such Project.

“Embargoed Person” means any party that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
(ii) resides, is organized or chartered, or has a place of business in a country
or territory that is the subject of OFAC sanctions programs.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992, the Amsterdam Treaty of 1997, the Nice Treaty of 2001, and the Lisbon
Treaty of 2007.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or of human health (to the extent related to
exposure to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the presence, generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

plan or a plan in endangered or critical status within the meaning of Sections
430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; (h) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate; or (i) a failure by any Loan Party or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by any Loan
Party or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Bid Margin” means the margin above or below the Eurocurrency Rate
to be added to or subtracted from the Eurocurrency Rate, which margin shall be
expressed in multiples of 1/100th of one basis point.

“Eurocurrency Margin Bid Loan” means a Competitive Loan that bears interest at a
rate based upon the Eurocurrency Rate.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, the rate
per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or (ii) if such rate is not available at such
time for any reason, the rate per annum determined by the Administrative Agent
to be the rate at which deposits in the relevant currency for delivery on the
first day of such Interest Period in Same Day Funds in the approximate amount of
the Eurocurrency Rate Loan being made, continued or converted by Bank of America
and with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch (or other Bank of America branch or Affiliate) to major
banks in the London or other offshore interbank market for such currency at
their request at approximately 11:00 a.m. (London time) two Business Days prior
to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time, determined two “London banking days” (as defined below) prior to such date
for Dollar deposits being delivered in the London interbank market for a term of
one month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank market at
their request at the date and time of determination.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

For the purposes hereof, “London banking day” means any day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

“Eurocurrency Rate Committed Loan” means a Eurocurrency Rate Loan other than a
Eurocurrency Margin Bid Loan.

“Eurocurrency Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on clause (a) of the definition of “Eurocurrency Rate.” Eurocurrency
Rate Loans may be denominated in Dollars or in an Alternative Currency. All
Loans denominated in an Alternative Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder or under any other Loan Documents,
(a) taxes imposed on or measured by its net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by a jurisdiction
(or any political subdivision thereof) as a result of such recipient being
organized or having its principal office in such jurisdiction or, in the case of
any Lender, in having its applicable Lending Office in such jurisdiction,
(b) any taxes in the nature of the branch profits tax within the meaning of
Section 884 of the Code imposed by any jurisdiction in which the recipient is
treated as being engaged in business (other than solely as a result of the
transactions contemplated by this Agreement), (c) other than an assignee
pursuant to a request by the Company under Section 11.13, any United States
federal withholding tax that is imposed on amounts payable to such Person
pursuant to any Laws enacted prior to the time such Person becomes a party
hereto (or designates a new Lending Office), except to the extent that such
Person (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from any Loan
Party with respect to such withholding tax pursuant to Section 3.01(a) or (c),
(d) any withholding tax that is attributable to such Person’s failure to comply
with Section 3.01(e), and (e) any United States federal withholding tax that
would not have been imposed but for a failure by a Lender (or any financial
institution through which any payment is made to such Lender) to comply with the
procedures, certifications, information reporting, disclosure, or other related
requirements of newly enacted Sections 1471-1474 of the Code and any amended or
successor provisions and any regulations or official guidance thereunder that is
substantively comparable.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
June 29, 2007 among the Company, certain Subsidiaries of the Company, Bank of
America, as administrative agent, and a syndicate of lenders.

“Existing Letter of Credit” means a “Letter of Credit” issued pursuant to the
terms of, and as defined in, the Existing Credit Agreement and outstanding on
the Closing Date and described on Schedule 1.01(C).

“Facility Fee” has the meaning specified in Section 2.10(a).

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Fair Market Value” means, with respect to any asset or property, the sale value
that would be obtained in an arm’s-length transaction between an informed and
willing seller under no compulsion to sell and an informed and willing buyer
under no compulsion to buy. Fair Market Value shall be determined by an officer
of the Company acting in good faith and shall be evidenced by an Officer’s
Certificate. The Fair Market Value of any readily marketable securities shall be
the number of such securities multiplied by the average Market Price per share
or per unit of such securities during the five consecutive trading days
immediately preceding the date of determination. The “Market Price” of any
security on any trading day shall mean, with respect to any security which is
listed on a national securities exchange, the last sale price regular way, or,
in case no such sale takes place on such day, the average of the closing bid and
asked prices regular way, in either case on the New York Stock Exchange, or, if
such security is not listed or admitted to trading on such exchange, on the
principal national securities exchange on which such security is listed or
admitted to trading, or, if such security is not listed or admitted to trading
on any national securities exchange but is designated as a national market
system security by the National Association of Securities Dealers, the last sale
price, or, in case no such sale takes place on such day, the average of the
closing bid and asked prices, in either case as reported on the National
Association of Securities Dealers Automated Quotation/National Market System, or
if such security is not so designated as a national market systems security, the
average of the highest reported bid and lowest reported asked prices as
furnished by the National Association of Securities Dealers or similar
organization if the National Association of Securities Dealers is no longer
reporting such information. With respect to operating partnership units of any
REIT, such operating partnership units shall in no event have a value greater
than the value of the number of shares of the REIT into which such operating
partnership units are then convertible.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated October 10, 2011, among the
Company, the Administrative Agent and Bank of America, as an Arranger.

“Fixed Charges” means, with respect to any period, the sum of (a) Interest
Expense for such period plus (b) the aggregate of all scheduled principal
payments on Total Outstanding Indebtedness according to GAAP made or required to
be made during such period by the Company and its Subsidiaries (with appropriate
adjustments for minority interests) or allocable to the Company and its
Subsidiaries on account of interests in Joint Venture (but excluding balloon
payments of principal due upon the stated maturity of any Indebtedness) plus
(c) the aggregate of all dividends payable on the Company’s or any of its
consolidated Subsidiaries’ preferred equity interests (if any).

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

“Guarantor” means the Company in its capacity as guarantor hereunder.

“Guaranty” means the Guaranty made by the Company under Article X in favor of
the Creditor Parties.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances or wastes, including petroleum or
petroleum distillates, natural gas, natural gas liquids, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic mold,
infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

“Increase Effective Date” has the meaning specified in Section 2.16(d).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person in
respect of letters of credit (including standby and commercial), bankers’
acceptances and similar instruments (including bank guaranties, surety bonds,
comfort letters, keep-well agreements and capital maintenance agreements) to the
extent such instruments or agreements support financial, rather than
performance, obligations;

(c) the aggregate net obligations, if any, of such Person under all Swap
Contracts, taken as a whole; provided, that if the aggregate net amount of such
obligations is less than $0, the amount of such Person’s Indebtedness under this
clause (c) shall be $0;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Initial Maturity Date” means December 28, 2014.

“Interest Expense” means, for any period, an amount equal to (a) interest
expense (including capitalized interest expense) of the Company and its
Subsidiaries during such period, plus (b) the portion of the interest expense of
Joint Ventures allocable to the Company and its Subsidiaries in accordance with
GAAP on account of ownership of an interest in a Joint Venture during such
period (with appropriate adjustments for minority interests) minus
(c) extraordinary interest expense related to debt prepayments or defeasance of
loans minus (d) amortization of deferred costs associated with new financings or
refinancings of existing Indebtedness minus (e) capitalized interest expense
related to Real Property under construction.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means, (a) as to each Eurocurrency Rate Loan other than a
Eurocurrency Margin Bid Loan, the period commencing on the date such
Eurocurrency Rate Loan is disbursed or converted to or continued as a
Eurocurrency Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by a Borrower in its Loan Notice, (b) as to each
Eurocurrency Margin Bid Loan, the period commencing on the date such
Eurocurrency Margin Bid Loan is disbursed and ending on the date one week, two
weeks, one month, two months, three months, four months or six months
thereafter, as selected by a Borrower in its Competitive Bid Request, and (c) as
to each Absolute Rate Loan, a period of not less than 7 days and not more than
180 days as selected by a Borrower in its Competitive Bid Request; provided
that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) any Interest Period pertaining to a Eurocurrency Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period;

(c) no Interest Period shall extend beyond the Maturity Date; and

(d) in order to consolidate two (2) or more Eurocurrency Rate Loans, in
connection with an extension of the Initial Maturity Date pursuant to
Section 2.15, to facilitate an increase of the Revolving Credit Facility
pursuant to Section 2.16 and in such other circumstances as the Lenders may
agree, the Interest Period for Eurocurrency Rate Loans may be a period shorter
than one (1) month as the Lenders may agree.

For purposes hereof, the date of a Loan initially shall be the date on which
such Loan is made and, in the case of a Revolving Credit Loan, thereafter shall
be the effective date of the most recent conversion or continuation of such
Loan.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit or all or a substantial part of
the business of, such Person or (d) the purchase, acquisition or other
investment in any real property or real property-related assets (including,
without limitation, mortgage loans and other real estate-related debt
investments, investments in land holdings, and costs to construct real property
assets under development). For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Investment Grade Credit Rating” means a Debt Rating of BBB- or higher by S&P or
Baa3 or higher by Moody’s.

“IP Rights” has the meaning specified in Section 5.17.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and a Borrower or in favor of the L/C Issuer and relating
to such Letter of Credit.

“Joint Venture” means a partnership, limited liability company, joint venture
(including a tenancy in common ownership pursuant to a written agreement
providing for substantially the same rights and obligations relating to such
property that would be in a joint venture agreement), or corporation which is
not wholly-owned by the Company (or one of its Subsidiaries).

“Joint Venture EBITDA” means, for any period, EBITDA from a Joint Venture,
calculated as revenue allocated to the Company and its Subsidiaries based on
such Person’s ownership interest in such Joint Venture, minus 2% of such
revenue.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage. All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder;
provided that for so long as any Existing Letter of Credit remains outstanding
hereunder, the issuer of such Existing Letter of Credit shall continue to be the
L/C Issuer with respect to such Existing Letter of Credit.

“L/C Obligations” means, at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Lease” means a lease, license, concession agreement or other agreement
providing for the use or occupancy of any portion of any Project, including all
amendments, supplements, modifications and assignments thereof and all side
letters or side agreements relating thereto.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit. All Letters of Credit shall be issued in
Dollars.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.04(h).

“Letter of Credit Sublimit” means, at any time, the lesser of (a) $50,000,000
and (b) the Revolving Credit Facility. The Letter of Credit Sublimit is part of,
and not in addition to, the Revolving Credit Facility.

“Leverage Ratio” as of any date means the ratio, expressed as a percentage, of
Total Outstanding Indebtedness as of such date to Total Value as of such date.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Credit Loan, a Competitive Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Fee Letter, (e) each Issuer Document, (f) any agreement
creating or perfecting rights in cash collateral pursuant to the provisions of
Section 2.17 and (g) each other agreement, instrument, and document heretofore,
now or hereafter delivered in connection with this Agreement or evidencing,
securing, guaranteeing, or otherwise relating to any of the Obligations or any
other aspect of the transactions contemplated by this Agreement.

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

“Loan Parties” means, collectively, each Borrower and the Guarantor.

“Managed REIT” means a REIT managed or advised by the Company or a Subsidiary
and listed on Schedule 1.01(A) (as updated from time to time by the Company).

“Management Contract” means a management contract or advisory agreement under
which the Company or one of its Subsidiaries provides management and advisory
services to a third party, consisting of management of properties or provision
of advisory services on property acquisition and dispositions, equity and debt
placements and related transactional matters.

“Management EBITDA” means, for any period, an amount equal to:

(a) the aggregate sum of revenues for such period earned by the Company and its
Subsidiaries from providing management services under Management Contracts,
including asset management revenue, performance revenue, structuring revenue,
advisor’s participation in cash flow (if any), interest income or any revenue
earned as stipulated in a Management Contract and booked for financial reporting
purposes, together with appropriate adjustments for minority interests and
excluding revenue related to reimbursed costs but including distributions
received for such period related to the ownership of shares in managed funds and
Managed REITs; minus

(b) Management G&A Expense for such period.

“Management G&A Expense” means, for any period, (a) Total G&A Expense during
such period (net of reimbursed costs) minus (b) Property G&A Expense for such
period.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(B).

“Marketable Securities” means (a) short term marketable securities, issued by
any entity (other than the Company or an Affiliate of the Company) organized and
existing under the laws of the United States of America, with a long term
unsecured indebtedness rating with Moody’s or S&P of Baa2/BBB or better,
respectively, and (b) in the case of any Subsidiary other than a Domestic
Subsidiary, local short term marketable securities comparable to those described
in clause (a) of this definition.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or results of operations of the Company and the
Subsidiaries taken as a whole or (b) the validity or enforceability of the Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Nonrecourse Indebtedness) or obligations in respect of one or more
Swap Contracts, of any one or more of the Company and its Subsidiaries in an
aggregate principal amount exceeding $25,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

obligations of the Company or any Subsidiary in respect of any Swap Contract at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Swap Contract were terminated at such time.

“Material Subsidiary” means, at any date of determination, each Subsidiary or
group of Subsidiaries of the Company (a) whose contribution to Total Value at
the last day of the most recent fiscal period for which a Compliance Certificate
was delivered pursuant to Section 6.02(a) was equal to or greater than 5% of
Total Value at such date (it being understood that such calculations shall be
determined in the aggregate for all Subsidiaries of the Company subject to any
of the events specified in clause (f) and (g) of Section 8.01).

“Maturity Date” means the later of (a) the Initial Maturity Date and (b) if the
Initial Maturity Date is extended pursuant to Section 2.15, such extended
maturity date as determined pursuant to such Section; provided, however, that,
in each case, if such date is not a Business Day, the Maturity Date shall be the
next preceding Business Day.

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Asset Value” means the value of a security determined on a net asset value
basis by an officer of the Company in good faith and evidenced by an Officer’s
Certificate, which determination shall be based on an appraisal of an
independent third-party appraiser regularly engaged in the valuation of
securities of the same type as the securities being valued.

“Net Income (Loss)” means, for any Person for any period, the aggregate of net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in conformity with GAAP.

“Net Offering Proceeds” means all cash or other assets received by the Company
as a result of the sale of common shares, preferred shares, partnership
interests, limited liability company interests, convertible securities or other
ownership or equity interests in the Company, less customary costs and discounts
of issuance paid by the Company.

“Net Operating Income” means, with respect to any Property at any time, an
amount equal to (a) the aggregate gross revenues from the operation of such
Property from tenants in occupancy and paying rent during the then most recently
ended fiscal quarter of the Company for which financial statements have been
provided to the Administrative Agent and the Lenders, minus (b) the sum of
(i) all expenses and other proper charges incurred by the Company during such
fiscal quarter in connection with the operation of such Property (including
accruals for real estate taxes and insurance, but excluding debt service
charges, income taxes, depreciation, amortization and other non-cash expenses),
which expenses and accruals shall be calculated in

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

accordance with GAAP and (ii) a management, advisory or similar fee in an amount
equal to the greater of (x) three percent (3.00%) of the rent payable in respect
of such Property during such fiscal quarter and (y) actual management, advisory
or similar fees paid in cash during such fiscal quarter. Notwithstanding the
foregoing, the Net Operating Income with respect to any Property that has not at
the time of determination been owned by one or more Subsidiaries of the Company
(or by any Joint Venture in which the Company, directly or indirectly, owns an
interest) for an entire fiscal quarter shall be deemed to be the Projected
Property NOI of such Property.

“New Lender Joinder Agreement” has the meaning specified in Section 2.16(c).

“Nonrecourse Carveouts” means the personal liability of an obligor under
Indebtedness for fraud, misrepresentation, misapplication or misappropriation of
cash, waste, environmental liability, bankruptcy filing or any other
circumstances customarily excluded from non-recourse provisions and non-recourse
financing of real estate.

“Nonrecourse Indebtedness” of any Person means all Indebtedness of such Person
with respect to which recourse for payment is limited to specific assets
encumbered by a Lien securing such Indebtedness (other than Nonrecourse
Carveouts); provided, that if in connection therewith a personal recourse claim
is established by judgment decree or award by any court of competent
jurisdiction or arbitrator of competent jurisdiction and execution or
enforcement thereof shall not be effectively stayed for 30 consecutive days and
such Indebtedness shall not be paid or otherwise satisfied within such 30 day
period, then such Indebtedness in an amount equal to the personal recourse claim
established by judgment or award shall not constitute Nonrecourse Indebtedness
for purposes of this Agreement.

“Note” means a Revolving Credit Note or a Competitive Loan Note, as the context
may require.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means, collectively, all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

“OFAC” has the meaning specified in the definition of “Embargoed Person.”

“Officer’s Certificate” means a certificate signed by a Responsible Officer of
the Company or by such other officer as may be specified herein, and delivered
to the Administrative Agent hereunder.

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means any and all present or future stamp, court, documentary,
intangible, recording, filing, or any other excise, property or similar Taxes
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Outstanding Amount” means (a) with respect to Revolving Credit Loans on any
date, the Dollar Equivalent of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Revolving Credit Loans occurring on such date; (b) with respect to Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Swing Line
Loans occurring on such date; and (c) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrowers of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 11.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) that is maintained or is contributed to by any Loan Party
and any ERISA Affiliate and is either covered by Title IV of ERISA or is subject
to the minimum funding standards under Section 412 of the Code.

“Permitted Defects” means:

(a) Liens imposed by law for taxes, assessments, governmental charges or levies
that are not yet due or are being contested in compliance with Section 6.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 6.04;

(c) easements, zoning restrictions, rights of way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Company or any Subsidiary;

(d) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(e) Liens consisting of an agreement to Dispose of any property in a Disposition
permitted by Section 7.05; provided that such Liens encumber only the applicable
assets pending consummation of the Disposition;

(f) (i) leases, licenses, subleases or sublicenses granted to other Persons in
the ordinary course of business which do not (A) interfere in any material
respect with the business of the Company and its Subsidiaries, taken as a whole,
or (B) secure any Indebtedness and (ii) the rights reserved or vested in any
Person by the terms of any lease, license, franchise, grant or permit held by
any of the Company or its Subsidiaries); and

(g) Liens with respect to Capitalized Leases of equipment entered into in the
ordinary course of business of the Loan Parties.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments, governmental charges or levies
that are not yet due or are being contested in compliance with Section 6.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 6.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or to secure the performance of bids, purchases, contracts
(other than for the payment of borrowed money) and surety, appeal and
performance bonds;

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) easements, zoning restrictions, rights of way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Company or any Subsidiary;

(f) statutory and common law landlord Liens;

(g) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(h) Liens consisting of an agreement to Dispose of any property in a Disposition
permitted by Section 7.05; provided that such Liens encumber only the applicable
assets pending consummation of the Disposition;

(i) (i) leases, licenses, subleases or sublicenses granted to other Persons in
the ordinary course of business which do not (A) interfere in any material
respect with the business of the Company and its Subsidiaries, taken as a whole,
or (B) secure any Indebtedness, and (ii) the rights reserved or vested in any
Person by the terms of any lease, license, franchise, grant or permit held by
any of the Company or its Subsidiaries;

(j) (i) statutory and common law rights of set-off and other similar rights and
remedies as to deposits of cash, securities, commodities and other funds in
favor of banks, other depositary institutions, securities or commodities
intermediaries or brokerages and (ii) Liens of a collecting bank arising in the
ordinary course of business under Section 4-208 of the UCC in effect in the
relevant jurisdiction and covering only the items being collected upon; and

(k) Liens arising from precautionary UCC financing statements or similar filings
made in respect of operating leases entered into by the Company or any of its
Domestic Subsidiaries;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained by any Loan Party or any ERISA
Affiliate to which any Loan Party or any ERISA Affiliate is required to
contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Project” means any office, industrial/manufacturing facility, educational
facility, retail facility, distribution/warehouse facility, assembly or
production facility, hotel, day care center, storage facility, health
care/hospital facility, restaurant, radio or TV station,
broadcasting/communication facility (including any transmission facility), any
combination of any of the foregoing, or any land to be developed into any one or
more of the foregoing pursuant to a written agreement with respect to such land
for a transaction involving a Lease (or franchise agreement, in the case of a
hotel), in each case owned, directly or indirectly, by any of the Consolidated
Businesses.

“Projected Property NOI” means, with respect to any Property that has not at the
time of determination been owned by one or more Subsidiaries of the Company for
an entire fiscal quarter, the projected, pro forma Net Operating Income for such
Property (or by any Joint Venture in which the Company, directly or indirectly,
owns an interest) for such fiscal quarter as mutually agreed by the Company and
the Administrative Agent based on (i) if available, historical financial
statements for such Property under prior ownership for the full fiscal quarter
ended immediately prior to the date of determination or (ii) if such historical
financial statements are not available, the projected aggregate gross revenues
from the operation of such Property from tenants in occupancy and paying rent
for the fiscal quarter during which such determination is made (calculated on a
pro forma basis based on the assumption that such tenants were in occupancy and
paying rent from and after the first day of such fiscal quarter through and
including the last day thereof).

“Property” means any Real Property or personal property, plant, building,
facility, structure, equipment, general intangible, receivable, or other asset
owned or leased by any of the Consolidated Businesses or any Joint Venture in
which the Company, directly or indirectly, owns an interest.

“Property EBITDA” means, for any period, an amount equal to:

(a) Adjusted Total EBITDA for such period; minus

(b) Adjusted Management EBITDA for such period; minus

(c) distributions in cash received by the Company and its Subsidiaries in
respect of equity in managed funds and Managed REITs for such period.

“Property G&A Expense” means, for any period, 8% of the total lease revenues of
the Company and its Subsidiaries for such period, as set forth on the Company’s
consolidated financial statements for such period.

“Public Lender” has the meaning specified in Section 6.02.

“Real Property” means any present and future right, title and interest
(including, without limitation, any leasehold estate) in (a) any plots, pieces
or parcels of land, (b) any buildings, fixtures, structures, parking areas and
related facilities and amenities (including all sitework, utilities,
infrastructure, paving, striping, signage, curb and gutter, landscaping and
other improvements whether existing now or hereafter constructed), together with
all machinery and mechanical, electrical, HVAC and plumbing systems presently
located thereon and used in the

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

operation thereof, excluding (i) any such items owned by utility service
providers, (ii) any such items owned by tenants or other third parties
unaffiliated with the Company and (iii) any items of personal property (the
rights and interests described in clauses (a) and (b) above being the
“Premises”), (c) all easements, rights of way, gores of land or any lands
occupied by streets, ways, alleys, passages, sewer rights, water courses, water
rights and powers, air rights and public places adjoining such land, and any
other interests in property constituting appurtenances to the Premises, or which
hereafter shall in any way belong, relate or be appurtenant thereto, (d) all
hereditaments, gas, oil, minerals (with the right to extract, sever and remove
such gas, oil and minerals), and easements, of every nature whatsoever, located
in, on or benefiting the Premises and (e) all other rights and privileges
thereunto belonging or appertaining and all extensions, additions, improvements,
betterments, renewals, substitutions and replacements to or of any of the rights
and interests described in clauses (c) and (d) above.

“Register” has the meaning specified in Section 11.06(c).

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Sections 856 et seq. of the Code.

“REIT Election Effective Date” means the date upon which the election by the
Company to qualify as a REIT is effective.

“REIT Status” means, with respect to any Person, (a) the qualification of such
Person as a REIT and (b) the applicability to such Person and its shareholders
of the method of taxation provided for in Sections 857 et seq. of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

“Removal” has the meaning specified in Section 2.19.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Loan Notice, (b) with respect to a
Competitive Loan, a Competitive Bid Request, (c) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (d) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Lenders” or “Required Revolving Lenders” means, as of any date of
determination, Revolving Credit Lenders holding more than 50% of the sum of the
(a) Total Revolving Credit Outstandings (with the aggregate amount of each
Revolving Credit Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Revolving Credit
Lender for purposes of this definition) and

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) aggregate unused Revolving Credit Commitments; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Revolving Credit
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller of a Loan Party and solely for
purposes of the delivery of incumbency certificates pursuant to Section 4.01,
the secretary or any assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means (i) any dividend or other distribution on any equity
securities of the Company (except dividends payable solely in equity securities
of the Company or in rights to subscribe for or purchase equity securities of
the Company) and (ii) payments in excess of $10,000,000 per year on account of
the purchase, redemption, retirement or acquisition of (a) any equity securities
of the Company or (b) any option, warrant or other right to acquire equity
securities of the Company.

“Revaluation Date” means, with respect to any Revolving Credit Loan, each of the
following: (a) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (b) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(c) such additional dates as the Administrative Agent shall determine or the
Required Revolving Lenders shall require.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the Dollar amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line
Loans, as the case may be, made by such Revolving Credit Lender, substantially
in the form of Exhibit D-2.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“SEC Reports” has the meaning specified in Section 5.19.

“Secured Indebtedness” means any Indebtedness secured by a Lien (excluding
Indebtedness hereunder).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Company substantially in the form of Exhibit I.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.05(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit C.

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Swing Line Sublimit” means the lesser of (a) $35,000,000 and (b) the Revolving
Credit Facility. The Swing Line Sublimit is part of, and not in addition to, the
Revolving Credit Facility.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as indebtedness of such
Person (without regard to accounting treatment).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total G&A Expense” means, for any period, the total general and administrative
expenses of the Company and its Subsidiaries for such period, as determined in
accordance with GAAP.

“Total Outstanding Indebtedness” means, as of any date, the sum, without
duplication, of (a) the amount of Indebtedness (secured and unsecured and
recourse or non-recourse) of the Company and its Subsidiaries, including,
without limitation, mortgage loans, outstanding balances on lines of credit and
notes payable, in each case, as set forth in the then most recent quarterly
financial statements referred to in Section 5.1, prepared in accordance with
GAAP plus (b) the outstanding amount of Indebtedness of Joint Ventures allocable
in accordance with GAAP on account of ownership of interests in Joint Ventures
to the Company and its Subsidiaries as of the time of determination (with
appropriate adjustments for minority interests) plus (c) the Contingent
Obligations of the Company and its Subsidiaries and, to the extent allocable to
the Company and its Subsidiaries in accordance with GAAP on account of ownership
of interests in Joint Ventures, of the Joint Ventures (with appropriate
adjustments for minority interests).

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans, Competitive Loans and L/C
Obligations.

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Total Secured Outstanding Indebtedness” means, as of any date, the portion of
Total Outstanding Indebtedness that is Secured Indebtedness.

“Total Unsecured Outstanding Indebtedness” means, as of any date, the portion of
Total Outstanding Indebtedness that is not Secured Indebtedness.

“Total Value” means, as of any date, the sum, without duplication, of:

(a) unrestricted Cash and Cash Equivalents which would be included on the
Consolidated Businesses’ consolidated balance sheet as of such date; plus

(b) Fair Market Value of Marketable Securities; plus

(c) in respect of Projects owned or ground-leased by the Company and its
Subsidiaries for at least four (4) fiscal quarters, the Adjusted Property EBITDA
for such Projects as of the first day of the fiscal quarter in which such date
occurs for the previous four consecutive fiscal quarters divided by the
Capitalization Rate; plus

(d) the investment (at cost without depreciation) in Projects owned or
ground-leased by the Company or its Subsidiaries for fewer than four fiscal
quarters (with appropriate adjustments for minority interests); plus

(e) the investment in Joint Ventures, valued according to the methodologies
under clauses (c) or (d) above which is allocable to the Company or its
Subsidiaries based on their ownership interests in the related Joint Ventures in
accordance with GAAP; provided that the amount under this clause (e) shall be
limited to 30% of Total Value, increasing to 45% upon the acquisition of a
Managed REIT; plus

(f) investments in notes secured by mortgages on the Real Property of any Person
at cost, less an amount equal to accrued amortization payments in respect
thereof; provided that the amount under this clause (f) shall be limited to 10%
of Total Value; plus

(g) the product of seven (7) multiplied by the lesser of (i) the Adjusted
Management EBITDA for the previous four fiscal quarters or (ii) the product of
two (2) multiplied by the Adjusted Management EBITDA for the previous two fiscal
quarters; provided that the amount under this clause (g) shall be limited to 25%
of Total Value; plus

(h) the book value of all loans made by the Company or its Subsidiaries to
Managed REITs; provided that the amount under this clause (h) shall be limited
to 10% of Total Value; plus

(i) the Net Asset Value of all investments in the securities of Managed REITs
reported under the treatment of equity investments as of the end of the most
recent fiscal quarter for which financial statements have been delivered
pursuant to Section 6.01; provided that the amount under this clause (i) shall
be limited to 30% of Total Value; plus

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(j) investments in Real Property under construction which is proceeding to
completion in the ordinary course (valued at the aggregate costs incurred and
paid to date); provided that the amount under this clause (j) shall be limited
to 10% of Total Value; plus

(k) investments (at the lower of cost or market value) in Real Property
consisting of undeveloped land; provided that the amount under this clause
(k) shall be limited to 5% of Total Value.

Notwithstanding the foregoing and solely for the purposes of this definition:

(A) the sum of the aggregate investments by the Company and its consolidated
Subsidiaries pursuant to clauses (f), (g), (h) and (i) above shall not exceed
50% of Total Value; and

(B) the aggregate investments by the Company and its consolidated Subsidiaries
in Properties which are not office, self-storage or industrial/manufacturing,
retail, or distribution/warehouse in nature shall not exceed 10% of Total Value.

“Type” means, (a) with respect to a Competitive Loan, its character as an
Absolute Rate Loan or a Eurocurrency Margin Bid Loan and (b) with respect to any
other Loan, its character as a Base Rate Loan or a Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UCP 600” means the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (2007 Revision).

“Unencumbered Eligible Project” means an Eligible Project (a) which is located
in the United States, Canada, United Kingdom, Germany, Spain or France
(properties located outside the United States and Canada shall not exceed 25% of
Unencumbered Eligible Projects, increasing to 35% of Unencumbered Eligible
Projects upon the acquisition of a Managed REIT), (b) with respect to which
either (i) one or more of the Loan Parties has an ownership interest of 100% or
a ground leasehold interest under an Eligible Ground Lease, or (ii)(A) one or
more of the Loan Parties has an ownership interest (whether directly or through
an interest in a Joint Venture) of more than 25%, (B) one or more Managed REITs
has all of the remaining ownership interests (whether directly or through an
interest in a Joint Venture) not owned by the Company and (C) the Company
(whether directly or through a Subsidiary or a Joint Venture Controlled by the
Company) controls the management of such Project, and (c) which is not subject
(nor are any equity interests therein owned by the Company and Subsidiaries
thereof subject) to any Liens or preferred equity interests, except for
Permitted Encumbrances and buy sell rights with respect to Joint Ventures on
customary terms and conditions. As used in this definition only, the term
“control” shall mean the authority, with sole discretion, to make major
management decisions with respect to the applicable Project, including with
respect to sale, financing, refinancing, capital improvements, leasing and the
grant of Liens on such Project and to manage the day to day operations of such
Project.

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Unencumbered Management EBITDA” means, for any period, Management EBITDA for
such period generated by Persons whose assets and equity interests are not
subject to any Lien other than Permitted Encumbrances and buy sell rights with
respect to Joint Ventures on customary terms and conditions.

“Unencumbered Property NOI” means the aggregate Net Operating Income from the
Unencumbered Eligible Projects. Unencumbered Property NOI from Joint Ventures
with Managed REITs will be calculated as the Net Operating Income allocated to
the Company and its Subsidiaries based on their ownership interest in such Joint
Venture.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

“Unused Fee” has the meaning specified in Section 2.10(a).

“Wholly-Owned REIT Subsidiary” means any REIT in which the Company owns,
directly or indirectly, 100% of the voting equity thereof.

“Yen” and “¥” mean the lawful currency of Japan.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Consolidated Businesses shall be deemed to be carried at
100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB Interpretation No. 46 – Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.

(d) Pro Forma Calculation. With respect to any reference herein to determining
Availability or compliance with Section 7.11 on a pro forma basis after giving
effect to a transaction or other event, such determination or compliance shall
be calculated as though such transaction or other event had been consummated or
made as of the first day of the four fiscal quarter period most recently ended
for which financial information pursuant to Section 6.01(a) or (b) has been
delivered to the Administrative Agent and the Lenders, and on the basis of such
financial information.

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.07 Exchange Rates; Currency Equivalents. (a) The Administrative Agent shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalents of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent as so determined by the
Administrative Agent.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Borrowing
or Eurocurrency Rate Loan is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent.

1.08 Change of Currency. (a) Each obligation of the Borrowers to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro, and the Administrative Agent shall provide three (3) Business Days prior
notice to the Company and the Lenders of any such changes of construction prior
to application thereof to any provision of this Agreement.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans. (a) [Reserved].

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrowers in Dollars or in one or
more Alternative Currencies from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing, (i) the
Total Revolving Credit Outstandings shall not exceed the lesser of (x) the
Borrowing Base Amount at such time and (y) the Revolving Credit Facility at such
time, (ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender, plus such Revolving Credit Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Credit Lender’s Revolving Credit Commitment and
(iii) the aggregate Outstanding Amount of all Revolving Credit Loans denominated
in Alternative Currencies shall not exceed the Alternative Currency Sublimit.
Within the limits of each Revolving Credit Lender’s Revolving Credit Commitment,
and subject to the other terms and conditions hereof, the Borrowers may borrow
under this Section 2.01(b), prepay under Section 2.06, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Revolving Credit Loans.
(a) Each Revolving Credit Borrowing, each conversion of Revolving Credit Loans
from one Type to the other, and each continuation of Eurocurrency Rate Committed
Loans shall be made upon irrevocable notice to the Administrative Agent by the
Company on behalf of a Borrower, which may be given by telephone. Each such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurocurrency Rate Committed Loans denominated
in Dollars or of any conversion of Eurocurrency Rate Committed Loans denominated
in Dollars to Base Rate

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Loans, (ii) four Business Days prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Committed Loans denominated in Alternative
Currencies, and (iii) one Business Day prior to the requested date of any
Borrowing of Base Rate Loans. Each telephonic notice by the Company on behalf of
a Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company on behalf of the
applicable Borrower. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Committed Loans shall be in a principal amount of $5,000,000
or a whole multiple of $1,000,000 in excess thereof. Except as provided in
Sections 2.04(c) and 2.05(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether the applicable Borrower is requesting a Revolving Credit Borrowing,
a conversion of Revolving Credit Loans from one Type to the other, or a
continuation of Eurocurrency Rate Committed Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Revolving
Credit Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto and (vi) the currency of the Loans to be
borrowed. If the Company fails to specify a currency in a Loan Notice requesting
a Revolving Credit Borrowing, then the Loan so requested shall be made in
Dollars. If the Company fails to specify a Type of Loan in a Loan Notice or if
the Company fails to give a timely notice requesting a conversion or
continuation, then the applicable Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that in the case of a failure
to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Committed Loans in
their original currency with an Interest Period of one month. Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Committed Loans. If the Company on behalf of a Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Committed Loans in any such
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Loan may be converted into or
continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency. Notwithstanding anything to the contrary herein, a Swing Line Loan may
not be converted to a Eurocurrency Rate Loan.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount (and currency) of its Applicable Percentage of
the applicable Revolving Credit Loans, and if no timely notice of a conversion
or continuation is provided by the Company, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
or continuation of Loans denominated in a currency other than Dollars, in the
case described in Section 2.02(a). Each Lender shall make the amount of its Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 1:00 p.m., in the case
of any Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.03
(and, if such Borrowing is the initial Credit Extension,

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 4.01), the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by such Borrower; provided,
however, that if, on the date a Loan Notice with respect to a Revolving Credit
Borrowing denominated in Dollars is given by the Company on behalf of a
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the applicable
Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Committed Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Committed Loan. During the existence of a Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Committed
Loans (whether in Dollars or any Alternative Currency) without the consent of
the Required Lenders, and the Required Revolving Lenders may demand that any or
all of the then outstanding Eurocurrency Rate Committed Loans denominated in an
Alternative Currency be prepaid, or redenominated into Dollars in the amount of
the Dollar Equivalent thereof, on the last day of the then current Interest
Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrowers and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than ten
Interest Periods in effect in respect of the Revolving Credit Facility.

2.03 Competitive Loans. (a) General. Subject to the terms and conditions set
forth herein, each Lender agrees that the Company on behalf of a Borrower may
from time to time request the Lenders to submit offers to make loans in Dollars
(each such loan, a “Competitive Loan”) to such Borrower prior to the Maturity
Date pursuant to this Section 2.03; provided, however, that (i) Moody’s or S&P
has established an Investment Grade Credit Rating which is in effect, and
(ii) after giving effect to any Competitive Borrowing, (x) the Total Revolving
Credit Outstandings shall not exceed the lesser of (1) the Borrowing Base Amount
at such time and (2) the Revolving Credit Facility, and (y) the aggregate
Outstanding Amount of all Competitive Loans shall not exceed the Competitive
Loan Sublimit. There shall not be more than five different Interest Periods in
effect with respect to Competitive Loans at any time.

(b) Requesting Competitive Bids. The Company on behalf of a Borrower may request
the submission of Competitive Bids by delivering a Competitive Bid Request to
the Administrative Agent not later than 11:00 a.m. (i) one Business Day prior to
the requested date

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of any Competitive Borrowing that is to consist of Absolute Rate Loans or
(ii) four Business Days prior to the requested date of any Competitive Borrowing
that is to consist of Eurocurrency Margin Bid Loans. Each Competitive Bid
Request shall specify (i) the requested date of the Competitive Borrowing (which
shall be a Business Day), (ii) the aggregate principal amount of Competitive
Loans requested (which must be $5,000,000 or a whole multiple of $1,000,000 in
excess thereof), (iii) the Type of Competitive Loans requested, and (iv) the
duration of the Interest Period with respect thereto, and shall be signed by a
Responsible Officer of the Company. No Competitive Bid Request shall contain a
request for Competitive Loans having more than three different Interest Periods.
Unless the Administrative Agent otherwise agrees in its sole discretion, the
Company may not submit a Competitive Bid Request if it has submitted another
Competitive Bid Request within the prior five Business Days.

(c) Submitting Competitive Bids.

(i) The Administrative Agent shall promptly notify each Lender of each
Competitive Bid Request received by it from the Company and the contents of such
Competitive Bid Request.

(ii) Each Lender may (but shall have no obligation to) submit a Competitive Bid
containing an offer to make one or more Competitive Loans in response to such
Competitive Bid Request. Such Competitive Bid must be delivered to the
Administrative Agent not later than 10:30 a.m. (A) on the requested date of any
Competitive Borrowing that is to consist of Absolute Rate Loans, and (B) three
Business Days prior to the requested date of any Competitive Borrowing that is
to consist of Eurocurrency Margin Bid Loans; provided, however, that any
Competitive Bid submitted by Bank of America in its capacity as a Lender in
response to any Competitive Bid Request must be submitted to the Administrative
Agent not later than 10:15 a.m. on the date on which Competitive Bids are
required to be delivered by the other Lenders in response to such Competitive
Bid Request. Each Competitive Bid shall specify (A) the proposed date of the
Competitive Borrowing; (B) the principal amount of each Competitive Loan for
which such Competitive Bid is being made, which principal amount (x) may be
equal to, greater than or less than the Revolving Credit Commitment of the
bidding Lender, (y) must be $5,000,000 or a whole multiple of $1,000,000 in
excess thereof, and (z) may not exceed the principal amount of Competitive Loans
for which Competitive Bids were requested; (C) if the proposed Competitive
Borrowing is to consist of Absolute Rate Bid Loans, the Absolute Rate offered
for each such Bid Loan and the Interest Period applicable thereto; (D) if the
proposed Competitive Borrowing is to consist of Eurocurrency Margin Bid Loans,
the Eurocurrency Bid Margin with respect to each such Eurocurrency Margin Bid
Loan and the Interest Period applicable thereto; and (E) the identity of the
bidding Lender.

(iii) Any Competitive Bid shall be disregarded if it (A) is received after the
applicable time specified in clause (ii) above, (B) is not substantially in the
form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Bid Request, or (E) is otherwise not
responsive to such Competitive Bid Request. Any Lender may correct a Competitive
Bid containing a manifest error by

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

submitting a corrected Competitive Bid (identified as such) not later than the
applicable time required for submission of Competitive Bids. Any such submission
of a corrected Competitive Bid shall constitute a revocation of the Competitive
Bid that contained the manifest error. The Administrative Agent may, but shall
not be required to, notify any Lender of any manifest error it detects in such
Lender’s Competitive Bid.

(iv) Subject only to the provisions of Sections 3.02, 3.03 and 4.03 and clause
(iii) above, each Competitive Bid shall be irrevocable.

(d) Notice to Company of Competitive Bids. Not later than 11:00 a.m. (i) on the
requested date of any Competitive Borrowing that is to consist of Absolute Rate
Loans or (ii) three Business Days prior to the requested date of any Competitive
Borrowing that is to consist of Eurocurrency Margin Bid Loans, the
Administrative Agent shall notify the Company of the identity of each Lender
that has submitted a Competitive Bid that complies with Section 2.03(c) and of
the terms of the offers contained in each such Competitive Bid.

(e) Acceptance of Competitive Bids. Not later than 11:30 a.m. (i) on the
requested date of any Competitive Borrowing that is to consist of Absolute Rate
Loans and (ii) three Business Days prior to the requested date of any
Competitive Borrowing that is to consist of Eurocurrency Margin Bid Loans, the
Company on behalf of the applicable Borrower shall notify the Administrative
Agent of its acceptance or rejection of the Competitive Bids notified to it
pursuant to Section 2.03(d). The Company shall be under no obligation to accept
any Competitive Bid and may choose to reject all Competitive Bids. In the case
of acceptance, such notice shall specify the aggregate principal amount of
Competitive Bids for each Interest Period that is accepted. The Company may
accept any Competitive Bid in whole or in part; provided that:

(i) the aggregate principal amount of each Competitive Borrowing may not exceed
the applicable amount set forth in the related Competitive Bid Request;

(ii) the principal amount of each Competitive Loan must be $5,000,000 or a whole
multiple of $1,000,000 in excess thereof;

(iii) the acceptance of Competitive Bids may be made only on the basis of
ascending Absolute Rates or Eurocurrency Bid Margins within each Interest
Period; and

(iv) the Company may not accept any Competitive Bid that is described in
Section 2.03(c)(iii) or that otherwise fails to comply with the requirements
hereof.

(f) Procedure for Identical Bids. If two or more Lenders have submitted
Competitive Bids at the same Absolute Rate or Eurocurrency Bid Margin, as the
case may be, for the same Interest Period, and the result of accepting all of
such Competitive Bids in whole (together with any other Competitive Bids at
lower Absolute Rates or Eurocurrency Bid Margins, as the case may be, accepted
for such Interest Period in conformity with the requirements of
Section 2.03(e)(iii)) would be to cause the aggregate outstanding principal
amount of the applicable Competitive Borrowing to exceed the amount specified
therefor in the related Competitive Bid Request, then, unless otherwise agreed
by the Company, the

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Administrative Agent and such Lenders, such Competitive Bids shall be accepted
as nearly as possible in proportion to the amount offered by each such Lender in
respect of such Interest Period, with such accepted amounts being rounded to the
nearest whole multiple of $1,000,000.

(g) Notice to Lenders of Acceptance or Rejection of Competitive Bids. The
Administrative Agent shall promptly notify each Lender having submitted a
Competitive Bid whether or not its Competitive Bid has been accepted and, if its
Competitive Bid has been accepted, of the amount of the Competitive Loan or
Competitive Loans to be made by it on the date of the applicable Competitive
Borrowing. Any Competitive Bid or portion thereof that is not accepted by the
Company by the applicable time specified in Section 2.03(e) shall be deemed
rejected.

(h) Notice of Eurocurrency Rate. If any Competitive Borrowing is to consist of
Eurocurrency Margin Bid Loans, the Administrative Agent shall determine the
Eurocurrency Rate for the relevant Interest Period, and promptly after making
such determination, shall notify the Company and the Lenders that will be
participating in such Competitive Borrowing of such Eurocurrency Rate.

(i) Funding of Competitive Loans. Each Lender that has received notice pursuant
to Section 2.03(g) that all or a portion of its Competitive Bid has been
accepted by the Company shall make the amount of its Competitive Loan(s)
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the date of the
requested Competitive Borrowing. Upon satisfaction of the applicable conditions
set forth in Section 4.03, the Administrative Agent shall make all funds so
received available to the applicable Borrower in like funds as received by the
Administrative Agent.

(j) Notice of Range of Competitive Bids. After each Competitive Bid auction
pursuant to this Section 2.03, the Administrative Agent shall notify each Lender
that submitted a Competitive Bid in such auction of the ranges of Competitive
Bids submitted (without the bidder’s name) and accepted for each Competitive
Loan and the aggregate amount of each Competitive Borrowing.

2.04 Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject to the
terms and conditions set forth herein, (A) the L/C Issuer agrees, in reliance
upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.04, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars at the request of the Company on behalf of a
Borrower for the account of such Borrower, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.04(b), and (2) to
honor compliant drawings under the Letters of Credit; and (B) the Revolving
Credit Lenders severally agree to participate in Letters of Credit issued for
the account of a Borrower and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Revolving Credit Outstandings shall not exceed the lesser of
(1) the Borrowing Base Amount at such time and (2) the Revolving Credit Facility
at such time, (y) the aggregate Outstanding Amount of the Revolving Credit Loans
of any Revolving Credit Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Company on behalf of a Borrower for the issuance or amendment of a Letter of
Credit shall be deemed to be a representation by the Company that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrowers may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

(i) The L/C Issuer shall not issue any Letter of Credit if, subject to
Section 2.04(b)(iii) the expiry date of the requested Letter of Credit would
occur more than twelve months after the date of issuance or last extension,
unless the Administrative Agent and the L/C Issuer have approved such expiry
date; provided that in no event will any Letter of Credit have an expiry date
that is later than the first anniversary of the Maturity Date.

(ii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
that Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or that
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to that Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of that Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
that Letter of Credit is in an initial stated amount less than $500,000;

(D) that Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrowers or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.18(a)(iv)) with respect to the Defaulting
Lender arising from that Letter of Credit and all other L/C Obligations as to
which the L/C Issuer has actual or potential Fronting Exposure with respect to
such Defaulting Lender, as it may elect in its sole discretion.

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue that Letter of Credit in its
amended form under the terms hereof.

(iv) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue that Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
that Letter of Credit does not accept the proposed amendment to that Letter of
Credit.

(v) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Company on behalf of a Borrower delivered
to the L/C Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Company. Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least two Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the L/C Issuer
may require. Additionally, the Company on behalf of the applicable Borrower
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Company on behalf of a Borrower and, if not, the L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the L/C Issuer has
received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Percentage times the amount of such Letter of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Borrowers shall not be required to make a specific request to the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.04(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Revolving Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Credit Lender or
any Borrower that one or more of the applicable conditions specified in
Section 4.03 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(v) If the expiry date of any Letter of Credit would occur after the Maturity
Date, the Borrowers hereby agrees that it will at least seven days prior to the
Maturity Date (or, in the case of a Letter of Credit issued or extended on or
after seven days prior to the Maturity Date, on the date of such issuance or
extension, as applicable) Cash Collateralize such Letter of Credit.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Borrowers and the
Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrowers shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Borrowers fail to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Percentage thereof. In such event, the
Borrowers shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.03 (other than the delivery of a Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.04(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.04(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.04(c)(iii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Revolving Credit Loan that is a Base
Rate Loan to the Borrowers in such amount. The Administrative Agent shall remit
the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.03 cannot be satisfied or for any other reason, the Borrowers shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.04(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.04.

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.04(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.04(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.03 (other than delivery by the Company on
behalf of a Borrower of a Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrowers to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.04(c)
by the time specified in Section 2.04(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be as of the date of
such Borrowing or L/C Advance. A certificate of the L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.04(c)(vi) shall be conclusive absent manifest
error.

(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Credit
Lender such Lender’s L/C Advance or proceeds of such Revolving Credit Lender’s
Revolving Credit Loan in respect of such payment in accordance with
Section 2.04(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from a Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.04(c)(i) and paid to the Revolving Credit
Lenders entitled thereto is required to be returned under any of the
circumstances described in Section 11.05 (including pursuant to any settlement
entered into by the L/C Issuer in its discretion), each Revolving Credit Lender
shall pay to the Administrative Agent for the account of the L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Overnight Rate from
time to time in effect; provided that, any demand made by the Administrative
Agent after 2:00 p.m. on any Business Day shall be deemed received by the
Lenders on the immediately following Business Day. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. Each Borrower’s obligation to reimburse the L/C Issuer
for drawings under each Letter of Credit and to repay each L/C Borrowing and
each Revolving Credit Loan made pursuant to Section 2.04(c) shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower, the Company or any Subsidiary thereof may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer, any Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any of its
Subsidiaries.

Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with any Borrower’s instructions or other irregularity, the
Borrowers will immediately notify the L/C Issuer. Each Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any Lender, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Credit Lenders or the Required
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrowers hereby assume all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude any Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuer, the Administrative Agent, any
Lender, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (v) of Section 2.04(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, any Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit (other than as a result of an order
of a court of competent jurisdiction). In furtherance and not in limitation of
the foregoing, the L/C Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Applicability of ISP and UCP 600. Unless otherwise expressly agreed by the
L/C Issuer and the applicable Borrower when a Letter of Credit is issued, the
rules of the ISP or UCP 600 shall apply to such Letter of Credit.

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.04 shall be payable, to the maximum extent permitted by applicable
Law, to the other Revolving Credit Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.18(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Revolving
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at a rate per annum equal to
0.125%, computed on the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrowers shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for the Company and its Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of the Company or a Subsidiary thereof, the Borrowers
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit. Each of the Borrowers hereby acknowledges
that the issuance of such Letters of Credit inures to the benefit of the
Borrowers, and that the Borrowers’ businesses derive substantial benefits from
the businesses of the Company and such Subsidiaries.

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.05 Swing Line Loans. (a) The Swing Line. Subject to the terms and conditions
set forth herein, the Swing Line Lender agrees, in reliance upon the agreements
of the other Lenders set forth in this Section 2.05, to make loans in Dollars
(each such loan, a “Swing Line Loan”) to the Borrowers from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall
not exceed the lesser of (x) the Borrowing Base Amount at such time and (y) the
Revolving Credit Facility at such time, and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender at such
time, plus such Revolving Credit Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations at such time, plus such Revolving
Credit Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans at such time shall not exceed such Lender’s Revolving Credit
Commitment, and provided further that the Borrowers shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.05, prepay under Section 2.06, and
reborrow under this Section 2.05. Each Swing Line Loan shall bear interest only
at a rate based on the Base Rate. Immediately upon the making of a Swing Line
Loan, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Percentage times the amount of such Swing
Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice on behalf of a Borrower, to the Swing Line Lender
and the Administrative Agent, which may be given by telephone. Each such notice
must be received by the Swing Line Lender and the Administrative Agent not later
than 1:00 p.m. on the requested borrowing date, and shall specify (i) the amount
to be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company. Promptly after
receipt by the Swing Line Lender of any Swing Line Loan Notice, the Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Line Loan Notice and,
if not, the Swing Line Lender will notify the Administrative Agent (by telephone
or in writing) of the contents thereof. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Revolving Credit Lender) prior to 2:00 p.m. on
the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.05(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the applicable Borrower at its office by crediting
the account of the applicable Borrower on the books of the Swing Line Lender in
Same Day Funds or, if specified in the Swing Line Notice delivered to the Swing
Line Lender, by transfer of Same Day Funds to a bank specified by the applicable
Borrower, for credit to an account at such bank specified by the applicable
Borrower, in such Swing Line Notice.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of a Borrower (each
Borrower hereby irrevocably authorizing the Swing Line Lender to so request on
its behalf), that each Revolving Credit Lender make a Base Rate Loan in an
amount equal to such Lender’s Applicable Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.03. The Swing Line Lender shall furnish the
Company on behalf of the applicable Borrower with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Percentage
of the amount specified in such Loan Notice available to the Administrative
Agent in Same Day Funds (and the Administrative Agent may apply Cash Collateral
available with respect to the applicable Swing Line Loan) for the account of the
Swing Line Lender at the Administrative Agent’s Office for Dollar-denominated
payments not later than 1:00 p.m. on the day specified in such Loan Notice (or
on the immediately following Business Day if such notice is received by the
Lenders after 11:00 a.m. on the specified funding date), whereupon, subject to
Section 2.05(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the applicable Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.05(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.05(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.05(c) by the time specified in Section 2.05(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be, as of the date of such Borrowing
or the required date of funding of such participations. A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.05(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.05(c) is subject to the conditions set forth in Section 4.03. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrowers to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan or
made a Revolving Credit Loan pursuant to Section 2.05(c), if the Swing Line
Lender receives any payment on account of such Swing Line Loan, the Swing Line
Lender will distribute to such Revolving Credit Lender its Applicable Percentage
thereof in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan and paid to the Revolving Credit Lenders is
required to be returned by the Swing Line Lender under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the Swing Line Lender in its discretion), each Revolving Credit Lender shall pay
to the Swing Line Lender its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.05 to refinance such Revolving Credit
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.06 Prepayments. (a) Optional. (i) The Borrowers may, upon notice from the
Company to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Credit Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (2) four Business
Days prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (3) on the date of prepayment of Base Rate Loans;
(B) any prepayment of Eurocurrency Rate Loans (whether denominated in Dollars or
Alternative Currencies) shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage). If such notice is
given by the Company, the applicable Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each prepayment shall be
promptly paid to the Lenders in accordance with their respective Applicable
Percentages.

(ii) No Competitive Loan may be prepaid without the prior consent of the
applicable Competitive Loan Lender.

(iii) The Borrowers may, upon notice from the Company to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Company, the applicable Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

(b) Mandatory. (i) If at any time for any reason, or if the Administrative Agent
notifies the Company at any time that, the sum of the Total Revolving Credit
Outstandings exceeds the lesser of (A) the Borrowing Base Amount at such time
and (B) the Revolving Credit Facility at such time, the Borrowers shall
immediately prepay Loans (including Swing Line Loans and L/C Borrowings) and/or
Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess; provided, however, that, the Borrowers
shall not be required to Cash Collateralize the L/C Obligations pursuant to this

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.06(b) unless after the prepayment in full of the Revolving Credit
Loans the Total Revolving Credit Outstandings exceed the Revolving Credit
Facility then in effect. The Administrative Agent may, at any time and from time
to time after the initial deposit of such Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of further exchange rate fluctuations.

(ii) If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Revolving Credit Loans denominated in Alternative
Currencies at such time exceeds 105% of the Alternative Currency Sublimit then
in effect, then, within two Business Days after receipt of such notice, the
Borrowers shall prepay Revolving Credit Loans in an aggregate amount sufficient
to reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Alternative Currency Sublimit then in effect.

(iii) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.06(b) shall be applied to the Revolving Credit Facility in the manner
set forth in clause (iv) of this Section 2.06(b).

(iv) Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.06(b), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations. Upon a drawing under any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from any Loan Party) to reimburse the L/C
Issuer or the Revolving Credit Lenders, as applicable.

2.07 Termination or Reduction of Commitments. (a) Optional. During the
Availability Period, the Borrowers may, upon notice by the Company to the
Administrative Agent, terminate the Revolving Credit Facility, the Letter of
Credit Sublimit or the Swing Line Sublimit, or from time to time permanently
reduce the Revolving Credit Facility, the Letter of Credit Sublimit or the Swing
Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrowers shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility (as so reduced), (B) the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of L/C Obligations not fully
Cash Collateralized hereunder would exceed the Letter of Credit Sublimit, or
(C) the Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Swing Line Loans
would exceed the Swing Line Sublimit, and (iv) the Borrowers may not reduce the
Revolving Credit Facility to an amount less than $50,000,000 unless all of the
Commitments are terminated.

(b) Mandatory. (i) [reserved].

 

59



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) If, after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.07, the Competitive Loan Sublimit, the Letter
of Credit Sublimit or the Swing Line Sublimit exceeds the Revolving Credit
Facility at such time, the Competitive Loan Sublimit, the Letter of Credit
Sublimit or the Swing Line Sublimit, as the case may be, shall be automatically
reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, the Swing Line Sublimit, the Alternative Currency
Sublimit or the Revolving Credit Facility under this Section 2.07. Upon any
reduction of the Revolving Credit Facility, the Revolving Credit Commitment of
each Revolving Credit Lender shall be reduced by such Lender’s Applicable
Percentage of such reduction amount. All fees in respect of the Revolving Credit
Facility accrued until the effective date of any termination of the Revolving
Credit Facility shall be paid on the effective date of such termination.

2.08 Repayment of Loans. (a) [Reserved].

(b) Revolving Credit Loans. The Borrowers shall repay to the Revolving Credit
Lenders on the Maturity Date the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.

(c) Competitive Loans. The Borrowers shall repay each Competitive Loan on the
last day of the Interest Period in respect thereof.

(d) Swing Line Loans. The Borrowers shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Swing Line Loan is
made and (ii) the Maturity Date.

2.09 Interest. (a) Subject to the provisions of Section 2.09(b), (i) each
Eurocurrency Rate Committed Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate plus (in
the case of a Eurocurrency Rate Committed Loan of any Lender which is lent from
a Lending Office in the United Kingdom or a Participating Member State) the
Mandatory Cost; (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate; (iii) each Competitive Loan
shall bear interest on the outstanding principal amount thereof for the Interest
Period therefor at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus (or minus) the Eurocurrency Bid Margin, or at the Absolute
Rate for such Interest Period, as the case may be, and (iv) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate applicable to Base Rate Loans.

(b) (i) While any Event of Default arising under Section 8.01(a)(i) exists, or
upon the request of the Required Lenders while any other Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

60



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.10 Fees. In addition to certain fees described in Sections 2.04(h) and (i) and
Section 2.15(b):

(a) Revolving Credit Facility Fees. At all times during the Availability Period
for the Revolving Credit Facility, including at any time during which one or
more of the conditions in Article IV is not met, the Borrowers agree to pay to
the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Percentage (i) in the event that neither Moody’s
nor S&P has established a Debt Rating which is in effect, an unused fee (the
“Unused Fee”) equal to the Applicable Rate times the actual daily amount by
which the Revolving Credit Facility exceeds the sum of (x) the Outstanding
Amount of Revolving Credit Loans and (y) the Outstanding Amount of L/C
Obligations subject to adjustment as provided in Section 2.18 or (ii) at all
times after Moody’s or S&P has established an Investment Grade Debt Rating, a
facility fee (the “Facility Fee”) equal to the Applicable Rate on the actual
daily amount of the Revolving Credit Facility (or, if the Revolving Credit
Commitments have terminated, on the Total Revolving Credit Outstandings).
Accrued Unused Fees pursuant to clause (i) above and Facility Fees pursuant to
clause (ii) above shall be payable quarterly in arrears on the last day of
March, June, September and December of each year commencing on the first such
date after the Closing Date, and on the date on which the Revolving Credit
Commitments terminate; provided that any fees pursuant to clause (i) or
(ii) accruing after the date on which the Revolving Credit Commitments terminate
shall be payable on demand.

(b) [Reserved].

(c) Other Fees. (i) The Company shall pay to the Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

(ii) The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

61



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.11 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year) or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which such
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which such Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.13(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the
Administrative Agent determine that (i) the Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Leverage Ratio would have resulted in higher pricing for such period, the
Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Company or any Borrower under any Debtor Relief Law,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Sections 2.04(c)(iii), 2.04(h) or 2.09(b) or under Article VIII.

2.12 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of any Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, currency and maturity of its Loans and
payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.12(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

62



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.13 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by any Loan Party shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Each prepayment
of a Eurocurrency Rate Loan shall be accompanied by any additional amount
required pursuant to Section 3.05. Subject to Section 2.18, each prepayment of a
Loan shall be paid to the Lenders in accordance with their respective Applicable
Percentages. Except as otherwise expressly provided herein and except with
respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by any Loan Party hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by any Loan Party hereunder
with respect to principal of and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Loan Party is prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
such Loan Party shall make such payment in Dollars in the Dollar Equivalent of
the Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m. in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Loan Party shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Committed Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including

 

63



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the date such amount is made available to such Borrower to but excluding the
date of payment to the Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the applicable Overnight Rate, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by a
Borrower, the interest rate applicable to Base Rate Loans. If such Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing as of the date of such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company on behalf of a
Borrower prior to the time at which any payment is due the Administrative Agent
for the account of the Lenders or the L/C Issuer hereunder that such Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Appropriate Lenders or the L/C
Issuer, as the case may be, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Appropriate Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender, the Company or any Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Credit Loans, to fund participations in Letters of Credit and
Swing Line Loans and to make payments pursuant to Section 11.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

 

64



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due such
parties.

2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of Obligations then
due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in

 

65



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.17, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to the Company or any Affiliate thereof
(as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.15 Extension of Maturity Date. (a) Notification of Extension. The Company on
behalf of the Borrowers may, by written notice to the Administrative Agent (such
notice, an “Extension Notice”) not earlier than 90 days and not later than 30
days prior to the Initial Maturity Date, elect to extend the Maturity Date for
an additional twelve (12) months from the Initial Maturity Date. The
Administrative Agent shall distribute any such Extension Notice promptly to the
Lenders following its receipt thereof.

(b) Conditions Precedent to Effectiveness of Maturity Date Extension. As
conditions precedent to the effectiveness of such extension, on or prior to the
Initial Maturity Date each of the following requirements shall be satisfied:

(i) The Administrative Agent shall have received an Extension Notice within the
period required under clause (a) above;

(ii) On the date of such Extension Notice and both immediately before and
immediately after giving effect to such extension of the Maturity Date, no
Default shall have occurred and be continuing;

(iii) The Borrowers shall have paid to the Administrative Agent, for the pro
rata benefit of the Lenders based on their respective Applicable Percentages as
of such date, an extension fee in an amount equal to 0.25% of the Revolving
Credit Facility as in effect on the Initial Maturity Date (it being agreed that
such Extension Fee shall be fully earned when paid and shall not be refundable
for any reason);

(iv) The Administrative Agent shall have received a certificate of each Loan
Party dated as of the Initial Maturity Date signed by a Responsible Officer of
such Loan Party (i) (x) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such extension or (y) certifying that, as
of the Initial Maturity Date, the resolutions delivered to the Administrative
Agent and the Lenders on the Closing Date (which resolutions include approval
for an extension of the Maturity Date for an additional twelve (12) months from
the Initial Maturity Date) are and remain in full force and effect and have not
been modified, rescinded or superseded since the date of adoption and
(ii) certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the Initial

 

66



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Maturity Date, except (x) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, (y) any representation or warranty that is already by
its terms qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects as of such date after giving
effect to such qualification and (z) for purposes of this Section 2.15, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, and (B) no
Default exists; and

(v) Each of the Loan Parties shall have delivered to the Administrative Agent
such reaffirmations of its respective obligations under the Loan Documents
(after giving effect to the extension), and acknowledgments and certifications
that they have no claims, offsets or defenses with respect to the payment or
performance of any of the Obligations, including, without limitation,
reaffirmations of the Guaranty.

(c) Conflicting Provisions. This Section shall supersede any provision in
Section 11.01 to the contrary.

2.16 Increase in Commitments. (a) Request for Increase. Provided there exists no
Default, upon written notice to the Administrative Agent, the Company, on behalf
of the Borrowers, may from time to time, elect to increase the Revolving Credit
Facility to an amount not exceeding $575,000,000; provided that any such request
for an increase shall be in a minimum amount of $25,000,000 or a whole multiple
of $5,000,000 in excess thereof, unless otherwise agreed by the Company and the
Administrative Agent. The Administrative Agent shall promptly inform the Lenders
of such notice of election made by the Company.

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent if it desires to increase its Commitment and, if so, whether by an amount
equal to, greater than, or less than its Applicable Percentage of such requested
increase. Any Lender not responding within such time period shall be deemed to
have declined to increase its Revolving Credit Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Company and each Lender of the responses of the Lenders.
To achieve the full amount of a requested increase, and subject to the approval
of the Administrative Agent, the L/C Issuer and the Swing Line Lender (which
approvals shall not be unreasonably withheld), the Arrangers shall, if requested
by the Company in writing, use their best efforts to indentify one or more
additional Eligible Assignees that are willing to provide the applicable
Revolving Credit Commitments and become Lenders. Any such Eligible Assignee
shall become a Lender by executing a joinder agreement in form and substance
satisfactory to the Administrative Agent and its counsel (a “New Lender Joinder
Agreement”).

(d) Effective Date and Allocations. If the Revolving Credit Facility is
increased in accordance with this Section, the Administrative Agent and the
Company on behalf of the Borrowers shall determine the effective date (each an
“Increase Effective Date”) and the final allocation of such increase among the
Lenders. The Administrative Agent shall promptly notify the Company on behalf of
the Borrowers and the Lenders of the final allocation of such increase and the
Increase Effective Date with respect thereto.

 

67



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) Conditions to Effectiveness of Increase. As conditions precedent to each
such increase, on or prior to the applicable Increase Effective Date, (i) the
Administrative Agent shall have received a certificate of each Loan Party dated
as of such Increase Effective Date signed by a Responsible Officer of such Loan
Party (x) (1) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase or (2) certifying that, as of
such Increase Effective Date, the resolutions delivered to the Administrative
Agent and the Lenders on the Closing Date (which resolutions include approval to
increase the Revolving Credit Facility to an amount not exceeding $575,000,000)
are and remain in full force and effect and have not been modified, rescinded or
superseded since the date of adoption, and (y) certifying that, before and after
giving effect to such increase, (A) the representations and warranties contained
in Article V and the other Loan Documents are true and correct in all material
respects on and as of such Increase Effective Date, except to the extent that
(1) such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date, (2) any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date after giving effect to such
qualification and (3) for purposes of this Section 2.16, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default exists, (ii) the
Administrative Agent shall have received (x) a New Lender Joinder Agreement duly
executed by the Company and each Eligible Assignee that is becoming a Lender in
connection with such increase, which New Lender Joinder Agreement shall be
acknowledged and consented to in writing by the Administrative Agent, the Swing
Line Lender and the L/C Issuer and (y) written confirmation from each existing
Lender, if any, participating in such increase of the amount by which its
Commitment will be increased, which confirmation shall be acknowledged and
consented to in writing by the Swing Line Lender and the L/C Issuer and
(iii) the Company shall have paid to the Arrangers the fee required to be paid
pursuant to the Fee Letter in connection therewith. The Borrowers shall prepay
any Revolving Credit Loans outstanding on the Increase Effective Date (and pay
any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the Commitments under this
Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.14 or 11.01 to the contrary.

2.17 Cash Collateral. (a) Certain Credit Support Events. Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrowers
shall, in each case, immediately Cash Collateralize the then Outstanding Amount
of all L/C Obligations. At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuer or the
Swing Line Lender, the Borrowers shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.18(a)(iv) and

 

68



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any Cash Collateral provided by all Defaulting Lenders). If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
or that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the Borrowers will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent determines to be free and
clear of any such right and claim. Upon the drawing under any Letter of Credit
for which funds are on deposit as Cash Collateral, such funds shall be applied,
to the extent permitted under applicable Laws, to reimburse the L/C Issuer.

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
interest bearing deposit accounts at Bank of America. The Borrowers, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, such
deposit accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrowers or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.05, 2.06, 2.07, 2.18 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default (and following
application as provided in this Section 2.17 may be otherwise applied in
accordance with Section 8.03), and (y) the Person providing Cash Collateral and
the L/C Issuer or Swing Line Lender, as applicable, may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

 

69



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.18 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Company on behalf of the
Borrowers may request (so long as no Default exists), to the funding of any
Revolving Credit Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Revolving
Credit Loans under this Agreement; sixth, to the payment of any amounts owing to
the Lenders, the L/C Issuer or Swing Line Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the L/C Issuer or
Swing Line Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.03 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

70



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any Unused Fee or any Facility Fee pursuant to Section 2.10(a) for any period
during which that Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 2.04(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.04 and 2.05, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default exists; and (ii) the aggregate obligation of each non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit and
Swing Line Loans shall not exceed the positive difference, if any, of (1) the
Commitment of that non-Defaulting Lender minus (2) the aggregate Outstanding
Amount of the Revolving Credit Loans of that Lender.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, the Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.18(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

2.19 Removal of Borrowers. A Borrower may be released from its obligations under
this Agreement (each such event, a “Removal”) (i) effective upon the
consummation of a Disposition of the Equity Interests of such Borrower pursuant
to a transaction permitted under Section 7.05(d) or (ii) upon at least two
Business Days’ prior written notice from the Company requesting the removal of
such Borrower, accompanied by an Officer’s Certificate certifying that on the
effective date of such Removal (as set forth in such notice), such Borrower:

(a) does not own any Projects that are Unencumbered Eligible Projects;

(b) does not receive any fees under any Management Contracts;

 

71



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) does not have any Loans outstanding pursuant to a Loan Notice signed by, or
by the Company on behalf of, such Borrower or Letters of Credit issued for the
account of such Borrower; and

(d) is not a Wholly-Owned REIT Subsidiary (other than 308 Route 38, Inc.).

Upon the effectiveness of any Removal, each of the Lenders and the L/C Issuer
irrevocably authorizes the Administrative Agent to release such Borrower from
its obligations under this Agreement and the other Loan Documents (and upon the
request of the Administrative Agent will confirm in writing the Administrative
Agent’s authority to release any Borrower that is the subject of a Removal), and
this Agreement and each other Loan Document shall be deemed amended to delete
the name of such Borrower. The Administrative Agent will, at the Loan Parties’
expense, execute and deliver such documents as the Company or such Borrower may
reasonably request to evidence the release of such Borrower from its obligations
hereunder and under the other Loan Documents. The Administrative Agent shall
promptly notify the Lenders of any Removal hereunder.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by or on account of any obligation of
any Loan Party hereunder or under any other Loan Document shall be made free and
clear of and without reduction or withholding for any Indemnified Taxes or Other
Taxes unless required by applicable Laws. If applicable Laws require the
applicable withholding agent to withhold or deduct any Indemnified Taxes
(including Other Taxes) from any payment, then (A) the applicable withholding
agent shall withhold or make such deductions, (B) the applicable withholding
agent shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with applicable Laws, and (C) the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or all required deductions (including deductions
applicable to additional sums payable under this Section) have been made, the
Administrative Agent, each affected Lender or the L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the relevant Loan Party shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Loan Parties shall, and do hereby, jointly and severally,
indemnify the Administrative Agent and each Lender, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender, as the case may be, and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant

 

72



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Governmental Authority. The Loan Parties shall also, and do hereby, jointly and
severally, indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender for
any reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to the Loan Parties by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(ii) To the extent required by any applicable Law, the Administrative Agent may
deduct or withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax. Without limiting the provisions of subsection (a) or
(b) above, if any Governmental Authority asserts a claim that any Borrower or
the Administrative Agent did not properly withhold tax from amounts paid to or
for the account of any Lender (because the appropriate form was not delivered or
was not properly executed or because such Lender failed to notify the Borrowers
or the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), then each Lender shall, and does hereby, indemnify and hold harmless
the Borrowers and the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Taxes or otherwise, and
any and all related losses, claims, liabilities, penalties, interest and
expenses (including the fees, charges and disbursements of any counsel for the
Borrowers or the Administrative Agent), whether or not such Tax was correctly or
legally asserted but only to the extent that the Loan Parties have not already
indemnified the Administrative Agent for such related losses, claims,
liabilities, penalties, interest and expenses and without limiting the
obligation of the Loan Parties to do so. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Revolving Credit Facility and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes paid by a Loan Party to a Governmental
Authority as provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders; Tax Documentation. Each Lender shall, at such times as
are reasonably requested by the Borrowers, the Company or the Administrative
Agent, provide the Company and the Administrative Agent with any documentation
prescribed by Law, or reasonably requested by a Borrower, the Company or the
Administrative Agent, certifying as

 

73



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to any entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation expired, obsolete or inaccurate,
deliver promptly to the Borrowers, the Company and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the applicable withholding agent) or promptly notify the
Borrowers, the Company and the Administrative Agent of its inability to do so.
Unless the applicable withholding agent has received forms or other documents
satisfactory to it indicating that payments under any Loan Document to or for a
Lender are not subject to withholding tax or are subject to such Tax at a rate
reduced by an applicable tax treaty, a Loan Party or the Administrative Agent or
other applicable withholding agent shall withhold amounts required to be
withheld by applicable Law from such payments at the applicable statutory rate.

Without limiting the generality of the foregoing,

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrowers, the Company and
the Administrative Agent on or before the date on which it becomes a party to
this Agreement two properly completed and duly signed original copies of
Internal Revenue Service Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. federal backup withholding.

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrowers, the Company and
the Administrative Agent on or before the date on which it becomes a party to
this Agreement (and from time to time thereafter when required by Law or upon
the reasonable request of a Borrower, the Company or the Administrative Agent)
whichever of the following is applicable:

(I) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN (or any successor forms) claiming eligibility for benefits
of an income tax treaty to which the United States of America is a party,

(II) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(III) in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit J (any such certificate a “United States Tax
Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Borrower
or the Company within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no payments in connection with the Loan Documents are effectively
connected with such Lender’s conduct of a U.S. trade or business and (y) two
properly completed and duly signed original copies of Internal Revenue Service
Form W-8BEN (or any successor forms),

 

74



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(IV) to the extent a Lender is not the beneficial owner (for example, where such
Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of such Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY (or other successor forms) or any other required
information from each beneficial owner, as applicable (provided that if such
Lender is a partnership (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate shall be provided by such Lender on behalf of
such beneficial owner(s)), or

(V) any other form prescribed by applicable requirements of U.S. federal income
tax Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of Law to permit any Borrower, the
Company and the Administrative Agent to determine the withholding or deduction
required to be made.

Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered expired, obsolete or inaccurate, promptly (1) deliver to the
Borrowers, the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) renewals, amendments or additional or
successor forms, properly completed and duly executed by such Lender, together
with any other certificate or statement of exemption required in order to
confirm or establish such Lender’s status or that such Lender is entitled to an
exemption from or reduction in U.S. federal withholding tax or (2) notify
Administrative Agent, the Company and the Borrowers of its inability to deliver
any such forms, certificates or other evidence.

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(f) Treatment of Certain Refunds. Unless required by applicable Law, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender a claim for any refund of Taxes withheld or
deducted from funds paid for the account of such Lender, as the case may be. If
the Administrative Agent or any Lender determines, in its sole discretion, that
it has received a refund of any Indemnified Taxes or Other Taxes as to which it
has been indemnified by a Loan Party or with respect to which a Loan Party has
paid additional amounts pursuant to this Section, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
with respect to the Indemnified Taxes or Other

 

75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) incurred by the Administrative Agent or such Lender, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund net of any Taxes payable by the
Administrative Agent or Lender), provided that the applicable Loan Party, upon
the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to such Loan Party (plus any penalties (other than those stated
to be imposed as a result of the gross negligence or willful misconduct of the
Administrative Agent or such Lender), interest or other charges imposed by the
relevant Governmental Authority to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
any Borrower, the Company or any other Person or to file for or otherwise pursue
on behalf of any Loan Party any refund or any Indemnified Taxes or Other Taxes.

(g) Payments made by Administrative Agent. For the avoidance of doubt, any
payments made by the Administrative Agent to any Lender shall be treated as
payments made by the applicable Loan Party.

(h) Lender treated as Partnership. If any Lender is treated as partnership for
purposes of an applicable Indemnified Tax or Other Tax, any withholding made by
such Lender shall be treated as if such withholding had been made by a Borrower
or the Administrative Agent.

(i) L/C Issuer and Swing Line Lenders. For purposes of this Section 3.01, the
term “Lender” shall include the L/C Issuer and the Swing Line Lender.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurocurrency Rate (whether denominated in
Dollars or an Alternative Currency), or to determine or charge interest rates
based upon the Eurocurrency Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Company (on
behalf of the Borrowers) through the Administrative Agent, (i) any obligation of
such Lender to make or continue Eurocurrency Rate Loans in the affected currency
or currencies or, in the case of Eurocurrency Rate Loans in Dollars, to convert
Base Rate Loans to Eurocurrency Rate Loans, shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Company on behalf of the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (x) the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
convert all such Eurocurrency Rate Loans of such

 

76



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency) or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Company on behalf of the
Borrowers and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans in the affected currency or currencies shall
be suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Company on behalf of the Borrowers may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in
the affected currency or currencies or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount (or Dollar Equivalent thereof) specified therein.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement contemplated by Section 3.04(e) and (B) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below) or the L/C Issuer;

 

77



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans;

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein; or

(iv) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
imposed as a result of a present or former connection between such Lender or the
L/C Issuer and the jurisdiction imposing such tax (other than (i) connections
arising from such Lender or the L/C Issuer having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document or (ii) Excluded Taxes, including taxes that are imposed on or
measured by net income (however denominated) or that are franchise taxes or
branch profits taxes) with respect to this Agreement, any Letter of Credit or
any participation in a Letter of Credit, or change the basis of taxation of
payments to such Lender or the L/C Issuer in respect thereof, provided that, in
no event shall the Loan Parties be required to make any payment hereunder to the
extent that the amount in question has been paid as an indemnity payment
pursuant to Section 3.01(c).

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurocurrency Rate (or, in the case of clause (ii) above, any
Loan), or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender or the L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Borrowers will pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on Eurocurrency Rate Loans. The Borrowers shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith), and (ii) as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any other
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Eurocurrency Rate Loans,
such additional costs (expressed as a percentage per annum and rounded upwards,
if necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrowers shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest from such
Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 10 days from
receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

79



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert into any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Borrower;

(c) any failure by any Borrower to make payment of any Loan denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency;

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company or any
Borrower pursuant to Section 11.13; or

(e) the failure to borrow any Competitive Loan after accepting the Competitive
Bid to make such Loan.

including any loss of anticipated profits, foreign exchange losses and any loss
or expense arising from the liquidation or reemployment of funds obtained by it
to maintain such Loan, from fees payable to terminate the deposits from which
such funds were obtained or from the performance of any foreign exchange
contact. The Borrowers shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.

A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender as specified in this Section and delivered to the
Borrower shall be conclusive absent manifest error.

3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. If any Lender requests compensation under
Section 3.04, or any Borrower is required to pay any additional amount to any
Lender, the L/C Issuer, or any Governmental Authority for the account of any
Lender or the L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

 

80



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Company may replace such Lender in accordance with
Section 11.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Revolving Credit Facility, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Effectiveness. The effectiveness of this Agreement and the
obligation of the L/C Issuer and each Lender to make the initial Credit
Extensions hereunder are subject to the satisfaction of the following conditions
precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, e-mails (in a .pdf format) or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer or a duly authorized officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and each Loan Party;

(ii) a Revolving Credit Note duly executed by each Borrower in favor of each
Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(v) favorable opinions of DLA Piper LLP (US) and Reed Smith LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request;

 

81



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(vi) a certificate of a Responsible Officer of the Company either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by each Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

(vii) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in this Section 4.01 been satisfied (other
than those conditions contingent upon the satisfaction of the Administrative
Agent and/or the Lenders with respect to certain items received by them under
this Section 4.01), (B) that no action, suit, investigation or proceeding is
pending or, to the knowledge of any Loan Party, threatened in any court or
before any arbitrator or Governmental Authority that could reasonably be
expected to be adversely determined and, if adversely determined, could
reasonably be expected to have a Material Adverse Effect, and (C) a calculation
of the Leverage Ratio as of the last day of the fiscal quarter of the Company
most recently ended prior to the Closing Date;

(viii) an Availability Certificate duly certified by the chief executive
officer, chief financial officer, treasurer or controller of the Company;

(ix) a Solvency Certificate from the Company certifying that each Loan Party is
Solvent after giving effect to the Credit Extensions to occur on the Closing
Date;

(x) evidence that the Existing Credit Agreement has been, or concurrently with
the Closing Date is being, terminated;

(xi) evidence that the Bridge Credit Agreement has been, or concurrently with
the Closing Date is being, terminated; and

(xii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or any Lender
reasonably may require.

(b) (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, all reasonable fees, charges and
disbursements of counsel to the Administrative Agent shall have been paid
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced at least one Business Day prior to the Closing Date, plus such
reasonable additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrowers and the Administrative Agent).

 

82



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

4.02 [Reserved].

4.03 Conditions to All Credit Extensions. The obligation of each Lender to honor
any Request for a Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans) is subject to the following conditions precedent:

(a) The representations and warranties contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of the proposed Credit Extension, except (i) to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, (ii) any representation or warranty that is already by its terms qualified
as to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects as of such date after giving effect to such
qualification and (iii) for purposes of this Section 4.03, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01;

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof;

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof;

(d) If such Credit Extension is a Competitive Borrowing, on or before the date
of such Competitive Borrowing, but prior to such Competitive Borrowing, the
Administrative Agent shall have received, if requested by the applicable
Competitive Loan Lender, a Competitive Loan Note payable to the order of such
Competitive Loan Lender for each of the one or more Competitive Loans to be made
by such Competitive Loan Lender as part of such Competitive Borrowing, in a
principal amount equal to the principal amount of the Competitive Loan to be
evidenced thereby and otherwise on such terms as were agreed to for such
Competitive Loan in accordance with Section 2.03;

(e) If such Credit Extension is a Revolving Credit Borrowing or an L/C Credit
Extension, after giving effect to the proposed Credit Extension, the Total
Revolving Credit Outstandings shall not exceed the lesser of (x) the Borrowing
Base Amount at such time and (y) the Revolving Credit Facility at such time; and

 

83



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) In the case of a Revolving Credit Borrowing to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Revolving Lenders would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Company on behalf of the Borrowers shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.03(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Company and each Borrower each represents and warrants to the Administrative
Agent and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party, and each of its
Subsidiaries, (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, except, solely in the case of a Subsidiary of the
Company that is not a Loan Party, to the extent that the failure of such
Subsidiary to be duly organized or formed and in good standing could not
reasonably be expected to have a Material Adverse Effect, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party and consummate the transactions contemplated by the Loan
Documents, and (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of, and the consummation by each Loan Party of the transactions
contemplated by, each Loan Document to which such Person is a party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

84



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the transactions contemplated by the Loan Documents or (b) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of each Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

5.05 Financial Statements; No Material Adverse Effect. (a) The Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein and (ii) fairly present the financial condition of the Company and its
Subsidiaries as of the date thereof and their results of operations, cash flows
and changes in shareholders’ equity for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

(b) The unaudited consolidated balance sheet of the Company and its Subsidiaries
dated September 30, 2011, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Company and its
Subsidiaries as of the date thereof and their results of operations, cash flows
and changes in shareholders’ equity for the period covered thereby, subject, in
the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

(c) Since December 31, 2010, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Loan Party, threatened, at law, in equity,
in arbitration or before any Governmental Authority, by or against any Loan
Party or any of its Subsidiaries or against any of their respective properties
or revenues that (a) could reasonably be expected to adversely affect this
Agreement, any other Loan Document or any of the transactions contemplated
hereby or thereby, or (b) either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

85



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.08 Ownership of Property; Liens. Each Loan Party and each of its Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all its Property material to its business, except for such defects
in title as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. The property of each Loan Party and its
Subsidiaries is subject to no Liens, other than Liens permitted by Section 7.01.

5.09 Environmental Compliance. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither a Loan Party nor any of its Subsidiaries
(i) has failed to comply with any applicable Environmental Law or to obtain,
maintain or comply with any Environmental Permit required under any applicable
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

5.10 Taxes. Each Loan Party, and each of its Subsidiaries, has timely filed all
federal, state and other material tax returns and reports required to be filed,
and has timely paid all federal, state and other material Taxes (whether or not
shown on a tax return), including in its capacity as a withholding agent, levied
or imposed upon it or its properties, income or assets otherwise due and
payable, except in each case, with respect to those Taxes or tax returns
(i) which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP, or (ii) where the failure to timely file or timely pay
could not reasonably be expected to, individually or in the aggregate, result in
a Material Adverse Effect. There is no proposed tax assessment against any Loan
Party or any Subsidiary thereof that, if made, could reasonably be expected to
have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement. Except as could not be reasonably
expected to, individually or in the aggregate, result in a Material Adverse
Effect, neither any Loan Party nor any of its Subsidiaries has ever
“participated” in a “listed transaction” within the meaning of Treasury
Regulation Section 1.6011-4.

5.11 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Loan Parties, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.

 

86



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) Except as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) no ERISA Event has occurred, and
neither the Company nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan or Multiemployer Plan; (ii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither the Company nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such Plan to drop below 60% as of the most recent
valuation date; (iii) neither the Company nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (iv) neither the
Company nor any ERISA Affiliate has engaged in a transaction that is subject to
Section 4069 or Section 4212(c) of ERISA; and (v) no Pension Plan has been
terminated by the plan administrator thereof or by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

(d) Neither the Company nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan or Multiemployer Plan other than those listed on
Schedule 5.11(d) hereto.

5.12 Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date and as
of the date of each delivery of a Compliance Certificate concurrently with the
financial statements referred to in Section 6.01(a), Part (a) of Schedule 5.12
is a complete and accurate list of the Company and its Subsidiaries, showing the
correct name of each Subsidiary and whether such Subsidiary is a Borrower. The
outstanding equity interests of the Company and all of the Subsidiaries are
validly issued, fully paid and non-assessable and are owned by such entity free
and clear of all Liens, except for Liens permitted by this Agreement. As of the
Closing Date, no Loan Party has any equity investments in any other corporation
or entity other than those specifically disclosed in Part (b) of Schedule 5.12.
Set forth on Part (c) of Schedule 5.12 is a complete and accurate list of all
Loan Parties, showing as of the Closing Date (as to each Loan Party) the
jurisdiction of its incorporation or organization, the address of its chief
executive office and principal place of business, the type of organization it is
and its U.S. taxpayer identification number or, in the case of any non-U.S. Loan
Party that does not have a U.S. taxpayer identification number, its unique
identification number issued to it by the jurisdiction of its incorporation or
organization. The copy of the charter of each Loan Party and each amendment
thereto provided pursuant to Section 4.01(a)(v) is a true and correct copy of
each such document, each of which is valid and in full force and effect.

5.13 Margin Regulations; Investment Company Act. (a) None of the Borrowers is
engaged, nor will any Borrower engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock.

 

87



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) None of the Company, any Person Controlling the Company, or any Subsidiary
of the Company is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

5.14 Disclosure. The Company has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, as of the Closing Date, and all other
matters known to it as of the Closing Date, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the SEC Reports and none of the reports, financial statements,
certificates or other information furnished (whether in writing or orally) by or
on behalf of the Company or any other Loan Party to the Administrative Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) when taken as a whole as at such time, contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

5.15 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.16 Intellectual Property; Licenses, Etc. Each Loan Party, and each of its
Subsidiaries, owns, or possesses the right to use, all trademarks, trade names,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Loan Parties and their Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

5.17 Solvency. The Loan Parties are, together with their Subsidiaries on a
consolidated basis, Solvent.

5.18 Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance), condemnation or eminent domain that, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

5.19 SEC Reports. As of the Closing Date, the Company has filed all forms,
reports, statements (including proxy statements) and other documents (such
filings by the Company are collectively referred to as the “SEC Reports”),
required to be filed by it with the Securities and

 

88



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exchange Commission. The SEC Reports, including all SEC Reports filed after the
Closing Date or on or prior to the date of this Agreement, (i) were or will be
prepared in all material respects in accordance with the requirements of the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended, as the case may be, and the rules and regulations of the Securities and
Exchange Commission thereunder applicable to such SEC Reports at the time of
filing thereof and (ii) did not at the time they were filed, or will not at the
time they are filed, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

5.20 Anti-Money Laundering and Economic Sanctions Laws. (a) No Loan Party, none
of its Subsidiaries and, to the knowledge of each Loan Party, none of its
Affiliates and none of the respective officers, directors, brokers or agents of
such Loan Party, such Subsidiary or Affiliate (i) has violated or is in
violation of any applicable Anti-Money Laundering Law or (ii) has engaged or
engages in any transaction, investment, undertaking or activity that conceals
the identity, source or destination of the proceeds from any category of
offenses designated in any applicable law, regulation or other binding measure
implementing the “Forty Recommendations” and “Nine Special Recommendations”
published by the Organisation for Economic Cooperation and Development’s
Financial Action Task Force on Money Laundering.

(b) No Loan Party, none of its Subsidiaries and, to the knowledge of each Loan
Party, none of its Affiliates and none of the respective officers, directors,
brokers or agents of such Loan Party, such Subsidiary or such Affiliate that is
acting or benefiting in any capacity in connection with the Loans is an
Embargoed Person.

(c) Except as otherwise authorized by OFAC, no Loan Party, none of its
Subsidiaries and, to the knowledge of each Loan Party, none of its Affiliates
and none of the respective officers, directors, brokers or agents of such Loan
Party, such Subsidiary or such Affiliate acting or benefiting in any capacity in
connection with the Loans (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Embargoed Person, (ii) deals in, or otherwise engages in any transaction
related to, any property or interests in property blocked pursuant to any
applicable Economic Sanctions Laws or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the applicable prohibitions set forth
in any Economic Sanctions Laws.

5.21 REIT Status. The Company, (a) prior to the REIT Election Effective Date,
will not be either an association, publicly traded partnership or taxable
mortgage pool, that is taxable as a corporation for federal tax purposes and
(b) after the REIT Election Effective Date, will be organized and will be
operated in a manner that will allow it to qualify for REIT Status commencing
with the taxable year in which the REIT Election Effective Date occurs and will
maintain REIT Status on a continuous basis since such date.

 

89



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall, and shall cause each of their
respective Subsidiaries to (or, solely in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03 and 6.15 the Company shall):

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company (or, if earlier, 15 days after the date required to
be filed with the SEC (without giving effect to any extension permitted by the
SEC), a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal year
on Form 10-K, setting forth in each case in comparative form the figures as of
the end of and for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of PricewaterhouseCoopers LLP or other “Big 4” accounting firm, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and which report shall state that such financial statements fairly
present the consolidated financial condition of the Company and its Subsidiaries
as at the dates indicated and the results of their operations and cash flow for
the periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except for changes with which PricewaterhouseCoopers LLP or any
such other independent certified public accountants, if applicable, shall concur
and which shall have been disclosed in the notes to such financial statements)
(which report shall be subject to the confidentiality limitations set forth
herein); and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company (or, if
earlier, five days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC), a consolidated balance
sheet of the Company and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, and the
related consolidated statements of changes in shareholders’ equity and cash
flows for the portion of the Company’s fiscal year then ended on Form 10-Q, in
each case setting forth in comparative form, as applicable, the figures as of
the end of and for the corresponding fiscal quarter of the previous fiscal year
and the corresponding portion of the previous fiscal year, all in reasonable
detail, certified by the chief executive officer, chief financial officer,
treasurer or controller of the Company as fairly presenting the consolidated
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.

 

90



--------------------------------------------------------------------------------

TABLE OF CONTENTS

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Company to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes) representing and certifying
(1) that the officer signatory thereto has reviewed the terms of this Agreement,
and has made, or caused to be made under his/her supervision, a review in
reasonable detail of the transactions contemplated hereby and the consolidated
financial condition of the Company and its Subsidiaries, during the accounting
period covered by such reports, that such review has not disclosed the existence
during or at the end of such accounting period, and that such officer does not
have knowledge of the existence as at the date of such Officer’s Certificate, of
any condition or event which constitutes a Default, or, if any such condition or
event existed or exists, specifying the nature and period of existence thereof
and what action the Company or any of its Subsidiaries has taken, is taking and
proposes to take with respect thereto, (2) a schedule of the Loan Parties’ and
their Subsidiaries’ outstanding Indebtedness including the amount, maturity and
interest rate, as well as such other information regarding such Indebtedness as
may be reasonably requested by the Administrative Agent, (3) a schedule of
Adjusted Total EBITDA, (4) calculations evidencing whether there has been
compliance with each of the financial covenants set forth in Section 7.11 and
(5) an update of Part (a) of Schedule 5.12, if applicable;

(b) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
or other equity holders of the Company, and copies of all annual, regular,
periodic and special reports and registration statements which any Loan Party
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange, and
in any case not otherwise required to be delivered pursuant hereto;

(c) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished pursuant to Section 6.01 or any other clause of this
Section 6.02;

(d) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party thereof, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Loan Party;

 

91



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect;

(f) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), or more frequently if requested by the Administrative
Agent upon the occurrence and during the continuance of a Default, an
Availability Certificate; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Loan Parties or
any of their Subsidiaries, or compliance with the terms of this Agreement, as
the Administrative Agent may reasonably request including without limitation,
tax returns, title reports, insurance certificates and results of environmental
site assessments.

Documents required to be delivered pursuant to Section 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company posts such documents,
or provides a link thereto on the Company’s website on the Internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Company’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Company shall deliver paper copies of such documents
to the Administrative Agent or any Lender upon its request to the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Company with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

Each of the Loan Parties hereby acknowledges that (a) the Administrative Agent
and/or the Arrangers will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of any Loan Party
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Company
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. Each of the Loan Parties hereby agrees that it will
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
the Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to any Loan Party or
its securities for purposes of United States Federal and state securities laws

 

92



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

6.03 Notices. Notify the Administrative Agent and each Lender promptly upon a
Responsible Officer having actual knowledge thereof:

(a) of the occurrence of any Default;

(b) any agreements, instruments which, and any corporate or other restrictions
to which, it or any of its Subsidiaries enters into or becomes subject to after
the Closing Date, and all other matters known to it, that, individually or in
the aggregate, have or could reasonably be expected to result in a Material
Adverse Effect, including any of the following if it could reasonably be
expected to result in a Material Adverse Effect: (i) any breach or
non-performance of, or any default under, a Contractual Obligation of any Loan
Party or any Subsidiary thereof; (ii) any dispute, litigation, investigation,
proceeding or suspension between any Loan Party or any Subsidiary thereof and
any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary thereof, including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $5,000,000;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof; and

(e) of any announcement by Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Company setting forth
details of the occurrence referred to therein and stating what action the
Company and the other Loan Parties have taken and/or propose to take with
respect thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

6.04 Payment of Obligations. (a) Pay and discharge as the same shall become due
and payable, (i) all federal, state and other material Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted (which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien) and adequate reserves in accordance with GAAP are being maintained by such
Loan Party or such Subsidiary, (ii) all lawful material claims which, if unpaid,
would by law become a Lien (other than a Lien permitted under Section 7.01) upon
its property; and (iii) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement

 

93



--------------------------------------------------------------------------------

TABLE OF CONTENTS

evidencing such Indebtedness, except to the extent that the failure to pay such
Indebtedness would not constitute an Event of Default under Section 8.01(e); and
(b) timely file all tax returns required to be filed, except where the failure
to file such tax returns would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except (i) in a transaction permitted by
Section 7.04 or 7.05 or (ii) solely in the case of a Subsidiary of the Company
that is not a Loan Party, the failure to do so could not reasonably be expected
to have a Material Adverse Effect; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof; and (c) use the
standard of care typical in the industry for similar facilities in similar
locations in the operation and maintenance of its facilities, except in the case
of clauses (a), (b) and (c) where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain or cause each of its Subsidiaries to,
maintain, or cause tenants of Projects to maintain, with financially sound and
reputable insurance companies not Affiliates of the Company, insurance with
respect to its properties and its business against general liability, property
casualty and such casualties and contingencies as shall be commercially
reasonable and in accordance with the customary and general practices of
businesses having similar operations and real estate portfolios in similar
geographic areas and in amounts, containing such terms, in such forms and for
such periods as may be reasonable and prudent for such businesses, including
without limitation, insurance policies and programs sufficient to cover (a) the
replacement value of the improvements at Projects owned by the Loan Parties and
their Subsidiaries (less commercially reasonable deductible amounts) and
(b) liability risks associated with such ownership (less commercially reasonable
deductible amounts).

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in all material respects and in any event
in conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving its assets and business; and (b) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
it.

 

94



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrowers and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company, provided that except as provided in the following
proviso the Borrowers shall not be obligated to reimburse the Administrative
Agent or any Lender (or any representative thereof) for more than one visit,
inspection or examination conducted during any fiscal year of the Company;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrowers at any
time during normal business hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital needs of the Company and its Subsidiaries and other general corporate
purposes not in contravention of any Law or of any Loan Document.

6.12 Additional Borrowers. (a) If, after the Closing Date, a Domestic Subsidiary
that is not a Borrower (i) owns an Unencumbered Eligible Project, (ii) receives
fees under a Management Contract or (iii) is a Wholly-Owned REIT Subsidiary,
then the Company shall (w) cause such Domestic Subsidiary to become a Borrower
under this Agreement and to execute and deliver a joinder agreement in
substantially the form of Exhibit H, (x) as and to the extent requested by the
Administrative Agent, deliver to the Administrative Agent the items referenced
in Section 4.01(a)(iii), (iv) and (vi) with respect to such Domestic Subsidiary,
(y) as and to the extent requested by the Administrative Agent, deliver to the
Administrative Agent a favorable opinion of counsel to such Domestic Subsidiary,
which counsel shall be reasonably acceptable to the Administrative Agent,
addressed to the Administrative Agent and each Lender, as to such matters
concerning such Domestic Subsidiary and the Loan Documents as the Administrative
Agent may reasonably request and (z) provide the Administrative Agent with the
U.S. taxpayer identification number for such Domestic Subsidiary.

(b) Promptly following the REIT Election Effective Date, the Company shall
become a Borrower under this Agreement, shall execute and deliver a joinder
agreement in substantially the form of Exhibit H and, contemporaneously with the
effectiveness of such joinder agreement, shall be released from its obligations
under the Guaranty.

6.13 Compliance with Environmental Laws. Comply in all material respects, with
all applicable Environmental Laws and Environmental Permits held by it; obtain
and renew or require the applicable tenant to obtain and renew, all
Environmental Permits necessary for its operations; and conduct or require the
applicable tenant to conduct any investigation, study, sampling and testing, and
undertake any cleanup, response or other corrective action required under and in
material compliance with Environmental Law necessary to remediate all Hazardous
Materials at, on, under or emanating from any of the properties owned, leased or
operated by it,

 

95



--------------------------------------------------------------------------------

TABLE OF CONTENTS

in accordance with the requirements of all applicable Environmental Laws,
except, in each case, where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect; provided, however, that the
Loan Parties and their Subsidiaries shall not be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

6.14 Distributions in the Ordinary Course. Continue to follow its ordinary
course of business practice of causing all of its Subsidiaries to make transfers
of net cash and cash equivalents upstream to the Company and not make net
transfers of cash and cash equivalents downstream from the Company to its
Subsidiaries, except in the ordinary course of business consistent with past
practice and otherwise subject to the terms of this Agreement.

6.15 Company Status. (a) At all times (i) remain publicly traded with securities
listed on the New York Stock Exchange or another national stock exchange located
in the United States and (ii) except in the case of W. P. Carey International
LLC or as the result of a disposition otherwise permitted under this Agreement,
retain Control of all Borrowers, and (b) at all times after the REIT Election
Effective Date, continue to be organized and operated in a manner that will
allow it to qualify for REIT Status.

6.16 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, and (ii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Administrative
Agent for the benefit of the Lenders, the rights granted or now or hereafter
intended to be granted to the Administrative Agent for the benefit of the
Lenders under any Loan Document or under any other instrument executed in
connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

6.17 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all material leases of real property to
which the Company or any of its Subsidiaries is a party, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, except, in any case,
where (a) the Company or such Subsidiary determines in its reasonable business
judgment that it will allow such lease to lapse or be terminated, or (b) the
failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

6.18 Material Contracts. Perform and observe all the terms and provisions of
each material contract to be performed or observed by it, maintain each such
material contract in full force and effect, enforce each such material contract
in accordance with its terms, except, in any case, where (a) the Company or such
Subsidiary determines in its reasonable business judgment that it will agree to
a work out, deliver a deed-in-lieu or allow such material contract to expire or
that it will not enforce such material contract, or (b) where the failure to do
so, either individually or in the aggregate, could not reasonably be likely to
have a Material Adverse Effect.

 

96



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall not, nor shall they permit any
of their respective Subsidiaries to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names the Company or any of its Subsidiaries as
debtor, or assign any accounts or other right to receive income, other than the
following:

(a) Permitted Encumbrances;

(b) Liens with respect to Capitalized Leases of equipment entered into in the
ordinary course of business of the Loan Parties; and

(c) Liens securing Secured Indebtedness, the incurrence of which is not
prohibited by this Article VII.

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) the Obligations;

(b) Indebtedness permitted under Section 7.11(f);

(c) unsecured obligations (contingent or otherwise) existing or arising under
any Swap Contract, provided that (i) such obligations are (or were) entered into
by such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates or foreign
exchange rates and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments to the
defaulting party on outstanding transactions;

(d) unsecured Indebtedness outstanding on the Closing Date and listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that the Loan Parties shall be in compliance, on a pro forma basis,
with the provisions of Section 7.11; and

(e) any other unsecured Indebtedness; provided that taking into account the
incurrence of such Indebtedness, the Loan Parties shall be in compliance, on a
pro forma basis, with the provisions of Section 7.11.

 

97



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.03 Investments. Make or hold any Investments, except:

(a) Investments held by the Loan Parties and their respective Subsidiaries in
the form of Cash and Cash Equivalents;

(b) (i) Investments made on or prior to the Closing Date by the Loan Parties and
their Subsidiaries in their respective Subsidiaries, (ii) additional Investments
by the Loan Parties and their Subsidiaries in Loan Parties (other than the
Company), (iii) additional Investments by Subsidiaries that are not Loan Parties
in other Subsidiaries that are not Loan Parties, (iv) Investments made on or
prior to the Closing Date in Joint Ventures and (v) additional Investments by
the Loan Parties in Subsidiaries that are not Loan Parties and Joint Ventures;
provided that (A) no Default has occurred and is continuing or would result from
such Investment and (B) taking into account the making of such Investment, the
Loan Parties shall be in compliance, on a pro forma basis, with the provisions
of Section 7.11;

(c) Guarantees permitted by Section 7.02;

(d) Investments existing on the date hereof (other than those referred to in
Section 7.03(b)(i) and (iv));

(e) [reserved];

(f) loans and advances to employees in the ordinary course of business not to
exceed $2,500,000 in the aggregate at any time outstanding;

(g) Investments by the Loan Parties and their Subsidiaries not otherwise
permitted under this Section 7.03; provided that, with respect to each
Investment made pursuant to this Section 7.03(g):

(i) such Investment shall not include or result in any contingent liabilities
that could reasonably be expected to be material to the business, financial
condition, operations or prospects of the Company and its Subsidiaries, taken as
a whole (as determined in good faith (A) by the board of directors (or persons
performing similar functions) of the Company or such Subsidiary if such board of
directors is otherwise approving such transaction and (B) in each other case, by
a Responsible Officer);

(ii) such Investment shall be in property that is part of, or in lines of
business that are, substantially the same lines of business as one or more of
the principal businesses of the Loan Parties and their Subsidiaries in the
ordinary course or Persons that own such property; and

(iii) (A) immediately before and immediately after giving pro forma effect to
any such Investment, no Default shall have occurred and be continuing or would
result and (B) immediately after giving effect to such Investment, the Company
and its Subsidiaries shall be in compliance, on a pro forma basis, with the
provisions of Section 7.11.

 

98



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets or all of substantially all
of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) (i) any Person may merge into a Loan Party or a Subsidiary in a transaction
in which such Loan Party or such Subsidiary is the surviving corporation,
subject to the requirements of Section 6.12, (ii) any Loan Party or any
Subsidiary may sell, lease, transfer or otherwise dispose of its assets to
another Loan Party or another Subsidiary, subject to the requirements of
Section 6.12, (iii) any Subsidiary (other than a Borrower) may liquidate or
dissolve if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders, and (iv) if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing or
would result, any Loan Party or any Subsidiary may sell, transfer or otherwise
dispose of Equity Interests of a Subsidiary (other than a Borrower). For
purposes of clarification, nothing in this Section 7.04 shall prevent the
issuance, transfer, conversion or repurchase of limited liability company
interests in the Company, or a Removal as permitted hereunder;

(b) [reserved]; and

(c) in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the Company may merge into or consolidate with any other Person or
permit any other Person to merge into or consolidate with it; provided that the
Person surviving such merger shall be a wholly-owned Subsidiary of the Company
and shall comply with the requirements of Section 6.12.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Borrower, the transferee thereof must either be a Borrower or the Guarantor;

(c) Dispositions permitted by Section 7.04;

(d) (i) the Disposition of any Project or other Property and (ii) the sale or
other Disposition of all, but not less than all, of (X) the Equity Interests of
any Subsidiary that is not a Wholly-Owned REIT Subsidiary, (Y) 308 Route 38,
Inc., or (Z) Keystone Capital Company, Inc.; provided that such Disposition
shall not result in a Material Adverse Effect and at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing or would result; provided further that if (x) such Project or other
Property is an Unencumbered Eligible Project or (y) such Subsidiary owns any
Unencumbered Eligible Projects or receives fees under any Management Contracts,
then at least two Business Days prior

 

99



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to the date of such Disposition, the Administrative Agent shall have received
(1) an Officer’s Certificate certifying that (A) at the time of and immediately
after giving effect to such Disposition no Default shall have occurred and be
continuing or would result, (B) such Disposition does not result in a Material
Adverse Effect and (C) both before and after giving effect to such Disposition,
on a pro forma basis, Availability equals or exceeds zero and (2) if after
giving effect to such Disposition, the Borrowing Base Amount shall have
decreased by an aggregate amount in excess of 5% as a result of Dispositions of
Unencumbered Eligible Projects and Borrowers consummated under this clause
(d) since the date of the Availability Certificate most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.02(f), an
Availability Certificate showing that both before and after giving effect to
such Disposition, on a pro forma basis, Availability equals or exceeds zero.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that the following shall be permitted:

(a) each Subsidiary of the Company may make Restricted Payments pro rata to the
holders of its Equity Interests;

(b) prior to the REIT Election Effective Date, so long as no Event of Default
has occurred and is continuing or would result therefrom, the Company may make
Restricted Payments during any fiscal quarter if the amount of such Restricted
Payments when added to all Restricted Payments made during such fiscal quarter
and the three immediately preceding fiscal quarters would not exceed 90% of
Adjusted Total EBITDA for the four preceding fiscal quarters; and

(c) from and after the REIT Election Effective Date, the Company may make
Restricted Payments in an aggregate amount in any fiscal year not to exceed the
greater of (i) 95% of Adjusted Funds From Operations and (ii) the amount of
Restricted Payments required to be paid by the Company (in the Company’s
reasonable judgment) in order for it to (x) maintain its REIT Status and
(y) avoid the payment of federal or state income or excise tax; provided, that
(1) during the existence of an Event of Default arising under Section 8.01(a),
Restricted Payments by the Company shall only be permitted up to the minimum
amount needed to maintain the Company’s REIT Status and (2) notwithstanding the
preceding clause (1), no Restricted Payments will be permitted following
acceleration of amounts owing hereunder or during the existence of an Event of
Default arising under Section 8.01(f) or (g).

7.07 Change in Nature of Business. (a) Engage to any material extent in any
business other than businesses of the type conducted by the Loan Parties and
their Subsidiaries on the Closing Date and businesses reasonably related
thereto, or (b) after the REIT Election Effective Date, the Company shall not
engage in any line of business which is not permitted to be engaged in by real
estate investment trusts and shall not permit any of its taxable REIT
Subsidiaries to engage in any line of business which is not permitted to be
engaged in by taxable REIT Subsidiaries thereof.

 

100



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.08 Transactions with Affiliates. Enter into or permit to exist any transaction
of any kind with any Affiliate of the Company (including, without limitation,
the purchase, sale, lease or exchange of any property or the rendering of any
service), whether or not in the ordinary course of business, with any holder or
holders of more than 5% of any class of equity securities of the Company, or
with any Affiliate of the Company which is not its Subsidiary, on terms that are
less favorable to the Company or any of its Subsidiaries, as applicable, than
those that might be obtained in an arm’s length transaction at the time from
Persons who are not such a holder or Affiliate. Nothing contained in this
Section 7.08 shall prohibit (a) increases in compensation and benefits for
officers and employees of the Loan Parties or any of their Subsidiaries which
are customary in the industry or consistent with the past business practice of
such Loan Party or such Subsidiary, provided that no Default has occurred and is
continuing or would result; (b) payment of customary partners’ indemnities;
(c) performance of any obligations arising under the Loan Documents,
(d) transactions between or among the Loan Parties, (e) Investments permitted by
Section 7.03, (f) Dispositions permitted by Section 7.05; and (g) any Restricted
Payment permitted by Section 7.06.

7.09 Amendments of Organizational Documents. Permit any Subsidiary to, at any
time cause or permit its certificate of formation, limited liability company
agreement, certificate of limited partnership, partnership agreement, articles
of incorporation, by-laws, or other charter documents, as the case may be, to be
modified, amended or supplemented in any respect whatsoever, without, in each
case, the express prior written consent or approval of the Administrative Agent,
if such changes would materially adversely affect the rights of the
Administrative Agent or the Lenders hereunder or under any of the other Loan
Documents; provided that if such prior consent or approval is not required, such
Loan Party shall nonetheless notify the Administrative Agent in writing promptly
after any such modification, amendment or supplement to the charter documents of
such Loan Party.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants. (a) Maximum Leverage. Permit, as of the last day of
such calendar quarter, the Leverage Ratio to exceed 60% (or, as of the last day
of the two consecutive calendar quarters following the Company’s acquisition of
an entity with total assets of at least $500 million, 65%).

(b) Maximum Secured Debt. Permit, as of the last day of each calendar quarter
the sum of (i) Total Secured Outstanding Indebtedness and (ii) Indebtedness of
Subsidiaries permitted under Section 7.11(f)(ii)(D) to exceed 40% of Total
Value, with such percentage increasing permanently to 50% upon the acquisition
of an entity with total assets of at least $500 million:

(c) Minimum Equity Value. Permit, as of the last day of each fiscal quarter, the
Combined Equity Value to be less than $850,000,000 (resetting upon the
acquisition of a Managed REIT to the greater of (i) 75% of the Combined Equity
Value calculated on a pro forma basis (giving effect to such acquisition) and
(ii) the minimum Combined Equity Value as in effect immediately prior to such
acquisition) plus an amount equal to 80% of the Fair Market Value of all Net
Offering Proceeds received by the Company after the Closing Date.

 

101



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Minimum Fixed Charge Coverage Ratio. Permit, as of the last day of each
calendar quarter, the ratio of (i) Adjusted Total EBITDA for such calendar
quarter to (ii) Fixed Charges for the same calendar quarter to be less than
(A) 1.40 to 1.0 for each calendar quarter prior to the Initial Maturity Date and
(B) 1.50 to 1.0 for each calendar quarter after the Initial Maturity Date.

(e) Minimum Unsecured Interest Coverage Ratio. Permit, as of the last day of
each calendar quarter, the ratio of (i) Unencumbered Property NOI plus
Unencumbered Management EBITDA for such calendar quarter to (ii) Interest
Expense on Total Unsecured Outstanding Indebtedness for the same calendar
quarter to be less than 2.00 to 1.00.

(f) Certain Indebtedness. (i) Create, incur, assume or permit to exist any
Secured Indebtedness of the Company other than (A) Nonrecourse Indebtedness and
(B) Indebtedness that is recourse to the Company in an aggregate amount not to
exceed the lesser of $75 million and 5% of Total Value outstanding at any time;
or (ii) create, incur, assume or permit to exist any Indebtedness of any
Subsidiary of the Company other than (A) Indebtedness of any Subsidiary to the
Company evidenced by a promissory note, (B) Nonrecourse Indebtedness,
(C) Indebtedness of a Subsidiary (other than a Borrower) to a Subsidiary (other
than a Borrower), (D) Indebtedness that is recourse to such Subsidiary, but only
if such Subsidiary is not a Borrower, was formed solely to own a particular
Project, and does not engage in any business other than the ownership of such
Project and (E) the Obligations.

7.12 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness at any time that an Event of Default exists or would result
therefrom, except the prepayment of the Credit Extensions in accordance with the
terms of this Agreement.

7.13 Fiscal Year Changes. Make any change in its fiscal year.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Loan Party fails to (i) pay when and as required to be paid
herein, and in any currency hereunder, any amount of principal of any Loan or
any L/C Obligation (whether upon demand at maturity, by reason of acceleration
or otherwise) or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within five Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, any fee due hereunder, or any
other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. (i) Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 2.04(b)(v), 6.01, 6.02(a),
6.02(f), 6.02(g), 6.03, 6.05, 6.10, 6.11, or Article VII or (ii) the Guarantor
fails to perform or observe any term, covenant or agreement contained in the
Guaranty; or

 

102



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b)) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after the earlier of (i) a Responsible Officer thereof obtaining
actual knowledge of such failure and (ii) the Company receiving notice of such
failure from the Administrative Agent (which notice shall be given at the
request of any Lender); or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) and such failure continues after the
applicable grace period, if any, in respect of any Material Indebtedness, or
(B) fails to observe or perform any other agreement or condition relating to any
Material Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, and such failure continues after the applicable
grace period, if any, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Material
Indebtedness (or, with respect to a Guarantee, the beneficiary or beneficiaries
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries)) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, (or, in the case of a Guarantee, such Guarantee to become payable or
cash collateral in respect thereof to be demanded); provided that this clause
(e) shall not apply to Secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

103



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) in an aggregate amount in
excess of $10,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company,
has been notified of the potential claim and does not dispute coverage and
excluding judgments entered in respect of Nonrecourse Indebtedness and judgments
entered in respect of Indebtedness permitted under clause (D) of
Section 7.11(f)(ii)), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company and its Subsidiaries under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$5,000,000, or (ii) the Company or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $5,000,000; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) REIT Status. The Company shall, for any reason, lose or fail to maintain its
REIT Status after the REIT Election Effective Date.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

 

104



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Laws;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18 be applied in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, Unused Fees, Facility Fees and interest on the
Loans, L/C Borrowings and other Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrowers pursuant to Sections 2.04 and 2.17; and

 

105



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Sections 2.04(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired or cancelled, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Company
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law;

 

106



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Company, a Borrower, a Lender or the
L/C Issuer; and

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

107



--------------------------------------------------------------------------------

TABLE OF CONTENTS

9.06 Successor Administrative Agent. (a) The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Company on behalf of the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company and the Borrowers, to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Company and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Loan Parties to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company on behalf of the
Borrowers and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

108



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The Administrative Agent, or any successor Administrative Agent appointed,
may be removed by the Required Lenders at any time that (i) the Administrative
Agent (or such successor) is a Defaulting Lender, or (ii) the Administrative
Agent is determined, by a court of competent jurisdiction by final and
nonappealable judgment, to be grossly negligent in the performance of its
material obligations and/or duties hereunder or to have engaged in willful
misconduct in the performance of such obligations and/or duties. In the event of
the removal of the Administrative Agent pursuant to the foregoing sentence, a
successor Administrative Agent shall be appointed in accordance with the terms
of Section 9.06(a) as if such Administrative Agent (or successor) had resigned.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners or the Arrangers listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Loan Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, the L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(h) and (i), 2.10 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

109



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.10 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

ARTICLE X

CONTINUING GUARANTY

10.01 Guaranty. The Guarantor hereby absolutely, irrevocably and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Obligations, whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, and whether
arising hereunder or under any other Loan Document (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, reasonable and documented attorneys’ fees and expenses incurred by any
Creditor Party in connection with the collection or enforcement thereof). The
Administrative Agent’s books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon the Guarantor, and conclusive for the purpose of establishing the
amount of the Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Obligations or any
instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of the Guarantor under this
Guaranty, and the Guarantor hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.

10.02 Rights of Lenders. The Guarantor consents and agrees that the Creditor
Parties may, at any time and from time to time, without notice or demand,
without the consent of the Guarantor, and without affecting the enforceability
or continuing effectiveness hereof: (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Obligations or any part thereof; (b) take, hold, exchange, enforce, waive,
release, sell, or otherwise dispose of, or impair or fail to perfect any Lien
on, any security for the payment of this Guaranty or any Obligations; (c) apply
such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Obligations. Without limiting the generality of
the foregoing, the Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of the Guarantor.

 

110



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.03 Certain Waivers. The Guarantor waives (a) any defense arising by reason of
any disability or other defense of any Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Creditor Party) of the liability of any Borrower; (b) any defense based on any
claim that the Guarantor’s obligations exceed or are more burdensome than those
of any Borrower; (c) the benefit of any statute of limitations affecting the
Guarantor’s liability hereunder; (d) any requirement to proceed against any
Borrower, proceed against or exhaust any security for the Obligations, or pursue
any other remedy in the power of any Creditor Party whatsoever; (e) any benefit
of and any right to participate in any security now or hereafter held by any
Creditor Party; and (f) to the fullest extent permitted by law, any and all
other defenses or benefits that may be derived from or afforded by applicable
law limiting the liability of or exonerating guarantors or sureties. The
Guarantor expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Obligations, and
all notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Obligations.

10.04 Obligations Independent. The obligations of the Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against the Guarantor to enforce this Guaranty whether or not any
Borrower or any other Person is joined as a party.

10.05 Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and the Commitments and the Revolving Credit Facility are terminated. If
any amounts are paid to the Guarantor in violation of the foregoing limitation,
then such amounts shall be held in trust for the benefit of the Creditor Parties
and shall forthwith be paid to the Creditor Parties to reduce the amount of the
Obligations, whether matured or unmatured.

10.06 Termination; Reinstatement. This Guaranty is a continuing, absolute,
unconditional and irrevocable guaranty of all Obligations now or hereafter
existing and shall remain in full force and effect until all Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
and the Commitments and the Revolving Credit Facility are terminated.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of any
Borrower or the Guarantor is made, or any of the Creditor Parties exercises its
right of setoff, in respect of the Obligations and such payment or the proceeds
of such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Creditor Parties in their discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Creditor
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
the Guarantor under this paragraph shall survive termination of this Guaranty.

 

111



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.07 Subordination. The Guarantor hereby subordinates the payment of all
obligations and indebtedness of each Borrower owing to the Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of any Borrower to the Guarantor as subrogee of the Creditor Parties or
resulting from the Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Obligations; provided that the
Guarantor may receive regularly scheduled payments of principal and interest on
such obligations and indebtedness from each Borrower, except upon the occurrence
and continuance of an Event of Default. If any amounts are paid to the Guarantor
in violation of the foregoing subordination, then such amounts shall be held in
trust for the benefit of the Creditor Parties and shall forthwith be paid to the
Creditor Parties to reduce the amount of the Obligations, whether matured or
unmatured. Upon the occurrence and continuance of an Event of Default, if the
Creditor Parties so request, any such obligation or indebtedness of any Borrower
to the Guarantor shall be enforced and performance received by the Guarantor as
trustee for the Creditor Parties and the proceeds thereof shall be paid over to
the Creditor Parties on account of the Obligations, but without reducing or
affecting in any manner the liability of the Guarantor under this Guaranty.

10.08 Stay of Acceleration. If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
the Guarantor or any Borrower under any Debtor Relief Laws, or otherwise, all
such amounts shall nonetheless be payable by the Guarantor immediately upon
demand by the Creditor Parties.

10.09 Condition of Borrowers. The Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrowers and any other guarantor such information concerning the financial
condition, business and operations of the Borrowers and any such other guarantor
as the Guarantor requires, and that none of the Creditor Parties has any duty,
and the Guarantor is not relying on the Creditor Parties at any time, to
disclose to the Guarantor any information relating to the business, operations
or financial condition of the Borrowers or any other guarantor (the Company
waiving any duty on the part of the Creditor Parties to disclose such
information and any defense relating to the failure to provide the same).

10.10 Release of Guarantor. Notwithstanding any other provision in this Article
X, the Guarantor shall be released from any obligations under this Article X
upon the effectiveness of the joinder agreement substantially in the form of
Exhibit H, pursuant to Section 6.12(b).

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders, the Company and the Borrowers and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01, without the written consent
of each Lender;

 

112



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.03 as to any Credit Extension without the written consent of
the Required Revolving Lenders;

(c) extend (except as provided in Section 2.15) or increase the Commitment of
any Lender (or reinstate any Commitment terminated pursuant to Section 8.02)
without the written consent of such Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(f) change any of the terms or provisions in any Loan Document requiring pro
rata payments, distributions, commitment reductions or sharing of payments
without the consent of each Lender, including Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender; provided, that with the consent of the Required
Lenders, such terms and provisions may be amended on customary terms in
connection with an “amend and extend” transaction;

(g) change any provision of this Section 11.01 or the definitions of
“Appropriate Lender”, “Required Lenders”, “Required Revolving Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(h) release any Borrower or the Guarantor from its obligations under this
Agreement or any other Loan Document, without the written consent of each
Lender, except as expressly provided in the Loan Documents;

(i) impose any greater restriction on the ability of any Lender to assign any of
its rights or obligations hereunder without the written consent of each Lender;
or

(j) amend the definition of “Alternative Currency” without the written consent
of each Revolving Credit Lender;

 

113



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

11.02 Notices; Effectiveness; Electronic Communications. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to a Loan Party, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Loan
Parties).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to

 

114



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or a Loan Party may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials through
the Internet. In addition, in no event shall any Agent Party have any liability
to any Loan Party, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Loan Parties, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation

 

115



--------------------------------------------------------------------------------

TABLE OF CONTENTS

on the content declaration screen of the Platform in order to enable such Public
Lender or its delegate, in accordance with such Public Lender’s compliance
procedures and applicable Law, including United States Federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to one of more of the
Company and its Subsidiaries or their respective securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of a Loan Party even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Company and the Borrowers shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.14), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.14, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

116



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Loan
Parties shall pay, or cause to be paid, (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, MLPF&S and their respective
Affiliates (including the reasonable documented fees, charges and disbursements
of counsel for the Administrative Agent and MLPF&S), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification. The Loan Parties shall indemnify the Administrative Agent
(and any sub-agent thereof), the Arrangers, the Swing Line Lender, each Lender
and the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials at, on, under or emanating from any property owned, leased
or operated by the any Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to any Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Loan Party or
any of such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED

 

117



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee (or any Affiliate Controlled
by or under common Control with such Indemnitee).

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Arrangers, the Swing Line Lender, the L/C Issuer or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), the Arrangers, the Swing Line
Lender, the L/C Issuer or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), any Arranger, the
Swing Line Lender or the L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), the Swing Line Lender or L/C Issuer in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.13(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party, nor any Subsidiary thereof, shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Loan or Letter of Credit or the use of the proceeds thereof. No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Revolving Credit Facility and
the repayment, satisfaction or discharge of all the other Obligations.

 

118



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Loan Party is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount received by such
Lender or the L/C Issuer and so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Overnight Rate from
time to time in effect, in the applicable currency of such recovery or payment.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

11.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted such assignment or transfer without
such consent shall be null and void) and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.06(b), (ii) by way of participation
in accordance with the provisions of Section 11.06(d), or (iii) by way of pledge
or assignment, or grant of a security interest, subject to the restrictions of
Section 11.06(f), (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

119



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
Bid Loans or the Swing Line Lender’s rights and obligations in respect of Swing
Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Revolving Credit Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

 

120



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of the Company’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by such
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrowers (at their expense) shall
execute and deliver a Note to (i) the assignee Lender and/or (ii) in the case of
a partial assignment by a Lender of its rights or obligations under this
Agreement, the assigning Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).

 

121



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely to the extent
required to comply with Treasury Regulation 5f103-1(c), shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by any Loan Party and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company, any Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender
or the Company or any of the Company’s Affiliates) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Company,
the Borrowers, the Administrative Agent, the Lenders and the L/C Issuer shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 11.01
that affects such Participant. Subject to subsection (e) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations of
such sections) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 11.06(b); provided that such
Participant agrees to be subject to the provisions of Section 3.06(a) as if it
were an assignee under Section 11.06(b) To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.14 as
though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amounts) of each participant’s

 

122



--------------------------------------------------------------------------------

TABLE OF CONTENTS

interest in the Loans or other obligations under this Agreement (the
“Participant Register”). The entries in the Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrowers are notified of the Participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign, or grant a
security interest in, all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment, or grant of a security interest, to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment or grant shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee or grantee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 11.06(b), Bank of America (i) may, upon 30 days’
notice to the Company and the Lenders, resign as L/C Issuer and/or (ii) shall,
upon 30 days’ notice to the Company and the Lenders, resign as Swing Line
Lender. In the event of any such resignation as L/C Issuer or Swing Line Lender,
the Company shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that (i) no failure by
the Company to appoint any such successor shall affect the resignation of Bank
of America as L/C Issuer or Swing Line Lender, as the case may be and (ii) the
Required Lenders, and not the Company, shall have the exclusive right to appoint
any such successor in the event that either (x) the Company does not appoint a
successor that has accepted such appointment within ten (10) Business Days
following the resignation of Bank of America or (y) an Event of Default has
occurred and is continuing at the time of such appointment. If Bank of America
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.04(c)). If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.05(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender and the acceptance by such successor of such
appointment, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

123



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors, auditors
(including internal auditors), attorneys and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.16(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to any Loan Party and its obligations, (g) with the consent
of the Borrowers or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Company or a Borrower.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

124



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Company or any other Loan Party against any and all of the obligations of
the Company or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer, irrespective of
whether or not such Lender or the L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Company or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or the L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

125



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

11.13 Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) in connection with any proposed amendment, waiver or consent
in respect of any Loan Document requiring the consent of all Lenders, the
consent of the Required Lenders is obtained, but the consent of any other Lender
is not obtained, (iv) any Lender is a Defaulting Lender or (v) any other
circumstance exists hereunder that gives the Borrowers the right to replace a
Lender as a party hereto, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights and obligations under this Agreement and the other Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances from the assignee and any
amounts payable by any Borrower pursuant to Section 3.01, 3.04 or 3.05 from the
Borrowers (it being understood that the Assignment and Assumption relating to
such assignment shall provide that any interest and fees that accrued prior to
the effective date of the assignment shall be for the account of the replaced
Lender and such amounts that accrue on and after the effective date of the
assignment shall be for the account of the replacement Lender);

 

126



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. Each Lender agrees that, if the Borrowers elect to replace such
Lender in accordance with this Section 11.13, it shall promptly execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence the
assignment and shall deliver to the Administrative Agent any Note (if a Note has
been issued in respect of such Lender’s Loans) subject to such Assignment and
Assumption; provided that the failure of any such Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register.

11.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR THEIR RESPECTIVE PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

127



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Loan Parties acknowledges and agrees, and acknowledges its
respective Affiliates’ understanding, that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Arrangers are arm’s-length commercial transactions between the Borrowers, the
Company and their respective Affiliates, on the one hand, and the Administrative
Agent and the Arrangers, on the other hand, (B) each of the Borrowers and the
Company has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each of the Borrowers and the
Company is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each of the Lenders and each of
the Arrangers each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Borrower, the
Company or any of their respective Affiliates, or any other Person and (B) none
of the Administrative Agent, any Lender or any Arranger has any obligation to
any Borrower, the Company or any of their respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and

 

128



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) the Administrative Agent, the Lenders and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers, the Company and their
respective Affiliates, and none of the Administrative Agent, any Lender or any
Arranger has any obligation to disclose any of such interests to the Borrowers,
the Company or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Borrowers and the Company hereby waives and
releases any claims that it may have against the Administrative Agent, any
Lender or any Arranger with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

11.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

11.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Loan Parties that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. Each Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

11.19 Joint and Several Liability of Borrowers. (a) Each of the Borrowers is
accepting joint and several liability hereunder and under the other Loan
Documents in consideration of the financial accommodations to be provided by the
Administrative Agent, the L/C Issuer and the Lenders under this Agreement, for
the mutual benefit, directly and indirectly, of each of the Borrowers and in
consideration of the undertakings of the other Borrowers to accept joint and
several liability for the Obligations.

(b) Each of the Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations, it being the intention of the parties
hereto that all the Obligations shall be the joint and several obligations of
each Borrower without preferences or distinction among them.

 

129



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation.

(d) The Obligations of each Borrower under the provisions of this Section 11.19
constitute the absolute, irrevocable and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Loans made or Letters of Credit issued under or pursuant to this Agreement,
notice of the occurrence of any Default, or of any demand for any payment under
this Agreement, notice of any action at any time taken or omitted by the
Administrative Agent, the L/C Issuer or the Lenders, or any of them, under or in
respect of any of the Obligations, any requirement of diligence or to mitigate
damages and, generally, to the extent permitted by applicable law, all demands,
notices and other formalities of every kind in connection with this Agreement
(except as otherwise provided in this Agreement). To the extent permitted by
applicable law, each Borrower hereby assents to, and waives notice of, any
extension or postponement of the time for the payment of any of the Obligations,
the acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
the Administrative Agent, the L/C Issuer or the Lenders, or any of them, at any
time or times in respect of any default by any Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by the Administrative Agent, the L/C
Issuer or the Lenders, or any of them, in respect of any of the Obligations, and
the taking, addition, substitution or release, in whole or in part, at any time
or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of the Administrative Agent, the
L/C Issuer or the Lenders, or any of them, with respect to the failure by any
Borrower to comply with any of its respective Obligations, including, without
limitation, any failure strictly or diligently to assert any right or to pursue
any remedy or to comply fully with applicable laws or regulations thereunder,
which might, but for the provisions of this Section 11.19 afford grounds for
terminating, discharging or relieving any Borrower, in whole or in part, from
any of its Obligations under this Section 11.19, it being the intention of each
Borrower that, so long as any of the Obligations hereunder remains unsatisfied,
the Obligations of such Borrower under this Section 11.19 shall not be
discharged except by performance and then only to the extent of such
performance. The Obligations of each Borrower under this Section 11.19 shall not
be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Borrower or the Administrative Agent, the L/C Issuer or the Lenders, or any
of them. The joint and several liability of each Borrower hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, constitution or place
of formation of any of the Borrowers or the Administrative Agent, the L/C Issuer
or the Lenders, or any of them.

 

130



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) The provisions of this Section 11.19 are made for the benefit of the
Administrative Agent, the L/C Issuer, the Lenders and their respective
successors and assigns, and may be enforced by it or them from time to time
against any or all Borrowers as often as occasion therefor may arise and without
requirement on the part of the Administrative Agent, the L/C Issuer or any
Lender, successor or assign first to marshal any of its or their claims or to
exercise any of its or their rights against any Borrower or to exhaust any
remedies available to it or them against any Borrower or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy. The provisions of this Section 11.19 shall remain in
effect until all of the Obligations shall have been indefeasibly paid in full or
otherwise fully satisfied. If, at any time, any payment, or any part thereof,
made in respect of any of the Obligations, is rescinded or must otherwise be
restored or returned by the Administrative Agent, the L/C Issuer or any Lender
upon the insolvency, bankruptcy or reorganization of any Borrower, or otherwise,
the provisions of this Section 11.19 will forthwith be reinstated in effect, as
though such payment had not been made.

(g) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to the Administrative Agent, the L/C Issuer or any Lender
with respect to any of the Obligations or any collateral security therefor until
such time as all of the Obligations have been paid in full in cash. Any claim
which any Borrower may have against the other Borrowers with respect to any
payments to the Administrative Agent, the L/C Issuer or any Lender hereunder or
under any other Loan Documents is hereby expressly made subordinate and junior
in right of payment, including without limitation, as to any increases in the
Obligations arising hereunder or thereunder, to the prior payment in full in
cash of the Obligations and, in the event of any insolvency, bankruptcy,
receivership, liquidation, reorganization or other similar proceeding under the
laws of any jurisdiction relating to any Borrower, its debts or its assets,
whether voluntary or involuntary, all such Obligations shall be paid in full in
cash before any payment or distribution of any character, whether in cash,
securities or other property, shall be made to the other Borrowers therefor.

(h) Notwithstanding any provision to the contrary contained herein or in any of
the other Loan Documents, to the extent the obligations of any Borrower shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code of the United States).

Each Borrower hereby appoints the Company to act as its agent for all purposes
under this Agreement (including, without limitation, with respect to all matters
related to the borrowing and repayment of Loans and the issuance of Letters of
Credit) and agrees that (i) the Company may execute such documents on behalf of
the Borrowers as the Company deems appropriate in its sole discretion and the
Borrowers shall be obligated by all of the terms of any such document executed
on their behalf, (ii) any notice or communication delivered by the
Administrative Agent, the L/C Issuer or any Lender to the Company shall be
deemed delivered to each Borrower and (iii) the Administrative Agent, the L/C
Issuer or the Lenders may accept, and be permitted to rely on, any document,
instrument or agreement executed by the Company on behalf of the Borrowers.

 

131



--------------------------------------------------------------------------------

TABLE OF CONTENTS

11.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

132



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COMPANY:     W.P. CAREY & CO. LLC,     a Delaware limited liability company    
By:   /s/    MARK J. DECESARIS             Name:   Mark J. DeCesaris     Title:
  Chief Financial Officer BORROWERS:     CAREY ASSET MANAGEMENT CORP.,     a
Delaware corporation     By:   /s/    DONNA M. NEILEY             Name:   Donna
M. Neiley     Title:   Senior Vice President    

CAREY REIT II, INC.,

a Maryland corporation

    By:   /s/    MARK J. DECESARIS             Name:   Mark J. DeCesaris    
Title:   Chief Financial Officer    

CAREY REIT III INC.,

a Maryland corporation

    By:   /s/    MARK J. DECESARIS             Name:   Mark J. DeCesaris    
Title:   Chief Financial Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CAREY LODGING ADVISORS, LLC,

a Delaware limited liability company

By:   CAREY ASSET MANAGEMENT CORP., its sole Member By:   /s/    DONNA M.
NEILEY         Name:   Donna M. Neiley Title:   Senior Vice President

W. P. CAREY INTERNATIONAL LLC,

a Delaware limited liability company

By:   /s/    JIWEI YUAN         Name:   Jiwei Yuan Title:   Executive Director

 

AZO–A L.P.,

a Delaware limited partnership

By:  

AZO DRIVER (DE) LLC,

its General Partner

  By:  

CAREY REIT II, INC.,

its sole Member

By:   /s/    MARK J. DECESARIS         Name:   Mark J. DeCesaris Title:   Chief
Financial Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

AZO–B L.P., a Delaware limited partnership By:  

AZO MECHANIC (DE) LLC,

its General Partner

  By:  

CAREY REIT II, INC.,

its sole Member

By:   /s/    MARK J. DECESARIS         Name:   Mark J. DeCesaris Title:   Chief
Financial Officer

 

BROOMFIELD PROPERTIES CORP.,

a Colorado corporation

By:   /s/    MARK J. DECESARIS         Name:   Mark J. DeCesaris Title:   Chief
Financial Officer

(CA) CHC LP,

a Delaware limited partnership

By:  

CITRUS HEIGHTS (CA) GP, LLC,

its General Partner

By:   /s/    DONNA M. NEILEY         Name:   Donna M. Neiley Title:   Manager

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CCARE(MULTI)LP QRS 9-1, INC.,

a Delaware corporation

By:   /s/    MARK J. DECESARIS         Name:   Mark J. DeCesaris Title:   Chief
Financial Officer

 

CD UP LP,

a Delaware limited partnership

By:  

BILL CD LLC,

its General Partner

  By:  

CAREY REIT II, INC.,

its sole Member

By:   /s/    MARK J. DECESARIS         Name:   Mark J. DeCesaris Title:   Chief
Financial Officer

CORPORATE PROPERTY ASSOCIATES,

a California limited partnership

By:  

CAREY MANAGEMENT LLC,

its General Partner

  By:  

CAREY REIT II, INC.,

its sole Member

By:   /s/    MARK J. DECESARIS         Name:   Mark J. DeCesaris Title:   Chief
Financial Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CORPORATE PROPERTY ASSOCIATES 4, A CALIFORNIA LIMITED PARTNERSHIP,

a California limited partnership

By:  

CAREY MANAGEMENT LLC,

its General Partner

  By:  

CAREY REIT II, INC.,

its sole Member

By:   /s/    MARK J. DECESARIS         Name:   Mark J. DeCesaris Title:   Chief
Financial Officer

CORPORATE PROPERTY ASSOCIATES 6 - A CALIFORNIA LIMITED PARTNERSHIP,

a California limited partnership

By:  

CAREY MANAGEMENT LLC,

its General Partner

  By:  

CAREY REIT II, INC.,

its sole Member

By:   /s/    MARK J. DECESARIS         Name:   Mark J. DeCesaris Title:   Chief
Financial Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CORPORATE PROPERTY ASSOCIATES 9, L.P., A DELAWARE LIMITED PARTNERSHIP,

a Delaware limited partnership

By:  

CAREY MANAGEMENT LLC,

its General Partner

  By:  

CAREY REIT II, INC.,

its sole Member

By:   /s/    MARK J. DECESARIS         Name:   Mark J. DeCesaris Title:   Chief
Financial Officer

 

DRAYTON PLAINS (MI), LLC,

a Delaware limited liability company

By:   /s/    DONNA M. NEILEY         Name:   Donna M. Neiley Title:   Manager

EROS (ESP) CR QRS INC.,

a Delaware corporation

By:   /s/    MARK J. DECESARIS         Name:   Mark J. DeCesaris Title:   Chief
Financial Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PAPER LIMITED LIABILITY COMPANY,

a Delaware limited liability company

By:  

CORPORATE PROPERTY ASSOCIATES 4, A CALIFORNIA LIMITED PARTNERSHIP,

its Member

  By:  

CAREY MANAGEMENT LLC,

its General Partner

    By:  

CAREY REIT II, INC.,

its sole Member

By:   /s/    MARK J. DECESARIS         Name:   Mark J. DeCesaris Title:   Chief
Financial Officer

 

QRS 10-18 (FL), LLC,

a Delaware limited liability company

By:   /S/    DONNA M. NEILEY         Name:   Donna M. Neiley Title:   Manager

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TORREY PINES LIMITED PARTNERSHIP, A CALIFORNIA LIMITED PARTNERSHIP,

a California limited partnership

By:  

TORREY PINES, LLC,

its General Partner

By:   /s/    DONNA M. NEILEY         Name:   Donna M. Neiley Title:   Manager

 

WALS (IN) LLC,

a Delaware limited liability company

By:  

CAREY REIT II, INC.,

its sole Member

By:   /s/    MARK J. DECESARIS         Name:   Mark J. DeCesaris Title:   Chief
Financial Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

308 ROUTE 38 LLC,

a Delaware limited liability company

By:  

308 ROUTE 38, INC.,

its sole Member

By:   /s/    MARK J. DECESARIS         Name:   Mark J. DeCesaris Title:   Chief
Financial Officer

 

308 ROUTE 38, INC.,

a Delaware corporation

By:   /s/    MARK J. DECESARIS         Name:   Mark J. DeCesaris Title:   Chief
Financial Officer

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BANK OF AMERICA, N.A., as
Administrative Agent By:   /s/    EYAL NAMORDI         Name:   Eyal Namordi
Title:   Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender By:   /s/    EYAL NAMORDI         Name:   Eyal
Namordi Title:   Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

JPMORGAN CHASE BANK, N.A.,
as a Lender By:   /S/    WILLIAM E. SCHACHAT         Name:   William E. Schachat
Title:   Senior Credit Banker

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /S/    BRIAN P. KELLY         Name:   Brian P. Kelly Title:   Vice
President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

WELLS FARGO BANK, N.A.,

as a Lender

By:   /s/    ANTHONY A. FILORIMO         Name:   Anthony A. Filorimo Title:  
Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

RBS CITIZENS, N.A. DBA CHARTER ONE,

as a Lender

By:   /s/    DONALD WOODS         Name:   Donald Woods Title:   SVP

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

REGIONS BANK,

as a Lender

By:   /s/    ROBERT P. MACGREGOR         Name:   Robert P. MacGregor Title:  
Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/    DAVID HELLER         Name:   David Heller Title:   V.P.

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THE BANK OF NEW YORK MELLON,

as a Lender

By:   /s/    RICK LAUDISI         Name:   Rick Laudisi Title:   Managing
Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

FIFTH THIRD BANK,

as a Lender

By:   /s/    BENJAMIN GELHAUS         Name:   Benjamin Gelhaus Title:  
Assistant Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

COMERICA BANK,

as a Lender

By:   /s/    CHARLES WEDDELL         Name:   Charles Weddell Title:   Vice
President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 1.01(A) - Managed REITs

 

Name of Managed REIT

   Type of Organization    State of formation

308 ROUTE 38, INC.

   Corporation    Delaware

CAREY REIT II, INC.

   Corporation    Maryland

CAREY REIT III INC.

   Corporation    Maryland

CAREY WATERMARK INVESTORS INCORPORATED

   Corporation    Maryland

CORPORATE PROPERTY ASSOCIATES 15 INCORPORATED

   Corporation    Maryland

CORPORATE PROPERTY ASSOCIATES 16-GLOBAL INCORPORATED

   Corporation    Maryland

CORPORATE PROPERTY ASSOCIATES 17-GLOBAL INCORPORATED

   Corporation    Maryland

KEYSTONE CAPITAL COMPANY, INC.

   Corporation    Washington



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 1.01(B)

MANDATORY COST FORMULAE

 

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

  (a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

 

  (b) the requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Company or any Lender, deliver to the Company or such Lender as
the case may be, a statement setting forth the calculation of any Mandatory
Cost.

 

3. The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

 

4. The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to any Loan in Sterling:

 

  AB+C(B-D)+E x 0.01   per cent per annum           100 - (A+C)          

 

  (b) in relation to any Loan in any currency other than Sterling:

 

            E x 0.01             per cent per annum   300  

Where:

 

  “A” is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

Schedule 1.01(B)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  “B” is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and any interest charged on overdue amounts pursuant to the first
sentence of Section 2.09(b) and, in the case of interest (other than on overdue
amounts) charged at the Default Rate, without counting any increase in interest
rate effected by the charging of the Default Rate) payable for the relevant
Interest Period of such Loan.

 

  “C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  “D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  “E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

Schedule 1.01(B)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7. If requested by the Administrative Agent or the Company, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Company, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of the Lending Office out of which it is making available
its participation in the relevant Loan; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lending Office.

 

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender
pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 

13. The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 

Schedule 1.01(B)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 1.01(C)

EXISTING LETTERS OF CREDIT

 

APPLICANT

   L/C NO.    AMOUNT      ISSUE DATE    EXPIRATION DATE   

BENEFICIARY

W.P. CAREY & CO. LLC

   PNC 18102587    $ 2,412,579.00       6/29/2007    1/25/2012    WELLS FARGO
BANK N.A. AS TRUSTEE

W.P. CAREY & CO. LLC

   PNC 18102588    $ 767,711.00       6/29/2007    1/25/2012    LASALLE BANK
N.A., AS TRUSTEE

W.P. CAREY & CO. LLC

   PNC 18102589    $ 658,510.92       6/29/2007    1/25/2012    WELLS FARGO BANK
N.A. AS TRUSTEE

CAREY REIT II, INC.

   PNC 18111785    $ 3,000,000.00       7/24/2009    7/24/2012    NATIONAL BANK
OF ARIZONA

Schedule 1.01(C)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

  Revolving Credit Commitment     Applicable Percentage
(Revolving Credit Facility)  

Bank of America, N.A.

  $ 65,000,000        14.4444 % 

JPMorgan Chase Bank, N.A.

  $ 65,000,000        14.4444 % 

PNC Bank, National Association

  $ 63,000,000        14.0000 % 

Wells Fargo Bank, National Association

  $ 63,000,000        14.0000 % 

RBS Citizens, N.A. dba Charter One

  $ 54,000,000        12.0000 % 

Regions Bank

  $ 36,000,000        8.0000 % 

U.S. Bank National Association

  $ 36,000,000        8.0000 % 

The Bank of New York Mellon

  $ 25,000,000        5.5556 % 

Fifth Third Bank

  $ 25,000,000        5.5556 % 

Comerica Bank

  $ 18,000,000        4.0000 % 

Total

  $ 450,000,000        100 % 

Schedule 2.01



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 5.11(d)

NONE.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 5.12(a)

Company:

W.P. Carey & Co. LLC

Subsidiaries:

(* Indicates a Borrower (also in Bold))

24 HR-TX GP (TX) QRS 12-66, Inc.

24 HR-TX (MD) Business Trust

24 HR-TX (TX) Limited Partnership

308 ROUTE 38, INC.*

308 ROUTE 38 LLC*

87TH STREET STORAGE OWNER (IL) LLC

AMLN (CA) QRS 14-107, Inc.

AMLN Landlord LLC

AMLN Member (CA) QRS 14-108, Inc.,

ANTH WPC (CA) LLC

ANT-LM LLC

Asiainvest LLC

AW WPC (KY) LLC

AZO–A L.P.*

AZO–B L.P.*

AZO – C L.P.

AZO – D L.P.

AZO Driver (DE) LLC

AZO Mechanic (DE) LLC

BEDFORD WPC STORAGE (IL) LLC

BEST STORAGE (FL) LLC

Bill CD LLC

Bone (DE) LLC

Bone Manager, Inc.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Brassington Limited

BROOMFIELD PROPERTIES CORP.*

(CA) CHC LP *

(CA) ADS, LLC

Call LLC

Carey Asset Management Corp.*

Carey Financial LLC

CAREY LODGING ADVISORS, LLC*

Carey Management LLC

Carey Management Services, Inc.

Carey Norcross, LLC

Carey REIT II, Inc.*

Carey REIT III Inc.*

Carey Storage Aces GP LLC

CAREY STORAGE I (MA ) LLC

CAREY STORAGE I (GA) AMERISTOR LLC

CAREY STORAGE I (TX) ACES LP

CAREY STORAGE I (CA) ROHNERT LLC

CAREY STORAGE I (TX) TARRANT LP

CAREY STORAGE I (TX) BELTLINE LP

CAREY STORAGE I (GA) STORE HOUSE LLC

CAREY STORAGE I (OH) ARMOR LLC

CAREY STORAGE I (FL) BULL RUN LLC

Carey Storage Participation LLC

Carey/HUSREF IV Self-Storage Holdings, LLC

Carey Self-Storage REIT LLC

Carey Storage Management LLC

Carey Storage Member LLC

Carey Storage Mezzanine I, LLC

 

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Carey Watermark Holdings, LLC

CCARE(MULTI)LP QRS 9-1, Inc.*

CD UP LP*

Chkfree WPC Member (GA) LLC

Citrus Heights (CA) GP, LLC

Comquest West (AZ) 11-68, Inc.

Consys-9 (SC) LLC

Corporate Property Associates*

Corporate Property Associates 4, a California Limited Partnership*

Corporate Property Associates 6 - a California limited partnership*

Corporate Property Associates 9, L.P., a Delaware limited partnership*

CPA Paper, Inc.

CW Advisors Holdings, LLC

DP WPC (TX) LLC

Deliver (TN) QRS 14-49, Inc.

DRAYTON PLAINS (MI), LLC*

Eros II Spain 17-16 B.V.

EROS (ESP) CR QRS INC.*

Faur WPC (OH) LLC

FLY (CD) LLC

Forge River GP (TX) WPC, Inc.

Forge River (TX) LP

Four World Landlord (GA) LLC

Four World Manager (GA) LLC

Goldyard, S.L.

HARLEM WPC STORAGE (IL) LLC

Hibbett (AL) 11-41, Inc.

Illkinvest

JPCentre (TX) LLC

 

- 3 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Jamesinvest Sprl

Keystone Capital Company, Inc.

LINCOLNSHIRE WPC STORAGE (IL) LLC

Mauritius International I LLC

Nor (GA) QRS 14-17, Inc.

Olimpia Investment Sp. z o.o.

PAPER LIMITED LIABILITY COMPANY*

PENSACOLA STORAGE (FL) LLC

Pensacola Storage Member (FL) LLC

Pilbara Investments Limited

Polkinvest Sprl

PULASKI WPC STORAGE (IL) LLC

QRS 10-18 (FL), LLC*

QRS 11-2 (AR), LLC

QRS 11-12 (FL) LLC

QRS 11-14 (NC) LLC

QRS 11-41 (AL) LLC

Quest-US West (AZ) QRS 11-68, LLC

Randolph/Clinton Limited Partnership

Rush It LLC

Spec (CA) QRS 12-20, Inc.

STORAGE I (CT ) LLC

Three Aircraft Seats (DE) Limited Partnership

Three Cabin Seats (DE) LLC

Torrey Pines Limited Partnership, a California limited partnership*

Torrey Pines, LLC

TOTAL STORAGE (AR) LLC

Tours Invest

UP CD LLC

 

- 4 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Venice (CA) LP

WALS (IN) LLC*

W.P. Carey & Co BV

W. P. Carey & Co. Limited

W.P. Carey Equity Investment Management (Shanghai) Limited

WP Carey Holdings LLC

WPCI Holdings I LLC

WPCI Holdings II LLC

W. P. Carey International LLC*

WPCI Shanghai Rep Office

Miscellaneous Subsidiaries:

(Subsidiaries that are not property owners and/or are going to be dissolved)

50 Rock Partners

87th Street Storage (IL) LLC

ABI (TX) Limited Partnership

ABI GP (TX) LLC

AFD (MN) LLC

Alpena Franchise Corp.

Alpena License Corp.

AMERI-MMI (SC) 11-11 INC.

BRI (MN) LLC

Bud Limited Liability Company

Build (CA) QRS 12-24, Inc.

Carey HUSREF IV Storage Services, Inc.

Carey Storage Asset Management LLC

Carey Storage (DE) TRS 16-155, INC.

CDC Paying Agent LLC

CLA Holdings LLC

 

- 5 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

COBC Parcel 18 LLC

CPA Burnhaven LP

Cross LLC

Denton (TX) Trust

Emerald Development Company Inc.

Fifth Rock Limited Partnership

Food WPC (MI) LLC

GENA (CA) QRS 12-1

GENA Property Company, L.P.

Gena LLC

Petosky Franchise Corp.

Petosky License Corp.

Phone (LA) LLC

Phone Managing Member LLC

Randolph/Clinton Two LLC

Schobi (Ger-Pol) LLC

Telegraph (MO) LLC

Telegraph Manager (MO) WPC, Inc.

 

- 6 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 5.12(b)

 

** Non-subsidiary

 

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

Asiainvest LLC    Delaware   

Individual Member(s) (7.69%)

 

W.P. Carey & Co. LLC, a Delaware limited liability company (92.31%)

   N/A   

Individual Member(s) (7.69%)

 

W.P. Carey & Co. LLC, a Delaware limited liability company (92.31%)

Brassington Limited    Hong Kong    Asiainvest LLC, a Delaware limited liability
company (100%)   

Asiainvest LLC is owned by W.P. Carey & Co. LLC (92.31%)

 

Individual Member(s) (7.69%)

  

Individual Member(s) (7.69%)

 

W.P. Carey & Co. LLC, a Delaware limited liability company (92.31%)

Carey Asset Management Corp.    Delaware    W.P. Carey & Co. LLC, a Delaware
limited liability company (100%)    N/A    N/A Carey Financial LLC    Delaware
   Carey Asset Management Corp., a Delaware corporation (100%)    Carey Asset
Management Corp. is owned by W.P. Carey & Co. LLC, a Delaware limited liability
company (100%)    N/A Carey Management Services, Inc.    Delaware    W.P. Carey
& Co. LLC, a Delaware limited liability company (100%)    N/A    N/A CAREY
LODGING ADVISORS, LLC    Delaware    Carey Asset Management Corp., a Delaware
corporation (100%)    Carey Asset Management Corp. is owned by W.P. Carey & Co.
LLC, a Delaware limited liability company (100%)    N/A Carey Watermark
Holdings, LLC    Delaware   

CW Advisors Holdings, LLC, a Delaware limited liability company (80%)

 

Watermark Capital Partners, LLC (20%)**

   CW Advisors Holdings, LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%), which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)   

W.P. Carey & Co. LLC (80%)

 

Watermark Capital Partners, LLC (20%)**

CWI OP, LP**    Delaware   

Carey Watermark Investors Incorporated, a Maryland corporation (99.985%; general
and limited partner)**

 

CAREY LODGING ADVISORS, LLC, a Delaware limited liability company (.015%), which
is owned per the description above

   See above   

Carey Watermark Investors Incorporated (99.985%)**

 

W.P. Carey & Co. LLC (.015%)

 

- 1 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

Carey REIT II, Inc.    Maryland    W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)    N/A    N/A Carey REIT III Inc.   
Maryland    W.P. Carey & Co. LLC, a Delaware limited liability company
(approximately 100%)    N/A    N/A W. P. Carey International LLC    Delaware   

Individual Member(s) (7.69%)

 

Carey Asset Management Corp., a Delaware corporation (92.31%)

   Carey Asset Management Corp. is owned by W.P. Carey & Co. LLC, a Delaware
limited liability company (100%)   

Individual Member(s) (7.69%)

 

W.P. Carey & Co. LLC, a Delaware limited liability company (92.31%)

W. P. Carey & Co. Limited    England    W.P. Carey International LLC, a Delaware
limited liability company (100%)    W.P. Carey International LLC is owned by (i)
Individual Member(s) (7.69%) and (ii) Carey Asset Management Corp., a Delaware
corporation (92.31%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)   

Individual Member(s) (7.69%)

 

W.P. Carey & Co. LLC, a Delaware limited liability company (92.31%)

WP Carey Holdings LLC    Delaware   

WPCI Holdings I LLC (a/k/ WPCI Holdings LLC) (50% International)

 

Carey REIT II, Inc., a Maryland corporation (50% International, 100% Domestic)

   WPCI Holdings I LLC is owned by (i) Carey REIT II, Inc., a Maryland
corporation (92.31%), which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%), and (ii) Individual Member(s) (7.69%).
  

N/A as to Domestic

 

Individual Member(s) (7.69%) (as to International)

 

W.P. Carey & Co. LLC, a Delaware limited liability company (92.31%) (as to
International)

WPCI Holdings I LLC    Delaware   

Carey REIT II, Inc., a Maryland corporation (92.31%)

 

Individual Member(s) (7.69%)

   Carey REIT II, Inc. is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)   

Individual Member(s) (7.69%)

 

W.P. Carey & Co. LLC, a Delaware limited liability company (92.31%)

WPCI Holdings II LLC    Delaware    W.P. Carey & Co. LLC, a Delaware limited
liability company (92.31%)    N/A    Individual Member(s) (7.69%)

 

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

      Individual Member(s) (7.69%)       W.P. Carey & Co. LLC, a Delaware
limited liability company (92.31%) W.P. Carey & Co B.V.    Netherlands   

W.P. Carey & Co. LLC, a Delaware limited liability company (50.00%)

 

WPCI Holdings II LLC, a Delaware limited liability company (50.00%)

   WPCI Holdings II LLC is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (92.31%) and Individual Member(s) (7.69%)   

Individual Member(s) (approximately 3.845%)

 

W.P. Carey & Co. LLC, a Delaware limited liability company (approximately
96.155%)

W.P. Carey Equity Investment Management (Shanghai) Limited    Shanghai   
Brassington Limited, a Honk Kong company (100%) which is owned by Asiainvest
LLC, a Delaware limited liability company (100%)   

Asiainvest LLC is owned by W.P. Carey & Co. LLC (92.31%)

 

Individual Member(s) (7.69%)

  

Individual Member(s) (7.69%)

 

W.P. Carey & Co. LLC, a Delaware limited liability company (92.31%)

WPCI Shanghai Rep Office    N/A – representative Shanghai office    W.P. Carey
International LLC, a Delaware limited liability company (100%)    W.P. Carey
International LLC is owned by (i) Individual Member(s) (7.69%) and (ii) Carey
Asset Management Corp., a Delaware corporation (92.31%) which is owned by W.P.
Carey & Co. LLC, a Delaware limited liability company (approximately 100%)   

Individual Member(s) (7.69%)

 

W.P. Carey & Co. LLC, a Delaware limited liability company (92.31%)

24 HR-TX (TX) Limited Partnership

 

(24 Hour Fitness (Sports & Fitness))

   Delaware   

24 HR-TX GP (TX) QRS 12-66, Inc., a Delaware corporation (.1% (general partner))

 

24 HR-TX (MD) Business Trust, a Maryland business trust (99.9%)

   24 HR-TX GP (TX) QRS 12-66, Inc. and 24 HR-TX (MD) Business Trust are owned
by Carey REIT II, Inc. (100%) which is owned by W.P. Carey & Co. LLC, a Delaware
limited liability company (approximately 100%)    N/A

308 ROUTE 38 LLC

 

(Pioneer Credit Recovery/Lincoln Technical Institute (Cendant))

   Delaware    308 ROUTE 38, INC., a Delaware corporation (100%)    Carey REIT
II, Inc., a Maryland corporation (100%) which is owned by W.P. Carey & Co. LLC,
a Delaware limited liability company (approximately 100%)    N/A 620 Eighth NYT
(NY) Limited Partnership**    Delaware    620 Eighth GP NYT (NY) LLC, a Delaware
limited liability company (55% (general partner))**    620 Eighth GP NYT (NY)
LLC** is owned by CPA: 17 Limited Partnership, a Delaware limited partnership
(100%)**, which is owned    Corporate Property Associates 17 – Global
Incorporated (approximately 55%)**

 

- 3 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

(NY Times Building)      

620 Eighth Investor NYT (NY) QRS 16-150, Inc., a Delaware corporation (27.25%)**

 

Carey REIT II, Inc., a Maryland corporation (17.75%)

  

by (i) Corporate Property Associates 17 – Global Incorporated, a Maryland
corporation (99.985%; general partner)** and (ii) W.P. Carey Holdings LLC, a
Delaware limited liability company (0.015%) which is owned by Carey REIT II,
Inc.

 

Carey REIT II, Inc. is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%).

 

620 Eighth Investor NYT (NY) QRS 16-150, Inc.** is owned by CPA 16 Merger Sub
Inc., a Maryland corporation (100%)** which is owned by CPA 16 LLC, a Delaware
limited liability company (approximately 100%)**, which is owned by (i)
Corporate Property Associated 16 – Global Incorporated, a Maryland corporation
(99.985% (managing member))** and (ii) Carey REIT III Inc., a Maryland
corporation (.015%), which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%).

  

W.P. Carey & Co. LLC (approximately 17.75%)

 

Corporate Property Associated 16 – Global Incorporation (approximately 25.25%)**

AMLN Landlord LLC

 

(Teva/Amylin)

   Delaware   

AMLN (CA) QRS 14-107, Inc., a Delaware corporation (49%)

 

AMLN Member (CA) QRS 14-108, Inc., a Delaware corporation (1%; managing member)

 

W.P. Carey & Co. LLC, a Delaware limited liability company (50%)

   AMLN (CA) QRS 14-107, Inc. and AMLN Member (CA) QRS 14-108, Inc. are owned by
Carey REIT II, Inc., a Maryland corporation (100%) which is owned by W.P. Carey
& Co. LLC, a Delaware limited liability company (approximately 100%)    N/A

ANTH WPC (CA) LLC

 

(Anthony’s Manufacturing Company, Inc.)

   Delaware    Corporate Property Associates 6 - a California limited
partnership (100%)   

Corporate Property Associates 6 - a California limited partnership is owned by
Carey Management LLC, a Delaware limited liability company (5%; general partner)
and Carey REIT II, Inc., a Maryland corporation (95%; limited partner).

 

Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)

   N/A

 

- 4 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

ANT-LM LLC

 

(Orbital Sciences Corp.)

   Delaware    Corporate Property Associates 9, L.P., a Delaware limited
partnership (100%)   

Corporate Property Associates 9, L.P. is owned by Carey Management LLC, a
Delaware limited liability company (7.67%; general partner) and Carey REIT II,
Inc., a Maryland corporation (92.33%; limited partner).

 

Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)

   N/A

AWHQ LLC** and FLY (CD) LLC

 

(American West Holding Corp.)

  

AWHQ LLC**: Arizona

 

FLY (CD) LLC: Delaware

  

AWHQ LLC, an Arizona limited liability company** is owned by America West
Airlines, Inc.** (1%) and America West Holdings Corporation** (99%)

 

Fly (CD) LLC is owned by Carey REIT II, Inc., a Maryland corporation (100%)

   Carey REIT II, Inc. (100%) is owned by W.P. Carey & Co. LLC, a Delaware
limited liability company (approximately 100%)   

America West Airlines, Inc. (1% of 20%)**

 

America West Holdings Corporation (99% of 20%)**

 

W.P. Carey & Co. LLC (80%)

AW WPC (KY) LLC

 

(Alstom Power, Inc. & United States Playing Card Company (Gap & Werner))

   Delaware    Corporate Property Associates 9, L.P., a Delaware limited
partnership (100%)   

Corporate Property Associates 9, L.P. is owned by Carey Management LLC, a
Delaware limited liability company (7.67%; general partner) and Carey REIT II,
Inc., a Maryland corporation (92.33%; limited partner)

 

Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)

   N/A

AZO–A L.P.

 

(Autozone, Inc. A)

   Delaware   

AZO Driver (DE) LLC, a Delaware limited liability company (.01%; general
partner)

 

Corporate Property Associates 6 - a California limited partnership (99.99%)

  

AZO Driver (DE) LLC is owned by Carey REIT II, Inc., a Maryland corporation
(100%).

 

Corporate Property Associates 6 - a California limited partnership is owned by
(i) Carey Management LLC, a Delaware limited liability company (5%; general
partner), which is owned by Carey REIT II, Inc. (100%) and (ii) Carey REIT II,
Inc. (95%; limited partner), which is owned by W.P. Carey & Co. LLC, a Delaware
limited liability company (approximately 100%)

   N/A

 

- 5 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

AZO – B L.P.

 

(Autozone, Inc. B)

   Delaware   

AZO Mechanic (DE) LLC, a Delaware limited liability company (.01%; general
partner)

 

Corporate Property Associates 6 - a California limited partnership (99.99%)

  

AZO Mechanic (DE) LLC is owned by Carey REIT II, Inc., a Maryland corporation
(100%).

 

Corporate Property Associates 6 - a California limited partnership is owned by
(i) Carey Management LLC, a Delaware limited liability company (5%; general
partner), which is owned by Carey REIT II, Inc. (100%) and (ii) Carey REIT II,
Inc. (95%; limited partner), which is owned by W.P. Carey & Co. LLC, a Delaware
limited liability company (approximately 100%)

   N/A

AZO – C L.P.

 

(Autozone, Inc. C I – Fee Owner)

   Delaware   

AZO Navigator (DE) LLC, a Delaware limited liability company (.01%; general
partner)

 

Corporate Property Associates 6 - a California limited partnership (99.99%)

  

AZO Navigator (DE) LLC is owned by Carey REIT II, Inc., a Maryland corporation
(100%).

 

Corporate Property Associates 6 - a California limited partnership is owned by
(i) Carey Management LLC, a Delaware limited liability company (5%; general
partner), which is owned by Carey REIT II, Inc. (100%) and (ii) Carey REIT II,
Inc. (95%; limited partner), which is owned by W.P. Carey & Co. LLC, a Delaware
limited liability company (approximately 100%)

   N/A

Corporate Property Associates 9, L.P.

 

(Autozone, Inc. C–II Leasehold)

   Delaware   

Carey Management LLC, a Delaware limited liability company (7.67%; general
partner)

 

Carey REIT II, Inc., a Maryland corporation (92.33%; limited partner)

   Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

AZO – D L.P.

 

(Autozone, Inc. D)

   Delaware   

AZO Valet (DE) LLC, a Delaware limited liability company (.01%; general partner)

 

Corporate Property Associates 6 - a California limited partnership (99.99%)

  

AZO Valet (DE) LLC is owned by Carey REIT II, Inc., a Maryland corporation
(100%).

 

Corporate Property Associates 6 - a California limited partnership is owned by
(i) Carey

   N/A

 

- 6 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

         Management LLC, a Delaware limited liability company (5%; general
partner), which is owned by Carey REIT II, Inc. (100%) and (ii) Carey REIT II,
Inc. (95%; limited partner), which is owned by W.P. Carey & Co. LLC, a Delaware
limited liability company (approximately 100%)   

Bone (DE) QRS 15-12, Inc. (64%)** and Bone (DE) LLC (36%) (tenants in common)

 

(Hologic, Inc.)

   Delaware   

Bone (DE) QRS 15-12, Inc.** is owned by Corporate Property Associates 15
Incorporated, a Maryland corporation (100%)**

 

Bone (DE) LLC is owned by Bone Manager, Inc., a Delaware corporation (100%)

   Bone Manager Inc. is owned by Carey REIT II, Inc., a Maryland corporation
(100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited liability
company (approximately 100%)   

Corporate Property Associates 15 Incorporated (64%)**

 

W.P. Carey & Co. LLC (36%)

BROOMFIELD PROPERTIES CORP.

 

(Broomfield)

   Colorado    Corporate Property Associates, a California limited partnership
(100%)   

Corporate Property Associates is owned by Carey Management LLC, a Delaware
limited liability company (.9%; general partner) and Carey REIT II, Inc., a
Maryland corporation (99.1%; limited partner).

 

Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)

   N/A

(CA) CHC LP

 

(Kmart Corporation)

   Delaware   

Citrus Heights (CA) GP, LLC, a Delaware limited liability company (1%; general
partner)

 

Carey REIT II, Inc., a Maryland corporation (99%)

   Citrus Heights (CA) GP, LLC is owned by Carey REIT II, Inc., which is owned
by W.P. Carey & Co. LLC, a Delaware limited liability company (approximately
100%)    N/A

Call LLC

 

(Sprint Spectrum, L.P.)

   Delaware    Carey REIT II, Inc., a Maryland corporation (100%)    Carey REIT
II, Inc. is owned by W.P. Carey & Co. LLC, a Delaware limited liability company
(approximately 100%)    N/A Carey Norcross, LLC    Delaware    Chkfree WPC
Member (GA) LLC, a Delaware limited liability company (50%; (manager)    Chkfree
WPC Member (GA) LLC and Nor (GA) QRS 14-17, Inc. are owned by Carey REIT II,   
N/A

 

- 7 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

(Checkfree)       Nor (GA) QRS 14-17, Inc., a Georgia corporation (50%)    Inc.
(100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited liability
company (approximately 100%)   

CCARE(MULTI) Limited Partnership**

 

(Learning Care Group (Childtime Childcare, Inc.))

   Delaware   

CCARE(MULTI)GP QRS 11-60, Inc., a Delaware corporation (66.07%; general
partner)**

 

CCARE(MULTI)LP QRS 9-1, Inc., a Delaware corporation (33.93%)

  

CCARE(MULTI)GP QRS 11-60, Inc.** is owned by CIP Acquisition Incorporated, a
Maryland corporation (100%)**, which is owned by CORPORATE PROPERTY ASSOCIATES
15 INCORPORATED, a Maryland corporation (100%)**

 

CCARE(MULTI)LP QRS 9-1, Inc. is owned by Corporate Property Associates 9 is
owned by Carey Management LLC, a Delaware limited liability company (7.67%;
general partner) and Carey REIT II, Inc., a Maryland corporation (92.33%;
limited partner). Carey Management LLC is owned by Carey REIT II, Inc. (100%),
which is owned by W.P. Carey & Co. LLC, a Delaware limited liability company
(approximately 100%)

  

Corporate Property Associates 15 Incorporated (66.07%)**

 

W.P. Carey & Co. LLC (33.93%)

CD UP LP

 

(Century V (J.A. Billip Houston TX Portfolio))

   Delaware   

Bill CD LLC, a Delaware limited liability company (.1%: general partner)

 

UP CD LLC, a Delaware limited liability company (99.9%)

   Bill CD LLC and UP CD LLC are owned by Carey REIT II, Inc. (100%) which is
owned by W.P. Carey & Co. LLC, a Delaware limited liability company
(approximately 100%)    N/A

CD UP LP

 

Feathercraft

 

(Lockheed Martin)

   Delaware   

Bill CD LLC, a Delaware limited liability company (.1%; general partner)

 

UP CD LLC, a Delaware limited liability company (99.9%)

   Bill CD LLC and UP CD LLC are owned by Carey REIT II, Inc. (100%) which is
owned by W.P. Carey & Co. LLC, a Delaware limited liability company
(approximately 100%)    N/A Consys-9 (SC) LLC (60%) and Consys (SC) QRS 16-66,
Inc. (40%)** (as tenants in common)    Delaware   

Consys-9 (SC) LLC, a Delaware limited liability company is owned by Corporate
Property Associates 9, L.P., a Delaware limited partnership (100%)

 

Consys (SC) QRS 16-66, Inc., a Delaware limited liability company** is owned by
CPA 16 Merger Sub Inc., a Maryland corporation (100%)**

   Corporate Property Associates 9, L.P. is owned by (i) Carey Management LLC, a
Delaware limited liability company (7.67%; general partner) which is owned by
Carey REIT II, Inc., a Maryland corporation (100%) and (ii) Carey REIT II, Inc.,
a Maryland corporation (92.33%; limited partner) which is owned by W.P. Carey &
Co. LLC, a Delaware limited liability company (approximately 100%)   

Corporate Property Associates 16-Global Incorporated (60%)**

 

W.P. Carey & Co. LLC (40%)

 

- 8 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

(Consolidated Systems, Inc.)          CPA 16 Merger Sub Inc.** is owned by CPA
16 LLC, a Delaware limited liability company (approximately 100%)**, which is
owned by (i) Corporate Property Associated 16 – Global Incorporated, a Maryland
corporation (99.985% (managing member))** and (ii) Carey REIT III Inc., a
Maryland corporation (.015%), which is owned by W.P. Carey & Co. LLC, a Delaware
limited liability company (approximately 100%)   

Corporate Property Associates 4, a California Limited Partnership

 

(CLEO, Inc.))

   California   

Carey Management LLC, a Delaware limited liability company (2.6%; general
partner)

 

Carey REIT II, Inc., a Maryland corporation (97.4%; limited partner)

   Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

Corporate Property Associates 4, a California Limited Partnership

 

(Jerry Prather Trucking (ALCOA Inc.))

   California   

Carey Management LLC, a Delaware limited liability company (2.6%; general
partner)

 

Carey REIT II, Inc., a Maryland corporation (97.4%; limited partner)

   Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

Corporate Property Associates 4, a California Limited Partnership

 

(Richard Design Services & Olmstead Kirk (Petracon))

   California   

Carey Management LLC, a Delaware limited liability company (2.6%; general
partner)

 

Carey REIT II, Inc., a Maryland corporation (97.4%; limited partner)

   Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

Corporate Property Associates

 

(Unisource Worldwide, Inc.)

   California   

Carey Management LLC, a Delaware limited liability company (.9%; general
partner)

 

Carey REIT II, Inc., a Maryland corporation (99.1%; limited partner)

   Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

 

- 9 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

Corporate Property Associates 6 - a California limited partnership

 

(BellSouth Telecommunications, Inc. (BellSouth Entertainment))

   California   

Carey Management LLC, a Delaware limited liability company (5%; general partner)

 

Carey REIT II, Inc., a Maryland corporation (95%; limited partner)

   Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

Corporate Property Associates 6 - a California limited partnership

 

(Deloro Stellite Company, Inc.)

   California   

Carey Management LLC, a Delaware limited liability company (5%; general partner)

 

Carey REIT II, Inc., a Maryland corporation (95%; limited partner)

   Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

Corporate Property Associates 6 - a California limited partnership

 

(Jada Toys & Swat-Fame, Inc. (Stoody Deloro Stellite))

   California   

Carey Management LLC, a Delaware limited liability company (5%; general partner)

 

Carey REIT II, Inc., a Maryland corporation (95%; limited partner)

   Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

Corporate Property Associates 6 - a California limited partnership, and
Corporate Property Associates 9, L.P., a Delaware limited partnership

 

(LIVHO (Holiday Inn))

  

CPA:6: California

 

CPA:9 Delaware

  

Corporate Property Associates 6 is owned by Carey Management LLC, a Delaware
limited liability company (5%; general partner) and Carey REIT II, Inc., a
Maryland corporation (95%; limited partner).

 

Corporate Property Associates 9, L.P. is owned by Carey REIT II, Inc., a
Maryland corporation (92.33%; limited partner) and Carey Management LLC, a
Delaware limited liability company (7.67%; general partner)

   Carey Management LLC is owned by Carey REIT II, Inc. (100%), which is owned
by W.P. Carey & Co. LLC, a Delaware limited liability company (approximately
100%)    N/A

Corporate Property Associates 6 - a California limited partnership

 

(Moran Foods d/b/a Save-A-Lot and Action Buys Cars Inc. (Winn Dixie))

   California   

Carey Management LLC, a Delaware limited liability company (5%; general partner)

 

Carey REIT II, Inc., a Maryland corporation (95%; limited partner)

   Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

 

- 10 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

Corporate Property Associates 6 - a California limited partnership

 

(S&ME, Inc. (Powerware))

   California   

Carey Management LLC, a Delaware limited liability company (5%; general partner)

 

Carey REIT II, Inc., a Maryland corporation (95%; limited partner)

   Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

Corporate Property Associates 6 - a California limited partnership

 

(Tubular Metal Systems (Northern Tube Corporation))

   California   

Carey Management LLC, a Delaware limited liability company (5%; general partner)

 

Carey REIT II, Inc., a Maryland corporation (95%; limited partner)

   Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

Corporate Property Associates 9, L.P. , a Delaware limited partnership

 

(Bloomingdale, Classic Cuisines, USPS)

   Delaware   

Carey Management LLC, a Delaware limited liability company (7.67%; general
partner)

 

Carey REIT II, Inc., a Maryland corporation (92.33%; limited partner)

   Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

Corporate Property Associates 9, L.P. , a Delaware limited partnership

 

(Candle Lamp Company (United Stationers))

   Delaware   

Carey Management LLC, a Delaware limited liability company (7.67%; general
partner)

 

Carey REIT II, Inc., a Maryland corporation (92.33%; limited partner)

   Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

Corporate Property Associates 9, L.P., a Delaware limited partnership

 

(Federal Express Corporation 2)

   Delaware   

Carey Management LLC, a Delaware limited liability company (7.67%; general
partner)

 

Carey REIT II, Inc., a Maryland corporation (92.33%; limited partner)

   Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

Corporate Property Associates 9, L.P. , a Delaware limited partnership

 

(Federal Express Corporation 3)

   Delaware   

Carey Management LLC, a Delaware limited liability company (7.67%; general
partner)

 

Carey REIT II, Inc., a Maryland corporation (92.33%; limited partner)

   Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

 

- 11 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

Corporate Property Associates 9, L.P. , a Delaware limited partnership

 

(Kenyon International Emergency Services )

   Delaware   

Carey Management LLC, a Delaware limited liability company (7.67%; general
partner)

 

Carey REIT II, Inc., a Maryland corporation (92.33%; limited partner)

   Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

Corporate Property Associates 9, L.P. , a Delaware limited partnership

 

(Kerr Corporation (Sybron & Apogent))

   Delaware   

Carey Management LLC, a Delaware limited liability company (7.67%; general
partner)

 

Carey REIT II, Inc., a Maryland corporation (92.33%; limited partner)

   Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

Corporate Property Associates 9, L.P., a Delaware limited partnership

 

(Northern New England Telephone Operations LLC & Fairpoint Communications (Bell
Atlantic Corporation/ Verizon)

   Delaware   

Carey Management LLC, a Delaware limited liability company (7.67%; general
partner)

 

Carey REIT II, Inc., a Maryland corporation (92.33%; limited partner)

   Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

Corporate Property Associates 9, L.P. , a Delaware limited partnership

 

(NVR, Inc.)

   Delaware   

Carey Management LLC, a Delaware limited liability company (7.67%; general
partner)

 

Carey REIT II, Inc., a Maryland corporation (92.33%; limited partner)

   Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

Corporate Property Associates 9, L.P. , a Delaware limited partnership

 

(Orbital Sciences Corp.)

   Delaware   

Carey Management LLC, a Delaware limited liability company (7.67%; general
partner)

 

Carey REIT II, Inc., a Maryland corporation (92.33%; limited partner)

   Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

 

- 12 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

Corporate Property Associates 9, L.P., a Delaware limited partnership

 

(Ormco Corporation (Apogent))

   Delaware   

Carey Management LLC, a Delaware limited liability company (7.67%; general
partner)

 

Carey REIT II, Inc., a Maryland corporation (92.33%; limited partner)

   Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

Corporate Property Associates 9, L.P., a Delaware limited partnership

 

(The SI Organization (Lockheed Martin))

   Delaware   

Carey Management LLC, a Delaware limited liability company (7.67%; general
partner)

 

Carey REIT II, Inc., a Maryland corporation (92.33%; limited partner)

   Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

Corporate Property Associates 9, L.P., a Delaware limited partnership

 

(United Stationers Supply Co.)

   Delaware   

Carey Management LLC, a Delaware limited liability company (7.67%; general
partner)

 

Carey REIT II, Inc., a Maryland corporation (92.33%; limited partner)

   Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

Corporate Property Associates 9, L.P., a Delaware limited partnership

 

VACANT

 

(Winn-Dixie Stores, Inc.)

   Delaware   

Carey Management LLC, a Delaware limited liability company (7.67%; general
partner)

 

Carey REIT II, Inc., a Maryland corporation (92.33%; limited partner)

   Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

DP WPC (TX) LLC

 

(American Bottling Company (Dr. Pepper Bottling Company of Texas))

   Delaware    Corporate Property Associates 9, L.P., a Delaware limited
partnership (100%)   

Corporate Property Associates 9 is owned by Carey Management LLC, a Delaware
limited liability company (7.67%; general partner) and Carey REIT II, Inc., a
Maryland corporation (92.33%; limited partner).

 

Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)

   N/A

 

- 13 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

DRAYTON PLAINS (MI), LLC

 

(Kmart Corporation)

   Delaware    Carey REIT II, Inc., a Maryland corporation (100%)    Carey REIT
II, Inc. is owned by W.P. Carey & Co. LLC, a Delaware limited liability company
(approximately 100%)    N/A

Faur WPC (OH) LLC

 

(Faurecia)

   Delaware    Corporate Property Associates 6 - a California limited
partnership (100%)   

Corporate Property Associates 6 - a California limited partnership is owned by
Carey Management LLC, a Delaware limited liability company (5%; general partner)
and Carey REIT II, Inc., a Maryland corporation (95%; limited partner).

 

Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)

   N/A

Forge River (TX) LP

 

(Lockheed Martin Corporation (Billip Portfolio)

 

Note: United Space Alliance (USA) is a JV equally owned by Lockheed Martin and
Boeing

   Delaware   

Forge River GP (TX) WPC, Inc., a Delaware corporation (.1%; general partner)

 

CD UP LP, a Delaware limited partnership (99.9%; limited partner)

  

Forge River GP (TX) WPC, Inc. is owned by CD UP LP which is owned by Bill CD
LLC, a Delaware limited liability company (.1% ; general partner) and UP CD LLC,
a Delaware limited liability company (99.9%; limited partner)

 

Bill CD LLC and UP CD LLC are owned by Carey REIT II, Inc. (100%) which is owned
by W.P. Carey & Co. LLC, a Delaware limited liability company (approximately
100%)

   N/A

Four World Landlord (GA) LLC

 

(World Color Printing (USA) Corp.)

   Delaware   

Four World Manager (GA) LLC, a Delaware limited liability company (1%; managing
member)

 

Corporate Property Associates 9, L.P., a Delaware limited partnership (99%;
general partner)

  

Four World Manager (GA) LLC is owned by Corporate Property Associates 9, LP

 

Corporate Property Associates 9 is owned by Carey Management LLC, a Delaware
limited liability company (7.67%; general partner) and Carey REIT II, Inc., a
Maryland corporation (92.33% limited partner) which is owned by W.P. Carey & Co.
LLC, a Delaware limited liability company (approximately 100%)

   N/A JPCentre (TX) LLC    Delaware    Corporate Property Associates 9, L.P., a
Delaware limited partnership (100%)    Corporate Property Associates 9 is owned
by Carey Management LLC, a Delaware limited    N/A

 

- 14 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

(JPMorgan Chase Bank, National Association)         

liability company (7.67%; general partner) and Carey REIT II, Inc., a Maryland
corporation (92.33% limited partner).

 

Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)

  

Keystone Capital Company, Inc.

 

(Lowes Home Improvement Warehouse)

   Washington    Carey REIT II, Inc., a Maryland corporation (100%)    Carey
REIT II, Inc. is owned by W.P. Carey & Co. LLC, a Delaware limited liability
company (approximately 100%)    N/A

PAPER LIMITED LIABILITY COMPANY

 

(Unisource Worldwide, Inc.)

   Delaware   

CPA Paper, Inc., a Delaware corporation (1%)

 

Corporate Property Associates 4, a California Limited Partnership (99%)

  

CPA Paper, Inc. is owned by Corporate Property Associates 4, a California
Limited Partnership (100%) which is owned by Carey Management LLC, a Delaware
limited liability company (2.6%; general partner) and Carey REIT II, Inc., a
Maryland corporation (97.4%; limited partner)

 

Carey Management LLC is owned by Carey REIT II, Inc. (100%) which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)

   N/A

QRS 10-18 (FL), LLC

 

(Fiskars (Enviroworks, Inc.))

   Delaware    Carey REIT II, Inc., a Maryland corporation (100%)    Carey REIT
II, Inc. is owned by W.P. Carey & Co. LLC, a Delaware limited liability company
(approximately 100%)    N/A

QRS 11-2 (AR), LLC

 

(Xerox Corporation/Cypress Creek)

   Delaware    Carey REIT II, Inc., a Maryland corporation (100%)    Carey REIT
II, Inc. is owned by W.P. Carey & Co. LLC, a Delaware limited liability company
(approximately 100%)    N/A

QRS 11-12 (FL) LLC

 

(Unit Distribution – Original tenant)

   Delaware    Carey REIT II, Inc., a Maryland corporation (100%)    Carey REIT
II, Inc. is owned by W.P. Carey & Co. LLC, a Delaware limited liability company
(approximately 100%)    N/A

 

- 15 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

QRS 11-14 (NC) LLC

 

(AT&T/Lucent – Original tenant)

   Delaware    Carey REIT II, Inc., a Maryland corporation (100%)    Carey REIT
II, Inc. is owned by W.P. Carey & Co. LLC, a Delaware limited liability company
(approximately 100%)    N/A

QRS 11-41 (AL) LLC

 

(Sports Wholesale, Inc. (Hibbett Sporting Goods))

   Delaware   

Hibbett (AL) 11-41, Inc., a Delaware corporation (.1% (managing member))

 

Carey REIT II, Inc., a Maryland corporation (99.9%)

   Hibbett (AL) 11-41, Inc. is owned by Carey REIT II, Inc., which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

Quest-US West (AZ) QRS 11-68, LLC

 

(Qwest Communications, Inc. (US West))

   Delaware   

Comquest West (AZ) 11-68, Inc., a Delaware corporation (.1%; managing member)

 

Carey REIT II, Inc., a Maryland corporation (99.9%)

   Comquest West (AZ) QRS 11-68, LLC is owned by Carey REIT II, Inc., which is
owned by W.P. Carey & Co. LLC, a Delaware limited liability company
(approximately 100%)    N/A

Randolph/Clinton Limited Partnership

 

(Symphony IRI Group (Information Resources, Inc.))

   Delaware   

Corporate Property Associates 9, L.P., a Delaware limited partnership (33.33%)

 

QRS 10-1 (ILL), Inc., an Illinois corporation (66.66%; general partner)**

  

Corporate Property Associates 9 is owned by Carey Management LLC, a Delaware
limited liability company (7.67%; general partner) and Carey REIT II, Inc., a
Maryland corporation (92.33% limited partner).

 

QRS 10-1 (ILL), Inc.** is owned by CIP Acquisition Incorporated, a Maryland
corporation (100%)**, which is owned by Corporate Property Associates 15
Incorporated, a Maryland corporation (100%)**

  

W.P. Carey & Co. LLC (33.33%)

 

Corporate Property Associates 15 Incorporated (66.66%)**

Rush It LLC

 

(Federal Express Corporation)

   Delaware   

Deliver (TN) QRS 14-49, Inc., a Delaware corporation (1%; managing member)

 

Carey REIT II, Inc., a Maryland corporation (99%)

   Deliver (TN) QRS 14-49, Inc. is owned by Carey REIT II, Inc., which is owned
by W.P. Carey & Co. LLC, a Delaware limited liability company (approximately
100%)    N/A

Spec (CA) QRS 12-20, Inc.

 

(Juniper Networks (Cree & Spectrian))

   California    Carey REIT II, Inc., a Maryland corporation (100%)    Carey
REIT II, Inc. is owned by W.P. Carey & Co. LLC, a Delaware limited liability
company (approximately 100%)    N/A

 

- 16 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

Three Aircraft Seats (DE) Limited Partnership

 

(BE Aerospace, Inc.)

   Delaware   

Three Cabin Seats (DE) LLC, a Delaware limited liability company (.5%; general
partner)

 

Carey REIT II, Inc., a Maryland corporation (99.5%)

   Three Cabin Seats (DE) LLC is owned by Carey REIT II, Inc., which is owned by
W.P. Carey & Co. LLC, a Delaware limited liability company (approximately 100%)
   N/A

Torrey Pines Limited Partnership, a California limited partnership

 

(L-3 Communications Titan Corp)

   California   

Torrey Pines, LLC, a Delaware limited liability company (1%; general partner)

 

Carey REIT II, Inc., a Maryland corporation (80.46%)

 

Corporate Property Associates 9, L.P., a Delaware limited partnership (18.54%)

  

Torrey Pines, LLC is owned by Carey REIT II, Inc. (100%)

 

Corporate Property Associates 9 is owned by Carey Management LLC, a Delaware
limited liability company (7.67%; general partner) and Carey REIT II, Inc., a
Maryland corporation (92.33% limited partner).

 

Carey REIT II, Inc. is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

   N/A

Venice (CA) LP

 

(Google, Inc.)

   Delaware   

(CA) ADS, LLC, a Delaware limited liability company (1%: general partner)

 

Carey REIT II, Inc., a Maryland corporation (99%)

   (CA) ADS, LLC is owned by Carey REIT II, Inc., which is owned by W.P. Carey &
Co. LLC, a Delaware limited liability company (approximately 100%)    N/A

WALS (IN) LLC

 

(Wal-Mart Stores, Inc. (Sam’s Club))

   Delaware    Carey REIT II, Inc., a Maryland corporation (100%)    Carey REIT
II, Inc. is owned by W.P. Carey & Co. LLC, a Delaware limited liability company
(approximately 100%)    N/A CAREY STORAGE I (MA ) LLC    Delaware    Carey
Storage Mezzanine I, LLC a Delaware limited liability company (100%)   

Carey Storage Mezzanine I, LLC is owned by Carey/HUSREF IV Self-Storage
Holdings, LLC, a Delaware limited liability company (100%)

 

Carey/HUSREF IV Self-Storage Holdings, LLC is owned by (i) Carey Storage
Management LLC, a Delaware limited liability company (0% capital interest), (ii)
HUSREF IV Self-Storage Investor LLC, a Delaware limited liability company (0%

  

HUSREF IV, LP (25%)**

 

W.P. Carey & Co. LLC (75%)

 

- 17 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

        

capital interest)**, (iii) Carey Self-Storage REIT LLC, a Delaware limited
liability company (0% capital interest) which is owned by W.P. Carey & Co. LLC
(100%), (iv) Carey Storage Participation LLC, a Delaware limited liability
company (75%) and (v) HUSREF IV Self-Storage Participation LLC, a Delaware
limited liability company (25%)**

 

Carey Storage Participation LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

Carey Storage Management LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

HUSREF IV Self-Storage Investor LLC** and HUSREF IV Self-Storage Participation
LLC** are owned by HUSREF IV LP, a Delaware limited partnership**

   STORAGE I (CT ) LLC    Delaware    Carey Storage Mezzanine I, LLC, a Delaware
limited liability company (100%)   

Carey Storage Mezzanine I, LLC is owned by Carey/HUSREF IV Self-Storage
Holdings, LLC, a Delaware limited liability company (100%)

 

Carey/HUSREF IV Self-Storage Holdings, LLC is owned by (i) Carey Storage
Management LLC, a Delaware limited liability company (0% capital interest), (ii)
HUSREF IV Self-Storage Investor LLC, a Delaware limited liability company (0%
capital interest)**, (iii) Carey Self-Storage REIT LLC, a Delaware limited
liability company (0% capital interest) which is owned by W.P. Carey & Co. LLC
(100%), (iv) Carey Storage Participation LLC, a Delaware

  

HUSREF IV, LP (25%)**

 

W.P. Carey & Co. LLC (75%)

 

- 18 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

        

limited liability company (75%) and (v) HUSREF IV Self-Storage Participation
LLC, a Delaware limited liability company (25%)**

 

Carey Storage Participation LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

Carey Storage Management LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

HUSREF IV Self-Storage Investor LLC** and HUSREF IV Self-Storage Participation
LLC** are owned by HUSREF IV LP, a Delaware limited partnership**

   CAREY STORAGE I (GA) AMERISTOR LLC    Delaware    Carey Storage Mezzanine I,
LLC, a Delaware limited liability company (100%)   

Carey Storage Mezzanine I, LLC is owned by Carey/HUSREF IV Self-Storage
Holdings, LLC, a Delaware limited liability company (100%)

 

Carey/HUSREF IV Self-Storage Holdings, LLC is owned by (i) Carey Storage
Management LLC, a Delaware limited liability company (0% capital interest), (ii)
HUSREF IV Self-Storage Investor LLC, a Delaware limited liability company (0%
capital interest)**, (iii) Carey Self-Storage REIT LLC, a Delaware limited
liability company (0% capital interest) which is owned by W.P. Carey & Co. LLC
(100%), (iv) Carey Storage Participation LLC, a Delaware limited liability
company (75%) and (v) HUSREF IV Self-Storage Participation LLC, a Delaware
limited liability company (25%)**

 

Carey Storage Participation LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

  

HUSREF IV, LP (25%)**

 

W.P. Carey & Co. LLC (75%)

 

- 19 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

        

Carey Storage Management LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

HUSREF IV Self-Storage Investor LLC** and HUSREF IV Self-Storage Participation
LLC** are owned by HUSREF IV LP, a Delaware limited partnership**

   CAREY STORAGE I (TX) ACES LP    Delaware   

Carey Storage Mezzanine I, LLC, a Delaware limited liability company (99.5%)

 

Carey Storage Aces GP LLC, a Delaware limited liability company (.5%)

  

Carey Storage Aces GP LLC is owned by Carey Storage Mezzanine I, LLC (100%)
which is owned by Carey/HUSREF IV Self-Storage Holdings, LLC, a Delaware limited
liability company (100%)

 

Carey/HUSREF IV Self-Storage Holdings, LLC is owned by (i) Carey Storage
Management LLC, a Delaware limited liability company (0% capital interest), (ii)
HUSREF IV Self-Storage Investor LLC, a Delaware limited liability company (0%
capital interest)**, (iii) Carey Self-Storage REIT LLC, a Delaware limited
liability company (0% capital interest) which is owned by W.P. Carey & Co. LLC
(100%), (iv) Carey Storage Participation LLC, a Delaware limited liability
company (75%) and (v) HUSREF IV Self-Storage Participation LLC, a Delaware
limited liability company (25%)**

 

Carey Storage Participation LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

Carey Storage Management LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

  

HUSREF IV, LP (25%)**

 

W.P. Carey & Co. LLC (75%)

 

- 20 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

         HUSREF IV Self-Storage Investor LLC** and HUSREF IV Self-Storage
Participation LLC** are owned by HUSREF IV LP, a Delaware limited partnership**
   CAREY STORAGE I (CA) ROHNERT LLC    Delaware    Carey Storage Mezzanine I,
LLC, a Delaware limited liability company (100%)   

Carey Storage Mezzanine I, LLC is owned by Carey/HUSREF IV Self-Storage
Holdings, LLC, a Delaware limited liability company (100%)

 

Carey/HUSREF IV Self-Storage Holdings, LLC is owned by (i) Carey Storage
Management LLC, a Delaware limited liability company (0% capital interest), (ii)
HUSREF IV Self-Storage Investor LLC, a Delaware limited liability company (0%
capital interest)**, (iii) Carey Self-Storage REIT LLC, a Delaware limited
liability company (0% capital interest) which is owned by W.P. Carey & Co. LLC
(100%), (iv) Carey Storage Participation LLC, a Delaware limited liability
company (75%) and (v) HUSREF IV Self-Storage Participation LLC, a Delaware
limited liability company (25%)**

 

Carey Storage Participation LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

Carey Storage Management LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

HUSREF IV Self-Storage Investor LLC** and HUSREF IV Self-Storage Participation
LLC** are owned by HUSREF IV LP, a Delaware limited partnership**

  

HUSREF IV, LP (25%)**

 

W.P. Carey & Co. LLC (75%)

 

- 21 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

CAREY STORAGE I (TX) TARRANT LP    Delaware   

Carey Storage Mezzanine I, LLC, a Delaware limited liability company (99.5%)

 

Carey Storage Aces GP LLC, a Delaware limited liability company (.5%)

  

Carey Storage Aces GP LLC is owned by Carey Storage Mezzanine I, LLC (100%)
which is owned by Carey/HUSREF IV Self-Storage Holdings, LLC, a Delaware limited
liability company (100%)

 

Carey/HUSREF IV Self-Storage Holdings, LLC is owned by (i) Carey Storage
Management LLC, a Delaware limited liability company (0% capital interest), (ii)
HUSREF IV Self-Storage Investor LLC, a Delaware limited liability company (0%
capital interest)**, (iii) Carey Self-Storage REIT LLC, a Delaware limited
liability company (0% capital interest) which is owned by W.P. Carey & Co. LLC
(100%), (iv) Carey Storage Participation LLC, a Delaware limited liability
company (75%) and (v) HUSREF IV Self-Storage Participation LLC, a Delaware
limited liability company (25%)**

 

Carey Storage Participation LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

Carey Storage Management LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

HUSREF IV Self-Storage Investor LLC** and HUSREF IV Self-Storage Participation
LLC** are owned by HUSREF IV LP, a Delaware limited partnership**

  

HUSREF IV, LP (25%)**

 

W.P. Carey & Co. LLC (75%)

CAREY STORAGE I (TX) BELTLINE LP    Delaware   

Carey Storage Mezzanine I, LLC, a Delaware limited liability company (99.5%)

 

Carey Storage Aces GP LLC, a Delaware limited liability company (.5%)

   Carey Storage Aces GP LLC is owned by Carey Storage Mezzanine I, LLC (100%)
which is owned by Carey/HUSREF IV Self-Storage Holdings, LLC, a Delaware limited
liability company (100%)   

HUSREF IV, LP (25%)**

 

W.P. Carey & Co. LLC (75%)

 

- 22 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

        

Carey/HUSREF IV Self-Storage Holdings, LLC is owned by (i) Carey Storage
Management LLC, a Delaware limited liability company (0% capital interest), (ii)
HUSREF IV Self-Storage Investor LLC, a Delaware limited liability company (0%
capital interest)**, (iii) Carey Self-Storage REIT LLC, a Delaware limited
liability company (0% capital interest) which is owned by W.P. Carey & Co. LLC
(100%), (iv) Carey Storage Participation LLC, a Delaware limited liability
company (75%) and (v) HUSREF IV Self-Storage Participation LLC, a Delaware
limited liability company (25%)**

 

Carey Storage Participation LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

Carey Storage Management LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

HUSREF IV Self-Storage Investor LLC** and HUSREF IV Self-Storage Participation
LLC** are owned by HUSREF IV LP, a Delaware limited partnership**

   CAREY STORAGE I (GA) STORE HOUSE LLC    Delaware    Carey Storage Mezzanine
I, LLC, a Delaware limited liability company (100%)   

Carey Storage Mezzanine I, LLC is owned by Carey/HUSREF IV Self-Storage
Holdings, LLC, a Delaware limited liability company (100%)

 

Carey/HUSREF IV Self-Storage Holdings, LLC is owned by (i) Carey Storage
Management LLC, a Delaware limited liability company (0% capital interest), (ii)
HUSREF IV Self-Storage Investor LLC, a Delaware limited liability

  

HUSREF IV, LP (25%)**

 

W.P. Carey & Co. LLC (75%)

 

- 23 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

        

company (0% capital interest)**, (iii) Carey Self-Storage REIT LLC, a Delaware
limited liability company (0% capital interest) which is owned by W.P. Carey &
Co. LLC (100%), (iv) Carey Storage Participation LLC, a Delaware limited
liability company (75%) and (v) HUSREF IV Self-Storage Participation LLC, a
Delaware limited liability company (25%)**

 

Carey Storage Participation LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

Carey Storage Management LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

HUSREF IV Self-Storage Investor LLC** and HUSREF IV Self-Storage Participation
LLC** are owned by HUSREF IV LP, a Delaware limited partnership**

   CAREY STORAGE I (OH) ARMOR LLC    Delaware    Carey Storage Mezzanine I, LLC,
a Delaware limited liability company (100%)   

Carey Storage Mezzanine I, LLC is owned by Carey/HUSREF IV Self-Storage
Holdings, LLC, a Delaware limited liability company (100%)

 

Carey/HUSREF IV Self-Storage Holdings, LLC is owned by (i) Carey Storage
Management LLC, a Delaware limited liability company (0% capital interest), (ii)
HUSREF IV Self-Storage Investor LLC, a Delaware limited liability company (0%
capital interest)**, (iii) Carey Self-Storage REIT LLC, a Delaware limited
liability company (0% capital interest) which is owned by W.P. Carey & Co. LLC
(100%), (iv) Carey Storage Participation LLC, a Delaware limited liability
company (75%) and (v) HUSREF IV Self-Storage Participation LLC, a Delaware
limited liability company (25%)**

  

HUSREF IV, LP (25%)**

 

W.P. Carey & Co. LLC (75%)

 

- 24 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

        

Carey Storage Participation LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

Carey Storage Management LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

HUSREF IV Self-Storage Investor LLC** and HUSREF IV Self-Storage Participation
LLC** are owned by HUSREF IV LP, a Delaware limited partnership**

   CAREY STORAGE I (FL) BULL RUN LLC    Delaware    Carey Storage Mezzanine I,
LLC, a Delaware limited liability company (100%)   

Carey Storage Mezzanine I, LLC is owned by Carey/HUSREF IV Self-Storage
Holdings, LLC, a Delaware limited liability company (100%)

 

Carey/HUSREF IV Self-Storage Holdings, LLC is owned by (i) Carey Storage
Management LLC, a Delaware limited liability company (0% capital interest), (ii)
HUSREF IV Self-Storage Investor LLC, a Delaware limited liability company (0%
capital interest)**, (iii) Carey Self-Storage REIT LLC, a Delaware limited
liability company (0% capital interest) which is owned by W.P. Carey & Co. LLC
(100%), (iv) Carey Storage Participation LLC, a Delaware limited liability
company (75%) and (v) HUSREF IV Self-Storage Participation LLC, a Delaware
limited liability company (25%)**

 

Carey Storage Participation LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

  

HUSREF IV, LP (25%)**

 

W.P. Carey & Co. LLC (75%)

 

- 25 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

        

Carey Storage Management LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

HUSREF IV Self-Storage Investor LLC** and HUSREF IV Self-Storage Participation
LLC** are owned by HUSREF IV LP, a Delaware limited partnership**

   BEDFORD WPC STORAGE (IL) LLC    Delaware    Carey Storage Mezzanine I, LLC, a
Delaware limited liability company (100%)   

Carey Storage Mezzanine I, LLC is owned by Carey/HUSREF IV Self-Storage
Holdings, LLC, a Delaware limited liability company (100%)

 

Carey/HUSREF IV Self-Storage Holdings, LLC is owned by (i) Carey Storage
Management LLC, a Delaware limited liability company (0% capital interest), (ii)
HUSREF IV Self-Storage Investor LLC, a Delaware limited liability company (0%
capital interest)**, (iii) Carey Self-Storage REIT LLC, a Delaware limited
liability company (0% capital interest) which is owned by W.P. Carey & Co. LLC
(100%), (iv) Carey Storage Participation LLC, a Delaware limited liability
company (75%) and (v) HUSREF IV Self-Storage Participation LLC, a Delaware
limited liability company (25%)**

 

Carey Storage Participation LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

Carey Storage Management LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

  

HUSREF IV, LP (25%)**

 

W.P. Carey & Co. LLC (75%)

 

- 26 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

         HUSREF IV Self-Storage Investor LLC** and HUSREF IV Self-Storage
Participation LLC** are owned by HUSREF IV LP, a Delaware limited partnership**
   PULASKI WPC STORAGE (IL) LLC    Delaware    Carey Storage Mezzanine I, LLC, a
Delaware limited liability company (100%)   

Carey Storage Mezzanine I, LLC is owned by Carey/HUSREF IV Self-Storage
Holdings, LLC, a Delaware limited liability company (100%)

 

Carey/HUSREF IV Self-Storage Holdings, LLC is owned by (i) Carey Storage
Management LLC, a Delaware limited liability company (0% capital interest), (ii)
HUSREF IV Self-Storage Investor LLC, a Delaware limited liability company (0%
capital interest)**, (iii) Carey Self-Storage REIT LLC, a Delaware limited
liability company (0% capital interest) which is owned by W.P. Carey & Co. LLC
(100%), (iv) Carey Storage Participation LLC, a Delaware limited liability
company (75%) and (v) HUSREF IV Self-Storage Participation LLC, a Delaware
limited liability company (25%)**

 

Carey Storage Participation LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

Carey Storage Management LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

HUSREF IV Self-Storage Investor LLC** and HUSREF IV Self-Storage Participation
LLC** are owned by HUSREF IV LP, a Delaware limited partnership**

  

HUSREF IV, LP (25%)**

 

W.P. Carey & Co. LLC (75%)

 

- 27 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

HARLEM WPC STORAGE (IL) LLC    Delaware    Carey Storage Mezzanine I, LLC, a
Delaware limited liability company (100%)   

Carey Storage Mezzanine I, LLC is owned by Carey/HUSREF IV Self-Storage
Holdings, LLC, a Delaware limited liability company (100%)

 

Carey/HUSREF IV Self-Storage Holdings, LLC is owned by (i) Carey Storage
Management LLC, a Delaware limited liability company (0% capital interest), (ii)
HUSREF IV Self-Storage Investor LLC, a Delaware limited liability company (0%
capital interest)**, (iii) Carey Self-Storage REIT LLC, a Delaware limited
liability company (0% capital interest) which is owned by W.P. Carey & Co. LLC
(100%), (iv) Carey Storage Participation LLC, a Delaware limited liability
company (75%) and (v) HUSREF IV Self-Storage Participation LLC, a Delaware
limited liability company (25%)**

 

Carey Storage Participation LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

Carey Storage Management LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

HUSREF IV Self-Storage Investor LLC** and HUSREF IV Self-Storage Participation
LLC** are owned by HUSREF IV LP, a Delaware limited partnership**

  

HUSREF IV, LP (25%)**

 

W.P. Carey & Co. LLC (75%)

LINCOLNSHIRE WPC STORAGE (IL) LLC    Delaware    Carey Storage Mezzanine I, LLC,
a Delaware limited liability company (100%)    Carey Storage Mezzanine I, LLC is
owned by Carey/HUSREF IV Self-Storage Holdings, LLC, a Delaware limited
liability company (100%)   

HUSREF IV, LP (25%)**

 

W.P. Carey & Co. LLC (75%)

 

- 28 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

        

Carey/HUSREF IV Self-Storage Holdings, LLC is owned by (i) Carey Storage
Management LLC, a Delaware limited liability company (0% capital interest), (ii)
HUSREF IV Self-Storage Investor LLC, a Delaware limited liability company (0%
capital interest)**, (iii) Carey Self-Storage REIT LLC, a Delaware limited
liability company (0% capital interest) which is owned by W.P. Carey & Co. LLC
(100%), (iv) Carey Storage Participation LLC, a Delaware limited liability
company (75%) and (v) HUSREF IV Self-Storage Participation LLC, a Delaware
limited liability company (25%)**

 

Carey Storage Participation LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

Carey Storage Management LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

HUSREF IV Self-Storage Investor LLC** and HUSREF IV Self-Storage Participation
LLC** are owned by HUSREF IV LP, a Delaware limited partnership**

   TOTAL STORAGE (AR) LLC    Delaware    Carey Storage Mezzanine I, LLC a
Delaware limited liability company (100%)   

Carey Storage Mezzanine I, LLC is owned by Carey/HUSREF IV Self-Storage
Holdings, LLC, a Delaware limited liability company (100%)

 

Carey/HUSREF IV Self-Storage Holdings, LLC is owned by (i) Carey Storage
Management LLC, a Delaware limited liability company (0% capital interest), (ii)
HUSREF IV Self-Storage Investor LLC, a Delaware limited liability company (0%
capital interest)**, (iii) Carey Self-Storage REIT LLC, a Delaware limited
liability company (0% capital interest) which is owned by W.P. Carey & Co. LLC
(100%), (iv)

  

HUSREF IV, LP (25%)**

 

W.P. Carey & Co. LLC (75%)

 

- 29 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

        

Carey Storage Participation LLC, a Delaware limited liability company (75%) and
(v) HUSREF IV Self-Storage Participation LLC, a Delaware limited liability
company (25%)**

 

Carey Storage Participation LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

Carey Storage Management LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

HUSREF IV Self-Storage Investor LLC** and HUSREF IV Self-Storage Participation
LLC** are owned by HUSREF IV LP, a Delaware limited partnership**

   BEST STORAGE (FL) LLC    Delaware    Carey Storage Mezzanine I, LLC a
Delaware limited liability company (100%)   

Carey Storage Mezzanine I, LLC is owned by Carey/HUSREF IV Self-Storage
Holdings, LLC, a Delaware limited liability company (100%)

 

Carey/HUSREF IV Self-Storage Holdings, LLC is owned by (i) Carey Storage
Management LLC, a Delaware limited liability company (0% capital interest), (ii)
HUSREF IV Self-Storage Investor LLC, a Delaware limited liability company (0%
capital interest)**, (iii) Carey Self-Storage REIT LLC, a Delaware limited
liability company (0% capital interest) which is owned by W.P. Carey & Co. LLC
(100%), (iv) Carey Storage Participation LLC, a Delaware limited liability
company (75%) and (v) HUSREF IV Self-Storage Participation LLC, a Delaware
limited liability company (25%)**

  

HUSREF IV, LP (25%)**

 

W.P. Carey & Co. LLC (75%)

 

- 30 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

        

Carey Storage Participation LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

Carey Storage Management LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

HUSREF IV Self-Storage Investor LLC** and HUSREF IV Self-Storage Participation
LLC** are owned by HUSREF IV LP, a Delaware limited partnership**

   87TH STREET STORAGE OWNER (IL) LLC    Delaware    Carey Storage Mezzanine I,
LLC a Delaware limited liability company (100%)   

Carey Storage Mezzanine I, LLC is owned by Carey/HUSREF IV Self-Storage
Holdings, LLC, a Delaware limited liability company (100%)

 

Carey/HUSREF IV Self-Storage Holdings, LLC is owned by (i) Carey Storage
Management LLC, a Delaware limited liability company (0% capital interest), (ii)
HUSREF IV Self-Storage Investor LLC, a Delaware limited liability company (0%
capital interest)**, (iii) Carey Self-Storage REIT LLC, a Delaware limited
liability company (0% capital interest) which is owned by W.P. Carey & Co. LLC
(100%), (iv) Carey Storage Participation LLC, a Delaware limited liability
company (75%) and (v) HUSREF IV Self-Storage Participation LLC, a Delaware
limited liability company (25%)**

 

Carey Storage Participation LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

 

Carey Storage Management LLC is owned by Carey REIT II, Inc., a Maryland
corporation (100%) which is owned by W.P. Carey & Co. LLC, a Delaware limited
liability company (approximately 100%)

  

HUSREF IV, LP (25%)**

 

W.P. Carey & Co. LLC (75%)

 

- 31 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

         HUSREF IV Self-Storage Investor LLC** and HUSREF IV Self-Storage
Participation LLC** are owned by HUSREF IV LP, a Delaware limited partnership**
   PENSACOLA STORAGE (FL) LLC    Delaware    Pensacola Storage Member (FL) LLC,
a Delaware limited liability company (100%)    Pensacola Storage Member (FL) LLC
is owned by Carey Storage Member LLC (100%), which is owned by Carey Storage
Management LLC (100%), which is owned by Carey REIT II, Inc. (100%) which is
owned by WP Carey & Co. LLC (approximately 100%).    N/A

Autopress (GER) LLC** (67%) and Jamesinvest Sprl (33%) (as tenants in common)

 

(Schuler Tic)

  

Autopress (GER) LLC: Delaware

 

Jamesinvest Sprl: Belgium

  

Autopress (GER) LLC** is owned by (i) Work (GER) QRS 16-117, Inc., a Delaware
corporation (49.75%; limited partner)** and (ii) Metal (GER) QRS 15-94, Inc., a
Delaware corporation (50.25%; general partner)**

 

Jamesinvest Sprl is owned by Polkinvest Sprl, a Belgian company (100%)

  

Work (GER) QRS 16-117, Inc.** is owned by owned by CPA 16 Merger Sub, Inc., a
Maryland corporation (100%)**, which is owned be CPA 16 LLC, a Delaware limited
liability company (100%)**, which is owned by Corporate Property Associates 16 –
Global Incorporated, a Maryland corporation (99.985% capital Interest)** and
Carey REIT III Inc., a Delaware corporation (0.015% Capital Interest). Carey
REIT III Inc. is owned by W.P. Carey & Co. LLC, a Delaware limited liability
company (100%)

 

Metal (GER) QRS 15-94, Inc.** is owned by owned by CPA 15 INCORPORATED, a
Maryland corporation (100%)**

 

Polkinvest Sprl is owned by (i) Carey REIT II, Inc., a Maryland corporation
(approximately 21,819 shares) which is owned by W.P. Carey & Co. LLC, a Delaware
limited liability company (approximately 100%) and (ii) W.P. Carey & Co., Inc.,
a Delaware corporation (1 share)**

  

Corporate Property Associates 16 – Global Incorporated (33.33%)**

 

W.P. Carey & Co., LLC (approximately 32.9999%)

 

Corporate Property Associates 15 Incorporated (33.67%)**

 

W.P. Carey & Co., Inc. (approximately .0001%)**

 

- 32 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

Goldyard, S.L.

 

(Eroski: Mallorca)

   Spain    Eros II Spain 17-16 B.V., a Dutch company (100%)   

Eros II Spain 17-16 B.V. is owned by:

 

(i) CPA 17 Pan-European Holding Coop (30%)**, which is owned by (a) CPA 17
International Holding and Financing LLC, a Delaware limited liability company
(1%)**, which is owned by CPA: 17 Limited Partnership, a Delaware limited
partnership (100%)**, and (b) CPA: 17 Limited Partnership, a Delaware limited
partnership (99%)**, which is owned by Corporate Property Associates 17- Global
Incorporated, a Maryland corporation (99.985%; general partner)** and W. P.
Carey Holdings LLC, a Delaware limited liability company (.015%). W.P. Carey
Holdings LLC is owned by Carey REIT II Inc., a Maryland corporation (50%), which
is owned by W.P. Carey & Co. LLC, a Delaware limited liability company
(approximately 100%); and

 

(ii) EROS (ESP) CR QRS INC., a Delaware corporation (70%), which is owned by
Carey REIT II Inc., a Maryland corporation (100%), which is owned by W.P. Carey
& Co. LLC, a Delaware limited liability company (approximately 100%)

  

Corporate Property Associates 17- Global Incorporated (29.85%)**

 

W.P. Carey & Co. LLC (70.15%)

Olimpia Investment Sp. z o.o.

 

(OBI 3) (Wroclaw)

   Poland    Pilbara Investments Limited, a Cypress company (100%)    Pilbara
Investments Limited is owned by Polkinvest Sprl (100%) which is owned by (i)
Carey REIT II, Inc., a Maryland corporation (approximately 21,819 shares) which
is owned by W.P. Carey & Co. LLC, a Delaware limited liability company
(approximately 100%) and (ii) W.P. Carey & Co., Inc., a Delaware corporation (1
share)**   

W.P. Carey & Co., LLC (approximately 99.9999%)

 

W.P. Carey & Co., Inc. (approximately .0001%)**

Illkinvest

 

Tours Invest

 

(Bouyges Telecom/Groupe Sofemo

  

Illkinvest - France

 

Tours Invest - France

  

Illkinvest is owned by Polkinvest Sprl (75%), REM France (10%)** and two
unaffiliated Belgian individuals (15%)**

 

Tours Invest is owned by Polkinvest Sprl (95%) and REM France (5%)**

   POLKINVEST Sprl is owned by (i) Carey REIT II, Inc., a Maryland corporation
(approximately 21,819 shares) which is owned by W.P. Carey & Co. LLC, a Delaware
limited liability company (approximately 100%) and (ii) W.P. Carey & Co., Inc.,
a Delaware corporation (1 share)**    Illkinvest – W.P. Carey & Co. LLC
(approximately 74.9999%), W.P. Carey & Co., Inc. (approximately .0001%)**, REM
France (10%)** and two unaffiliated Belgian individuals (15%)**

 

- 33 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

            Tours Invest – W.P. Carey & Co. LLC (approximately 94.9999%), W.P.
Carey & Co., Inc. (approximately .0001%)**, and REM France (5%)**

SCI MAP INVEST**

 

(Medica)

   France   

MAP INVEST 1 SARL (50%)**

 

MAP INVEST 2 SARL (50%)**

   MAP INVEST 1 SARL** and MAP INVEST 2 SARL** are owned by MAPI INVEST SPRL
(100%)** which is owned by (i) POLKINVEST Sprl (1,994 shares), which is owned by
(A) Carey REIT II, Inc., a Maryland corporation (approximately 21,819 shares)
which is owned by W.P. Carey & Co. LLC, a Delaware limited liability company
(approximately 100%) and (B) W.P. Carey & Co., Inc., a Delaware corporation (1
share)** and (ii) Carey REIT II, Inc. (3,500 shares), which is owned by WP Carey
& Co. LLC (approximately 100%), (iii) MAPINVEST DELAWARE LLC (1 share)** and
(iv) Corporate Property Associates 15 Incorporated (6,499 shares)**   

W.P. Carey & Co. LLC (approximately 45.7999)

 

W.P. Carey & Co., Inc. (approximately .0001%)**

 

Corporate Property Associates 15 Incorporated (approximately 54.19%)**

 

Mapinvest Delaware LLC (approximately .01%)**

CARLOG**

 

(Carrefour/Logidis)

   France   

CARLOG 2 SARL (50%)**

 

CARLOG 1 SARL (50%)**

   CARLOG 2 SARL** and CARLOG 1 SARL** are owned by MAPI INVEST SPRL (100%)**
which is owned by (i) POLKINVEST Sprl (1,994 shares), which is owned by (A)
Carey REIT II, Inc., a Maryland corporation (approximately 21,819 shares) which
is owned by W.P. Carey & Co. LLC, a Delaware limited liability company
(approximately 100%) and (B) W.P. Carey & Co., Inc., a Delaware corporation (1
share)** and (ii) Carey REIT II, Inc. (3,500 shares), which is owned by WP Carey
& Co. LLC (approximately 100%), (iii) MAPINVEST DELAWARE LLC (1 share)** and
(iv) Corporate Property Associates 15 Incorporated (6,499 shares)**   

W.P. Carey & Co. LLC (approximately 45.7999)

 

W.P. Carey & Co., Inc. (approximately .0001%)**

 

Corporate Property Associates 15 Incorporated (approximately 54.19%)**

 

Mapinvest Delaware LLC (approximately .01%)**

 

- 34 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity Name

  

Jurisdiction of
Incorporation /
Organization of
Entity

  

Entity Owner, Equity Interest and
jurisdiction of Incorporation /

Organization

  

Intermediate Entity Owner and Ultimate
Parent and Equity Interest

  

Overall Investment Joint
Venture Percentage

Ownership

Mauritius International I LLC1

 

(India Fund)

   India    W.P. Carey International LLC (100%)    W.P. Carey International LLC
is owned by (i) Individual Member(s) (7.69%) and (ii) Carey Asset Management
Corp., a Delaware corporation (92.31%) which is owned by W.P. Carey & Co. LLC, a
Delaware limited liability company (approximately 100%)    N/A

Miscellaneous Subsidiaries (Subsidiaries that are not property owners and/or are
going to be dissolved)

ENTITY NAME

50 Rock Partners

87th Street Storage (IL) LLC

ABI (TX) Limited Partnership

ABI GP (TX) LLC

AFD (MN) LLC

Alpena Franchise Corp.

Alpena License Corp.

AMERI-MMI (SC) 11-11 INC.

BRI (MN) LLC

Bud Limited Liability Company

Build (CA) QRS 12-24, Inc.

Carey Storage Asset Management LLC

Carey Storage (DE) TRS 16-155, INC.

Carey HUSREF IV Storage Services, Inc.

CDC Paying Agent LLC

CLA Holdings LLC

 

 

1 

Owns 150 Class A Preferred Units in Indian Fund.

 

- 35 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

COBC Parcel 18 LLC

CPA Burnhaven LP

Cross LLC

Denton (TX) Trust

Emerald Development Company Inc.

Fifth Rock Limited Partnership

Food WPC (MI) LLC

GENA (CA) QRS 12-1

GENA Property Company, L.P.

Gena LLC

Petosky Franchise Corp.

Petosky License Corp.

Phone (LA) LLC

Phone Managing Member LLC

Randolph/Clinton Two LLC

Schobi (Ger-Pol) LLC

Telegraph (MO) LLC

Telegraph Manager (MO) WPC, Inc.

 

- 36 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 5.12(c)

 

Loan Party

  

EIN

  

Type of Organization

  

State of Formation

  

Chief Executive Office and Principal Place of Business

Guarantor

           

W. P. Carey & Co. LLC

   13-3912578    Limited Liability Company    Delaware   
50 Rockefeller Plaza, New York, NY 10020

Borrower

           

(CA) CHC LP

   20-1418197    Limited Partnership    Delaware    c/o W.P. CAREY & CO. LLC, 50
Rockefeller Plaza, New York, NY 10020

308 ROUTE 38, INC.

   03-0500072    Corporation    Delaware    c/o W.P. CAREY & CO. LLC, 50
Rockefeller Plaza, New York, NY 10020

308 ROUTE 38 LLC

   13-4046068    Limited Liability Company    Delaware    c/o W.P. CAREY & CO.
LLC, 50 Rockefeller Plaza, New York, NY 10020

AZO–A L.P.

   13-4069191    Limited Partnership    Delaware    c/o W.P. CAREY & CO. LLC, 50
Rockefeller Plaza, New York, NY 10020

AZO–B L.P.

   13-4069204    Limited Partnership    Delaware    c/o W.P. CAREY & CO. LLC, 50
Rockefeller Plaza, New York, NY 10020

BROOMFIELD PROPERTIES CORP.

   13-3396668    Corporation    Colorado    c/o W.P. CAREY & CO. LLC, 50
Rockefeller Plaza, New York, NY 10020

CAREY ASSET MANAGEMENT CORP.

   13-4121956    Corporation    Delaware    c/o W.P. CAREY & CO. LLC, 50
Rockefeller Plaza, New York, NY 10020

CAREY LODGING ADVISORS, LLC

   27-3569517    Limited Liability Company    Delaware    c/o W.P. CAREY & CO.
LLC, 50 Rockefeller Plaza, New York, NY 10020

CAREY REIT II, INC.

   14-2005523    Corporation    Maryland    c/o W.P. CAREY & CO. LLC, 50
Rockefeller Plaza, New York, NY 10020

CAREY REIT III INC.

   45-1989067    Corporation    Maryland    c/o W.P. CAREY & CO. LLC, 50
Rockefeller Plaza, New York, NY 10020

CCARE(MULTI)LP QRS 9-1, INC.

   01-0714525    Corporation    Delaware    c/o W.P. CAREY & CO. LLC, 50
Rockefeller Plaza, New York, NY 10020

CD UP LP

   13-4008645    Limited Partnership    Delaware    c/o W.P. CAREY & CO. LLC, 50
Rockefeller Plaza, New York, NY 10020

Corporate Property Associates

   94-2572215    Limited Partnership    California    c/o W.P. CAREY & CO. LLC,
50 Rockefeller Plaza, New York, NY 10020

Corporate Property Associates 4, a California Limited Partnership

   13-3126150    Limited Partnership    California    c/o W.P. CAREY & CO. LLC,
50 Rockefeller Plaza, New York, NY 10020

Corporate Property Associates 6 - a California limited partnership

   13-3247122    Limited Partnership    California    c/o W.P. CAREY & CO. LLC,
50 Rockefeller Plaza, New York, NY 10020

Corporate Property Associates 9, L.P., a Delaware limited partnership

   13-3489133    Limited Partnership    Delaware    c/o W.P. CAREY & CO. LLC, 50
Rockefeller Plaza, New York, NY 10020

DRAYTON PLAINS (MI), LLC

   20-1440248    Limited Liability Company    Delaware    c/o W.P. CAREY & CO.
LLC, 50 Rockefeller Plaza, New York, NY 10020

EROS (ESP) CR QRS INC.

   45-3973949    Corporation    Delaware    c/o W.P. CAREY & CO. LLC, 50
Rockefeller Plaza, New York, NY 10020

PAPER LIMITED LIABILITY COMPANY

   13-3892972    Limited Liability Company    Delaware    c/o W.P. CAREY & CO.
LLC, 50 Rockefeller Plaza, New York, NY 10020

QRS 10-18 (FL), LLC

   13-3810595    Limited Liability Company    Delaware    c/o W.P. CAREY & CO.
LLC, 50 Rockefeller Plaza, New York, NY 10020

Torrey Pines Limited Partnership, a California limited partnership

   13-3620317    Limited Partnership    California    c/o W.P. CAREY & CO. LLC,
50 Rockefeller Plaza, New York, NY 10020

W. P. CAREY INTERNATIONAL LLC

   13-4014707    Limited Liability Company    Delaware    c/o W.P. CAREY & CO.
LLC, 50 Rockefeller Plaza, New York, NY 10020

WALS (IN) LLC

   20-5892487    Limited Liability Company    Delaware    c/o W.P. CAREY & CO.
LLC, 50 Rockefeller Plaza, New York, NY 10020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 7.02 - Existing Indebtedness

 

Borrower

 

Tenant

 

Original Lender

 

Face Amount (US$)

   

Guaranty

620 Eighth NYT (NY) Limited Partnership   NYT Real Estate Company LLC  
BANK OF CHINA, NEW YORK BRANCH     125,000,000.      Amended and Restated
Guaranty Agreement dated 5/24/2011 from Corporate Property Associates 17-Global
Incorporated to Original Lender 24 HR-TX (TX) Limited Partnership   24 Hour
Fitness USA, Inc.   American Bank of Texas     3,350,000.      Guaranty
Agreement dated 8/11/11 from W.P. Carey & Co. LLC to Original Lender AMLN
Landlord LLC   Amylin Pharmaceuticals, Inc.   Wells Fargo Bank, National
Association     35,350,000.      Limited Guaranty and Hazardous Materials
Indemnity Agreement, both dated 6/11/2007, from Corporate Property Associates 14
Incorporated to Original Lender ANTH WPC (CA) LLC   Anthony, Inc. and Anthony
Holdings, Inc.   JPMorgan Chase Bank     9,285,000.      Guaranty dated 10/14/05
from W.P. Carey & Co. LLC to Original Lender ANT-LM LLC   Orbital Sciences
Corporation   Thrivent Financial For Lutherans     14,000,000.      Guaranty and
Environmental Indemnity Agreement, both dated 6/3/09, from W.P. Carey & Co. LLC
to Original Lender AW WPC (KY) LLC   The United States Playing Card Company  
JPMorgan Chase Bank, N.A.     10,750,000.      Guaranty and Environmental
Agreement, both dated 11/15/05, from W.P. Carey & Co. LLC to Original Lender
Bone (DE) QRS 15-2, Inc.   Hologic, Inc.   GMAC Commercial Mortgage Bank    
18,500,000.      Guaranty of Recourse Obligations of Borrower and Environmental
Indemnity Agreement, both dated 4/14/03, from Corporate Property Associates
15-Global Incorporated and W.P. Carey & Co. LLC to Original Lender Call LLC  
Sprint Spectrum Realty Company, L.P.   Wells Fargo Bank National Association    
8,500,000.      Guaranty and Environmental Indemnity Agreement, both dated
8/1/11, from W.P. Carey & Co. LLC to Original Lender CAREY NORCROSS LLC  
CheckFree Corporation   PNC Bank, National Association     30,000,000.     
Environmental Indemnity Agreement dated 6/1/06 from W.P. Carey & Co. LLC to
Original Lender CONSYS-9 (SC) LLC   Consolidated Systems, Inc.   Morgan Stanley
Mortgage Capital Inc.     12,000,000.      Guaranty and Environmental Indemnity
Agreement, both dated 10/5/06, from Corporate Property Associates 16-Global
Incorporated to Original Lender Corporate Property Associates 9   AutoZone, Inc.
  Teachers Insurance & Annuity Assoc. of America     2,033,191.01      N/A
Corporate Property Associates 9   AutoZone, Inc.   Teachers Insurance & Annuity
Assoc. of America     4,677,621.02      N/A DP WPC (TX) LLC   The American
Bottling Company   JPMorgan Chase Bank     33,950,000.      Guaranty dated
10/12/2005, from W.P. Carey & Co. LLC to Original Lender FAUR WPC (OH) LLC  
Faurecia Exhaust Systems   JPMorgan Chase Bank     2,675,000.      Guaranty
dated 10/14/2005, from W.P. Carey & Co. LLC to Original Lender FLY (CD) LLC   US
Airways Group, Inc.   NATIONAL BANK OF ARIZONA     19,000,000.      N/A FORGE
RIVER (TX) LP   Lockheed Martin Corporation   Wells Fargo Bank, NA    
4,500,000.      Repayment Guaranty and Hazardous Materials Indemnity Agreement,
both dated 5/31/2011, from W.P. Carey & Co. LLC. to Original Lender FOUR WORLD
LANDLORD (GA) LLC   World Color Printing (USA) Corp.   Merill Lynch Mortgage
Lending, Inc.     5,000,000.      Guaranty obligations provided by W.P. Carey &
Co. LLC in the Loan Agreement, dated 4/28/11 JPCENTRE (TX) LLC   JPMorgan Chase
Bank, National Assoc.   Texas Capital Bank     35,000,000.      N/A Keystone
Capital Company   Lowes Home Improvement Warehouse   National Western Life
Insurance Company     9,725,000.      Principal Indemnification Agreement and
Indemnification Agreement, both dated 12/29/98, from W.P. Carey & Co. LLC to
Original Lender QRS 11-41 (AL), LLC   Sports Wholesale, Inc.   Wells Fargo Bank,
National Association     4,750,000.      Limited Guaranty and Hazardous
Materials Indemnity Agreement, both dated 4/9/10, from W.P. Carey & Co. LLC to
Original Lender Quest-US West (AZ) QRS 11-68, LLC   Qwest Communications, Inc.  
P & M Commercial Funding Inc.     1,594,022.62      Guaranty and Environmental
and Hazardous Substance Indemnification Agreement, both dated 6/2/02, by Carey
Institutional Properties Incorporated to Original Lender, which was assumed by
W.P. Carey & Co. LLC on 9/1/04 Randolph/Clinton Limited Partnership  
SymphonyIRI Group, Inc.   Wells Fargo Bank, National Association     15,000,000.
     Limited Guaranty and Hazardous Materials Indemnity Agreement, both dated
1/10/11, from Corporate Property Associates 15-Global Incorporated to Original
Lender RUSH IT LLC   Federal Express Corporation   JPMorgan Chase Bank, N.A.    
54,000,000.      Guaranty and Environmental Indemnity Agreement, both dated
12/1/10, from W.P. Carey & Co. LLC to Original Lender. Guaranty and
Environmental Indemnity Agreement also provided by Corporate Property Associates
14 Incorporated Three Aircraft Seats (DE) LP   BE Aerospace, Inc.   CIBC Inc.  
  9,200,000.      Indemnity and Guaranty Agreement dated 10/29/2002 from W.P.
Carey & Co. LLC to Original Lender. Make Whole Guaranty dated 10/29/02 from W.P.
Carey & Co. LLC to Original Lender VENICE (CA) LP   Google, Inc.   AIG Annuity
Insurance Co.     24,000,000.      Guaranty Agreement and Environmental
Indemnity Agreement, both dated 10/24/2011, from W.P. Carey & Co. LLC to
Original Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 7.02 - Existing Indebtedness

(Storage Properties)

 

Borrower

 

Tenant

 

Original Lender

 

Face Amount (US$)

 

Guaranty

87th Street Storage Owner (IL) LLC

 

STO - Chicago, IL, 87th St.

 

Standard Insurance Company

 

2,150,000.00

  Guaranty from Carey/HUSREFIV Self-Storage Holdings, LLC to Standard Insurance
Company. Recourse Carveout Guaranty from Carey Storage Management LLC to
Standard Life Insurance. Environmental Indemnity provided by Borrower to
Standard Insurance Company

Bedford WPC Storage (IL) LLC

 

STO - Bedford Park, IL

 

Standard Insurance Company

 

1,777,000.00

  Guaranty dated July 2010 from Carey/HUSREFIV Self-Storage Holdings, LLC to
Standard Insurance Company. Recourse Carveout Guaranty dated July 2010 from
Carey Storage Management LLC to Standard Life Insurance. Environmental Indemnity
provided by Borrower to Standard Insurance Company

Best Storage (FL) LLC

 

STO - Tallahassee, FL,

 

Bank of America, N.A.

 

4,000,000.00

  Guaranty Obligations contained in the Loan Agreement, dated 9/8/06, from
Carey/HUSREFIV Self-Storage Holdings, LLC in favor of Wells Fargo, as servicer

Carey Storage I (CA) Rohnert, LLC

 

STO - Rohnert Park, CA

 

Standard Insurance Company

 

4,480,000.00

  Guaranty dated 1/27/09 from Carey/HUSREFIV Self-Storage Holdings, LLC to
Standard Insurance Company. Recourse Carveout Guaranty dated 1/27/09 from Carey
Storage Management LLC to Standard Life Insurance. Environmental Indemnity
provided by Borrower to Standard Insurance Company

Carey Storage I (FL) Bull Run LLC

 

STO - Tallahassee, FL, Roanoke

 

Standard Insurance Company

 

3,920,000.00

  Guaranty dated February 2009 from Carey/HUSREFIV Self-Storage Holdings, LLC to
Standard Insurance Company. Recourse Carveout Guaranty dated February 2009 from
Carey Storage Management LLC to Standard Life Insurance. Environmental Indemnity
provided by Borrower to Standard Insurance Company

Carey Storage I (GA) Ameristor, LLC

 

STO - Augusta, GA

 

Standard Insurance Company

 

2,350,000.00

  Guaranty dated February 2009 from Carey/HUSREFIV Self-Storage Holdings, LLC to
Standard Insurance Company. Recourse Carveout Guaranty dated February 2009 from
Carey Storage Management LLC to Standard Life Insurance. Environmental Indemnity
provided by Borrower to Standard Insurance Company

Carey Storage I (GA) Store House, LLC

 

STO - Lawrenceville, GA

 

Standard Insurance Company

 

3,805,000.00

  Guaranty dated 1/27/09 from Carey/HUSREFIV Self-Storage Holdings, LLC to
Standard Insurance Company. Recourse Carveout Guaranty dated 1/27/09 from Carey
Storage Management LLC to Standard Life Insurance. Environmental Indemnity
provided by Borrower to Standard Insurance Company

Carey Storage I (MA) LLC

 

STO - N. Billerica, MA

 

Standard Insurance Company

 

4,240,000.00

  Guaranty from Carey/HUSREFIV Self-Storage Holdings, LLC to Standard Insurance
Company. Recourse Carveout Guaranty from Carey Storage Management LLC to
Standard Life Insurance. Environmental Indemnity provided by Borrower to
Standard Insurance Company

Carey Storage I (MA) LLC

 

STO - Brockton, MA

 

Standard Insurance Company

 

2,450,000.00

 

Carey Storage I (MA) LLC

 

STO - N. Andover, MA

 

Standard Insurance Company

 

2,400,000.00

 

Carey Storage I (MA) LLC

 

STO - Taunton, MA

 

Standard Insurance Company

 

1,900,000.00

 

Carey Storage I (OH) Armor, LLC

 

STO - Fairfield, OH

 

Standard Insurance Company

 

2,240,000.00

  Guaranty dated February 2009 from Carey/HUSREFIV Self-Storage Holdings, LLC to
Standard Insurance Company. Recourse Carveout Guaranty dated 2/19/09 from Carey
Storage Management LLC to Standard Life Insurance. Environmental Indemnity
provided by Borrower to Standard Insurance Company

Carey Storage I (TX) ACES LP

 

STO - Killeen, TX

 

Standard Insurance Company

 

3,450,000.00

  Guaranty dated 1/27/09 from Carey/HUSREFIV Self-Storage Holdings, LLC to
Standard Insurance Company. Recourse Carveout Guaranty dated 1/27/09 from Carey
Storage Management LLC to Standard Life Insurance. Environmental Indemnity
provided by Borrower to Standard Insurance Company

Carey Storage I (TX) Beltline, LP

 

STO - Garland, TX

 

Standard Insurance Company

 

2,750,000.00

  Guaranty dated 2/19/09 from Carey/HUSREFIV Self-Storage Holdings, LLC to
Standard Insurance Company. Recourse Carveout Guaranty dated 2/19/09 from Carey
Storage Management LLC to Standard Life Insurance. Environmental Indemnity
provided by Borrower to Standard Insurance Company

Carey Storage I (TX) Tarrant, LP

 

STO - Ft. Worth, TX

 

Standard Insurance Company

 

3,600,000.00

  Guaranty dated 2/19/09 from Carey/HUSREFIV Self-Storage Holdings, LLC to
Standard Insurance Company. Recourse Carveout Guaranty dated 2/27/09 from Carey
Storage Management LLC to Standard Life Insurance. Environmental Indemnity
provided by Borrower to Standard Insurance Company

Harlem WPC Storage (IL) LLC

 

STO - Chicago, IL, West 60th St.

 

Standard Insurance Company

 

1,466,000.00

  Guaranty dated July 2010 from Carey/HUSREFIV Self-Storage Holdings, LLC to
Standard Insurance Company. Recourse Carveout Guaranty dated July 2010 from
Carey Storage Management LLC to Standard Insurance Company. Environmental
Indemnity provided by Borrower to Standard Insurance Company

Lincolnshire WPC Storage (IL) LLC

 

STO - Lincolnshire, IL

 

Standard Insurance Company

 

2,533,000.00

  Guaranty dated July 2010 from Carey/HUSREFIV Self-Storage Holdings, LLC to
Standard Insurance Company. Recourse Carveout Guaranty dated July 9, 2010 from
Carey Storage Management LLC to Standard Insurance Company. Environmental
Indemnity provided by Borrower to Standard Insurance Company

Pensacola Storage (FL) LLC

 

STO - Pensacola, FL

 

Standard Insurance Company

 

2,050,000.00

  Guaranty dated October 20, 2010 from Carey Storage Management LLC to Standard
Insurance Company. Environmental Indemnity from Borrower to Standard Insurance
Company

Pulaski WPC Storage (IL) LLC

 

STO - Chicago, IL, Pulaski

 

Standard Insurance Company

 

1,746,000.00

  Guaranty dated July 2010 from Carey/HUSREFIV Self-Storage Holdings, LLC to
Standard Insurance Company. Recourse Carveout Guaranty dated July 2010 from
Carey Storage Management LLC to Standard Insurance Company. Environmental
Indemnity provided by Borrower to Standard Insurance Company

Storage I (CT) LLC

 

STO - Newington, CT

 

Standard Insurance Company

 

2,415,000.00

  Guaranty dated 1/27/09 from Carey/HUSREFIV Self-Storage Holdings, LLC to
Standard Insurance Company. Recourse Carveout Guaranty from Carey Storage
Management LLC to Standard Insurance Company. Environmental Indemnity provided
by Borrower to Standard Insurance Company

Total Storage (AR) LLC

 

STO - Bentonville, AR

 

Artesia Mortgage Capital Corporation

 

2,200,000.00

  Limited Guaranty and Environmental Indemnification Agreement, dated 9/9/10,
from Carey/HUSREFIV Self-Storage Holdings, LLC to U.S. Bank National
Association, as servicer

Schedule 7.02 - Existing Indebtedness

(Foreign Entities)

     

Borrower

 

Tenant

 

Original Lender

 

Face Amount (€)

 

Guaranty

Société SCI CARLOG

 

Carrefour Hypermarche

 

Aareal Bank AG

 

84,244,000.00

 

N/A

Société SCI CARLOG

 

Carrefour Hypermarche

 

Aareal Bank AG

 

14,025,000.00

 

N/A

SCI MAP INVEST

 

Medica France

 

Credit Foncier de France

 

34,000,000.00

 

N/A

Sas Ilkinvest

 

Bouyges Telecom

 

Entenial

 

8,383,171.45

 

N/A

Sas Ilkinvest

 

Bouyges Telecom

 

Wuerttemberger Hypo Bank

 

8,383,171.45

 

N/A

OLlMPlA INVESTMENTS Sp. zoo

 

OBI Group

 

Euro Hypo

 

6,578,000.00

 

N/A



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES

LOAN PARTIES:

c/o W.P. Carey & Co. LLC

50 Rockefeller Plaza – 2nd floor

New York, New York 10020

Attention: Mark DeCesaris, Chief Financial Officer

Telephone: (212) 492-1100

Telecopier: (212) 492-8922

Email: mdecesaris@wpcarey.com

with a copy to:

c/o W.P. Carey & Co. LLC

50 Rockefeller Plaza – 2nd floor

New York, New York 10020

Attention: Paul Marcotrigiano, Esq., Chief Legal Officer

Email: Pmarco@wpcarey.com

Company’s website: http://www.wpcarey.com

 

Schedule 11.02



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ADMINISTRATIVE AGENT:

Administrative Agent’s Office:

(for payments and Requests for Credit Extensions; all currencies):

Bank of America, N.A.

Credit Services

Bank of America Plaza

901 Main Street

Mail Code: TX1-492-14-04

Dallas, TX 75202-3714

Attention: Jennifer A. Ollek

Telephone: (214) 209-2642

Telecopier: (214) 290-8374

Email: jennifer.a.ollek@baml.com

Payment Instructions:

USD

Bank of America, NA

New York, NY

ABA# 026009593

Account # 1292000883

Attn: Corporate Credit Services

REF: W.P. Carey & Co. LLC

EUR

Bank of America London

SWIFT: BOFAGB22

Acct: 65280019

Attn: BA SF unit 6283

Ref: W.P. Carey & Co. LLC

GBP

Bank of America London

SWIFT: BOFAGB22

Acct: 65280027

Attn: BA SF unit 6283

Ref: W.P. Carey & Co. LLC

JPY

Bank of America Tokyo

SWIFT: BOFAJPJX

Acct: 606490661046

Attn: BA SF unit 6283

Ref: W.P. Carey & Co. LLC

 

Schedule 11.02



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Other Notices as Administrative Agent, L/C Issuer or Swing Line Lender

ADMINISTRATIVE AGENT:

Bank of America, N.A.

Agency Management

Bank of America Plaza

101 S. Tryon Street

Mail Code: NC1-002-15-36

Charlotte, NC 28255-0001

Attention: Kelly T. Weaver

Telephone: (980) 387-5452

Telecopier: (704) 208-2871

Email: kelly.weaver@baml.com

L/C ISSUER:

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Michael Grizzanti

Telephone: 570.330.4214

Telecopier: 800.755.8743

Email: michael.a.grizzanti@baml.com

SWING LINE LENDER:

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-14-11

Dallas, Texas 75202

Attention: Jennifer Ollek

Telephone: 214-209-2642

Telecopier: 214-290-8374

Email: jennifer.ollek@baml.com

Account No.: 001292000883

Attn: Credit Services

Ref: W.P. Carey & Co. LLC

ABA# 026009593

 

Schedule 11.02



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

TO CREDIT AGREEMENT

FORM OF LOAN NOTICE

Date:                     ,             

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 28,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among W.P. Carey & Co. LLC (together with its
permitted successors and assigns, the “Company”), certain Subsidiaries of the
Company identified therein, the Lenders party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

The undersigned hereby requests (select one):

 

  ¨ A Borrowing of Revolving Credit Loans

  ¨ A conversion or continuation of Revolving Credit Loans

 

1. On                     (a Business Day).

 

2. In the amount of $                     .

 

3. Comprised of                                          
                                            .

                                      [Type of Revolving Credit Loans requested]

 

4. In the following currency:                     .

 

5. For Eurocurrency Rate Committed Loans: with an Interest Period of
            months.

 

6. On behalf of                     [insert name of applicable Borrower] (the
“Borrower”).

 

7. The Revolving Credit Loans, if any, borrowed hereunder shall be disbursed to
the following bank for credit by that bank to the following deposit account:

 

                      

  

                      

  

                      

  

 

A-1

Form of Loan Notice



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[The Company and the Borrower each hereby represents and warrants that the
conditions specified in Sections 4.03(a), (b), (e) and (f) shall be satisfied on
and as of the date of the proposed Credit Extension.]1

[Remainder of page intentionally left blank.]

 

1  Include only in the case of a Borrowing.

 

A-2

Form of Loan Notice



--------------------------------------------------------------------------------

TABLE OF CONTENTS

W.P. CAREY & CO. LLC

By:                                                                     

Name:                                                               

Title:                                                                 

 

A-3

Form of Loan Notice



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT B-1

TO CREDIT AGREEMENT

FORM OF

COMPETITIVE BID REQUEST

Date:                     ,             

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 28,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among W.P. Carey & Co. LLC (together with its
permitted successors and assigns, the “Company”), certain Subsidiaries of the
Company identified therein, the Lenders party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. The Company, on
behalf of [insert name of applicable Borrower] (the “Borrower”), hereby gives
you notice pursuant to Section 2.03(b) of the Agreement that it requests a
Competitive Borrowing under the Agreement and in that connection sets forth
below the terms on which such Competitive Borrowing is requested to be made:

 

  1. On                      (a Business Day).

 

  2.

In an aggregate amount not exceeding $             .1

 

  3.

Comprised of (select one):2

 

¨       Absolute Rate Loans

  

¨       Eurocurrency Margin Bid  Loans

 

Bid Loan

No.

  

Interest Period

requested

  

Maximum principal

amount requested

1

               days/mos    $            

2

               days/mos    $            

3

               days/mos    $            

 

 

1 

Shall not be less than $5,000,000 or a whole multiple of $1,000,000 in excess
thereof .

2 

Shall not be a request for more than three different Interest Periods, shall be
subject to the definition of “Interest Period” and shall not end later than the
Maturity Date.

 

B-1-1

Form of Competitive Bid Request



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Company, on behalf of the Borrower, authorizes the Administrative Agent to
deliver this Competitive Bid Request to the Lenders. Responses by the Lenders
must be in substantially the form of Exhibit B-2 to the Agreement and must be
received by the Administrative Agent by the time specified in Section 2.03 of
the Agreement for submitting Competitive Bids.

Upon acceptance of any or all of the Competitive Loans offered by the Lenders in
response to this request, the Company and the Borrower shall be deemed to have
represented and warranted that the conditions to each Loan specified in Sections
4.03(a), (b), (e) and (f) of the Agreement have been satisfied.

 

Very truly yours, W.P. CAREY & CO. LLC By:  

 

Name:  

 

Title:  

 

 

B-1-2

Form of Competitive Bid Request



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT B-2

TO CREDIT AGREEMENT

FORM OF

COMPETITIVE BID

Date:                     ,             

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 28,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among W.P. Carey & Co. LLC (together with its
permitted successors and assigns, the “Company”), certain Subsidiaries of the
Company identified therein, the Lenders party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

In response to the Competitive Bid Request dated             , 201    , the
undersigned offers to make the following Competitive Loan(s):

1. Borrowing date :                     (a Business Day).

2. In an aggregate amount not exceeding $             (with any sublimits set
forth below).

3. Comprised of:

 

Bid Loan No.

  

Interest Period

offered

  

Bid Maximum

  

Absolute Rate or

Eurocurrency

Bid Margin*

1

                       days/mos    $                ( -  +)            %

2

                       days/mos    $                ( -  +)            %

3

                       days/mos    $                ( -  +)            %

 

* Expressed in multiples of 1/100th of a basis point.

 

B-2-1

Form of Competitive Bid



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The undersigned hereby confirms that it shall, subject to the terms and
conditions set forth in the Agreement, extend credit to the Company upon
acceptance by the Company of this bid in accordance with Section 2.03(e) of the
Agreement.

 

Very truly yours, [NAME OF LENDER] By:  

 

Name:   Title:  

******************************************************************************

THIS SECTION IS TO BE COMPLETED BY THE COMPANY OH BEHALF OF THE BORROWER IF IT
WISHES TO ACCEPT ANY OFFERS CONTAINED IN THIS COMPETITIVE BID:

The offers made above are hereby accepted in the amounts set forth below:

 

Bid Loan No.

   Principal Amount Accepted      $         $         $     

 

W.P. CAREY & CO. LLC, on behalf of

                                             [insert name of
applicable Borrower]

By:  

 

Name:  

 

Title:  

 

Date:  

 

 

B-2-2

Form of Competitive Bid



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT B-3

TO CREDIT AGREEMENT

FORM OF

COMPETITIVE LOAN NOTE

Dated:             ,         

FOR VALUE RECEIVED, the undersigned, [APPLICABLE BORROWER], a
                                         (the “Borrower”), HEREBY PROMISES TO
PAY to the order of                                          the (“Lender”) for
the account of its applicable Lending Office (as defined in the Credit Agreement
referred to below), on                     ,         , the principal amount of
            .

The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until such principal amount is paid in full, at the interest
rate and payable on the interest payment date or dates provided below:

Interest Rate:     % per annum (calculated on the basis of a year of      days
for the actual number of days elapsed).

Last day of Interest Period:             . (the “Payment Date”)

Both principal and interest are payable in Dollars to Bank of America, N.A.
(“Bank of America”), as Administrative Agent, or any successor to Bank of
America in such capacity, for the account of the Lender in accordance with the
terms of the Credit Agreement in Same Day Funds (as defined in the Credit
Agreement) on the Payment Date, free and clear and without any deduction, with
respect to the payee named above, for any and all present and future taxes,
deductions, charges or withholdings, and all liabilities with respect thereto.

This Competitive Loan Note is one of the Competitive Loan Notes referred to in,
and is entitled to the benefits of, the Credit Agreement, dated as of
December 28, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among W.P. Carey & Co. LLC
(together with its permitted successors and assigns, the “Company”), certain
Subsidiaries of the Company identified therein, the Lender and certain other
Lenders party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer. The Credit Agreement, among other things, contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

This Competitive Loan Note shall be governed by, and construed in accordance
with, the law of the State of New York.

 

B-3-1

Form of Competitive Loan Note



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the Borrower has caused this Competitive Loan Note to be
executed by its duly authorized officer as of the date first above written.

 

[APPLICABLE BORROWER] By  

 

  Name:     Title:  

 

B-3-2

Form of Competitive Loan Note



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT C

TO CREDIT AGREEMENT

FORM OF SWING LINE LOAN NOTICE

Date:                     ,             

 

To:

  

Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 28,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among W.P. Carey & Co. LLC (together with its
permitted successors and assigns, the “Company”), certain Subsidiaries of the
Company identified therein, the Lenders party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

    The undersigned hereby requests a Swing Line Loan:

 

      1. On                                          
                                  (a Business Day).

 

      2.

In the amount of $                                                 .1

    [The Swing Line Loans borrowed hereunder shall be disbursed to the following
bank for credit by that bank to the following deposit account:

 

                                      

 

 

 

 

  ]2

 

1 

Shall not be less than $100,000.

2 

Include if proceeds of the requested Swing Line Loan is to be disbursed other
than by being credited to the account of the Borrower maintained at the Swing
Line Lender.

 

C-1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The Company hereby represents and warrants that the conditions specified in
Sections Sections 4.03(a), (b), (e) and (f) shall be satisfied on and as of the
date of the proposed Credit Extension.

 

W.P. CAREY & CO. LLC, on behalf of

                                             [insert name of applicable
Borrower]

By:

 

 

Name:

 

 

Title:

 

 

 

C-1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT D-1

TO CREDIT AGREEMENT

[Reserved]

 

D-1-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT D-2

TO CREDIT AGREEMENT

FORM OF REVOLVING CREDIT NOTE

 

 

 

FOR VALUE RECEIVED, the undersigned (each a “Borrower” and, collectively, the
“Borrowers”), hereby, jointly and severally, promises to pay to the order of
                                         or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit Loan [and Swing Line Loan] from time
to time made by the Lender to the Borrowers under that certain Credit Agreement,
dated as of December 28, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among W.P. Carey & Co.
LLC (together with its permitted successors and assigns, the “Company”), the
Borrowers, the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

The Borrowers, jointly and severally, promise to pay interest on the unpaid
principal amount of each Revolving Credit Loan [and Swing Line Loan] from the
date of such Loan until such principal amount is paid in full, at such interest
rates and at such times as provided in the Agreement. [Except as provided in
Section 2.05(f) of the Agreement with respect to Swing Line Loans, a][A]ll
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in the currency in which such Loan was denominated and
in Same Day Funds at the Administrative Agent’s Office for such currency. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranty. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Revolving Credit Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. The Administrative Agent will maintain a Register
pursuant to the terms of Section 11.06(c) of the Agreement where any transfers
of this Revolving Credit Note, the name and address of the Lender, and the
Revolving Credit Commitment of, and principal amounts (and the related interest
amounts) of the Revolving Credit Loans[, Swing Line Loans] and L/C Obligations
owing to, the Lender will be recorded. The Lender may also attach schedules to
this Revolving Credit Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of the Lender, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.

 

D-2-1

Form of Revolving Credit Note



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Each Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Credit Note.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank.]

 

D-2-2

Form of Revolving Credit Note



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, each Borrower has caused this Revolving Credit Note to be
executed by its duly authorized officer as of the date first above written.

 

[BORROWERS]

By:

 

 

Name:

 

 

Title:

 

 

 

D-2-3

Form of Revolving Credit Note



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Loan Made

 

Amount of

Loan Made

 

End of

Interest

Period

 

Amount of

Principal or

Interest

Paid This

Date

 

Outstanding
Principal

Balance

This Date

 

Notation

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-2-4

Form of Revolving Credit Note



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT E

TO CREDIT AGREEMENT

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:            ,

 

To:

   Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of December 28,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among W.P. Carey & Co. LLC (together with its
permitted successors and assigns, the “Company”), certain Subsidiaries of the
Company identified therein, the Lenders party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

The undersigned Responsible Officer of the Company hereby certifies as of the
date hereof that he/she is the                                          of the
Company, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Loan Parties, and
that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Company has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Company ended as
of the above date, which are attached hereto as Schedule I, together with the
report and opinion of PricewaterhouseCoopers LLP or other “Big 4” accounting
firm required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Company has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended as
of the above date, which are attached hereto as Schedule I. Such financial
statements fairly present the financial condition, results of operations and
cash flows of the Consolidated Group in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a review in
reasonable detail of the transactions contemplated thereby and consolidated
financial condition of the Company and its Subsidiaries, during the accounting
period covered by such financial statements, and such review has not disclosed
the existence during or at the end of such accounting period, and that the
undersigned does not have knowledge of the existence as of the date hereof, of
any condition or event which constitutes a Default [other than the Default(s)
described below].

 

E-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3. Attached hereto as Schedule II is a true, correct and complete list of all
the outstanding Indebtedness of the Loan Parties and their Subsidiaries,
including, for each item of Indebtedness, the amount, maturity, interest rate,
and amortization requirements on and as of the Financial Statement Date.

4. Attached hereto as Schedule III are true, correct and complete calculations
which calculations demonstrate whether there has been compliance with the
covenants and financial ratios set forth in Section 7.11 and Section 7.06(c) of
the Agreement as of the Financial Statement Date.

5. Adjusted Total EBITDA as of the Financial Statement Date is $            .
Total Value as of the Financial Statement Date is $            . Management
EBITDA as of the Financial Statement Date is $            . Attached hereto as
Schedule IV are true, correct and complete calculations of the Adjusted Total
EBITDA, Total Value (including limitations on such calculation) and Management
EBITDA.

6. Attached hereto as Schedule V is an updated Part (a) of Schedule 5.12 to the
Agreement, if applicable.

 

E-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                            ,             .

 

W.P. CAREY & CO. LLC By:  

 

Name:  

 

Title:  

 

 

E-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE I

to the Compliance Certificate

Financial Statements

[attach financial statements]

 

E-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE II

to the Compliance Certificate

Indebtedness

as of                     , 20    

[attach required information]

 

E-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE III

to the Compliance Certificate

Financial Covenant Compliance Analysis

(in thousands)

as of                     , 20    

 

   Maximum Leverage     A.        Total Outstanding Indebtedness   $  

 

B.    Total Value   $  

 

C.   

Maximum Leverage

(Line A < 60% of Line B)1

   

Compliance:

(Yes or No)

   Maximum Secured Debt     A.    Total Secured Outstanding Indebtedness   $  

 

B.    Indebtedness of Subsidiaries permitted under clause (D) of
Section 7.11(f)(ii) of the Agreement   $  

 

C.    Total Value   $  

 

D.   

Maximum Secured Debt

(Line A + Line B < 40% of Line C)2

   

Compliance:

(Yes or No)

   Minimum Equity Value     A.    Combined Equity Value of the Company   $  

 

B.    Fair Market Value of all Net Offering Proceeds received by the Company
after the Closing Date   $  

 

C.   

Minimum Combined Equity Value

(Line A > $850,000,0003 + 80% of Line B)

   

Compliance:

(Yes or No)

 

1 

As of the last day of the two consecutive calendar quarters following the
Company’s acquisition of an entity with total assets of at least $500 million,
Line A < 65% of Line B.

2 

Upon the Company’s acquisition of an entity with total assets of at least $500
million, Line A + Line B < 50% of Line C.

3 

Value resets upon the acquisition of an entity to the greater of (i) 75% of the
Combined Equity Value calculated on a pro forma basis (giving effect to such
acquisition) and (ii) the minimum Combined Equity Value as in effect immediate
prior to such acquisition.

 

E-6

Form of Compliance Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

   Minimum Fixed Charge Coverage Ratio     A.    Adjusted Total EBITDA   $  

 

B.    Fixed Charges   $  

 

C.    Minimum Fixed Charge Coverage Ratio    

 

   (Line A ÷ Line B)     (Minimum permitted is 1.40 to 1.0) 4    Minimum
Unsecured Interest Coverage Ratio     A.    Unencumbered Property NOI   $  

 

B.    Unencumbered Management EBITDA   $  

 

C.    Interest Expense on Total Unsecured Outstanding Indebtedness   $  

 

D.    Minimum Unsecured Interest Coverage Ratio    

 

   ((Line A + Line B) ÷ Line C)     (Minimum permitted is 2.00 to 1.00)   
Secured Recourse Indebtedness     A.    Secured Indebtedness that is recourse to
the Company   $  

 

B.    Total Value   $  

 

C.   

Secured Recourse Indebtedness

(Line A < (lesser of $75,000,000 and 5% of Line B))

   

Compliance:

(Yes or No)

 

4 

For each calendar quarter after the Initial Maturity Date, minimum permitted is
1.50 to 1.0.

 

E-7

Form of Compliance Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

   Maximum Dividend Payout5     A.    Restricted Payments made during the most
recent fiscal quarter   $  

 

B.    Restricted Payments made during the three immediately preceding fiscal
quarters   $  

 

C.    Adjusted Total EBITDA   $  

 

D.   

Maximum Dividend Payout

(Line A + Line B < 90% of Line C)

   

Compliance:                

(Yes or No)

[Support for financial covenant calculations to be provided by the Company]

 

5 

From and after REIT Election Effective Date, replace with (which need only be
included with delivery of fiscal year-end financial statements):

 

   Maximum Dividend Payout     A.    Restricted Payments made during fiscal year
  $  

 

B.    Adjusted Funds from Operations   $  

 

C.    Restricted Payments required to maintain REIT Status and avoid payment of
federal or state income or excise tax   $  

 

D.   

Maximum Dividend Payout

(Line A < (lesser of 95% of Line C and Line B))

   

Compliance:                

(Yes or No)

 

E-8

Form of Compliance Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE IV

to the Compliance Certificate

Adjusted Total EBITDA, Total Value and Management EBITDA

as of                      , 20    

[attach calculations]

 

E-9

Form of Compliance Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE V

to the Compliance Certificate

Schedule 5.12(a)

[attach schedule]

 

E-10

Form of Compliance Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT F-1

TO CREDIT AGREEMENT

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the revolving credit facility provided pursuant to the Credit Agreement
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such revolving credit facility) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
credit transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

F-1-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

TABLE OF CONTENTS

1.        Assignor[s]:   

 

        

 

   2.        Assignee[s]:   

 

        

 

          [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]]

 

3. Borrowers: Certain Subsidiaries of W.P. Carey & Co. LLC, a Delaware limited
liability company

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as of December 28, 2011, among W.P.
Carey & Co. LLC (together with its permitted successors and assigns, the
“Company”), certain Subsidiaries of the Company identified therein, the Lenders
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer

 

6. Assigned Interest[s]:

 

Assignor[s]5

   Assignee[s]6    Aggregate
Amount of
Revolving Credit
Commitments/
Revolving Credit
Loans
for all Lenders7      Amount of
Revolving Credit
Commitments/
Revolving Credit Loans
Assigned      Percentage
Assigned of
Commitment/
Loans8         $                    $                                   %       
$                    $                                   %        $             
      $                                   % 

 

[7.

Trade Date:                     ]9

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

8  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

F-1-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Effective Date:             , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S] [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE[S] [NAME OF ASSIGNEE] By:  

 

  Title:

[Consented to and]10 Accepted:

 

BANK OF AMERICA, N.A., as   Administrative Agent By:  

 

  Title: BANK OF AMERICA, N.A., as   L/C Issuer and Swing Line Lender By:  

 

  Title:

 

 

10

To be added only if the consent of the Administrative Agent, L/C Issuer and/or
Swing Line Lender is required by the terms of the Credit Agreement.

 

F-1-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Consented to:11

 

W.P. CAREY & CO. LLC

By:  

 

  Title:

 

 

11 

To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

 

F-1-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim created by [the][such] Assignor and (iii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any Borrower or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates, any Borrower or any other Person
of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements referred
to in Section 5.05 thereof or delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
and (vii) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

F-1-5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

F-1-6

Form of Assignment and Assumption



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT F-2

TO CREDIT AGREEMENT

FORM OF ADMINISTRATIVE QUESTIONNAIRE

[see attached]

 

F-2-1

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ADMINISTRATIVE DETAILS REPLY FORM - MULTICURRENCY

CONFIDENTIAL

 

 

FAX ALONG WITH COMMITMENT LETTER TO:   

Kelly Weaver, Fax#: 704.208.2871

  

and Tom Nowak, Fax#: 704.409.0038

 

I. Borrower Name:   

        Certain Subsidiaries of W.P. Carey & Co. LLC

  

$450MM Revolving Credit Facility

   Type of Credit Facility   

    REV

II. Legal Name of Lender of Record for Signature Page:

 

 

 

•    Signing Credit Agreement

  

         

   YES   

         

   NO   

•    Coming in via Assignment

  

         

   YES   

         

   NO   

 

III. Type of Lender:  

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)

 

IV. Domestic Address:

  V. Eurodollar Address:

 

 

 

 

 

 

 

 

 

 

 

 

VI. Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

          Primary    Secondary     

Credit Contact

  

Operations Contact

  

Operations Contact

Name:   

 

  

 

  

 

Title:   

 

  

 

  

 

Address:   

 

  

 

  

 

  

 

  

 

  

 

Telephone:   

 

  

 

  

 

Facsimile:   

 

  

 

  

 

E Mail Address:   

 

  

 

  

 

IntraLinks E Mail Address:   

 

  

 

  

 

Does Secondary Operations Contact need copy of notices?          YES          NO

 

 

LOGO [g275484g68z20.jpg]    1     



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ADMINISTRATIVE DETAILS REPLY FORM - MULTICURRENCY

CONFIDENTIAL

 

 

     Letter of Credit    Draft Documentation          

Contact

  

Contact

  

Legal Counsel

Name:   

 

  

 

  

 

Title:   

 

  

 

  

 

Address:   

 

  

 

  

 

Telephone:   

 

  

 

  

 

Facsimile:   

 

  

 

  

 

E Mail Address:   

 

  

 

  

 

 

PLEASE CHECK IF YOU CAN FUND IN THE CURRENCIES REQUIRED FOR THIS TRANSACTION
LISTED BELOW:    

         

 

US DOLLAR

  

         

  

YEN

  

         

  

 

   

 

 

EURO

  

 

  

 

  

 

  

 

   

 

 

STERLING

 

  

 

 

  

 

 

  

 

 

  

 

 

VII. Lender’s SWIFT Payment Instructions for Euro:

 

Pay to:   

 

   (Bank Name)      

 

   (SWIFT)    (Country)   

 

   (Account #)    (Account Name)   

 

   (FFC Account #)    (FFC Account Name)   

 

   (Attention)   

VII. Lender’s SWIFT Payment Instructions for Sterling:

 

Pay to:   

 

   (Bank Name)      

 

   (SWIFT)    (Country)   

 

   (Account #)    (Account Name)   

 

   (FFC Account #)    (FFC Account Name)   

 

   (Attention)   

 

 

LOGO [g275484g68z20.jpg]    2     



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ADMINISTRATIVE DETAILS REPLY FORM - MULTICURRENCY

CONFIDENTIAL

 

 

VII. Lender’s SWIFT Payment Instructions for Yen:

 

Pay to:   

 

   (Bank Name)      

 

   (SWIFT)    (Country)   

 

   (Account #)    (Account Name)   

 

   (FFC Account #)    (FFC Account Name)   

 

   (Attention)       (Attention)   

VIII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:   

 

      (Bank Name)      

 

      (ABA #)      

 

      (Account #)      

 

      (Attention)   

IX. Lender’s Fed Wire Payment Instructions:

 

Pay to:   

 

   (Bank Name)      

 

   (ABA#)    (City/State)   

 

   (Account #)    (Account Name)   

 

   (Attention)   

X. Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):

             -                              

Tax Withholding Form Delivered to Bank of America*:

 

 

LOGO [g275484g68z20.jpg]    3     



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ADMINISTRATIVE DETAILS REPLY FORM - MULTICURRENCY

CONFIDENTIAL

 

 

                 

  W-9

 

  W-8BEN

 

  W-8ECI

 

  W-8EXP

 

  W-8IMY

 

    

Tax Contact

     Name:   

 

   Title:   

 

   Address:   

 

   Telephone:   

 

   Facsimile:   

 

   E Mail Address:   

 

  

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

 

LOGO [g275484g68z20.jpg]    4     



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ADMINISTRATIVE DETAILS REPLY FORM - MULTICURRENCY

CONFIDENTIAL

 

 

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

LOGO [g275484g43x37.jpg]

XI. Bank of America Payment Instructions:

 

USD          Bank of America, N.A.       ABA # 026009593       New York, NY   
   Acct. # 1292000883       Attn: Corporate Credit Services       Ref: W.P.
Carey & Co. LLC   

EUR

Bank of America London

SWIFT: BOFAGB22

Acct: 65280019

Attn: BA SF unit 6283

Ref: (Customer’s name)

GBP

Bank of America London

SWIFT: BOFAGB22

Acct: 65280027

Attn: BA SF unit 6283

Ref: (Customer’s name)

JPY

Bank of America Tokyo

SWIFT: BOFAJPJX

Acct: 606490661046

Attn: BA SF unit 6283

Ref: (Customer’s name)

 

 

LOGO [g275484g68z20.jpg]    5     



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT G

TO CREDIT AGREEMENT

FORM OF AVAILABILITY CERTIFICATE

Reference is made to that certain Credit Agreement, dated as of December 28,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among W.P. Carey & Co. LLC (together with its
permitted successors and assigns, the “Company”), certain Subsidiaries of the
Company identified therein, the Lenders party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

The undersigned Responsible Officer of the Company hereby certifies that as of
the date hereof that [he][she] is the                      of the Company, and
that, as such, [he][she] is authorized to execute and deliver this Availability
Certificate to the Administrative Agent and the Lenders in [his][her] capacity
as a Responsible Officer of the Company (and not in any individual capacity),
and that the following amounts and calculations reflect the Availability as of
the Calculation Date (as defined below):

AVAILABILITY CALCULATION

AS OF                      (the “Calculation Date”)

($ in 000’s)

 

I.      Aggregate Commitments as of the Calculation Date:

  

A.     Aggregate Commitments:

   $             

II.     Borrowing Base Amount as of the Calculation Date:

  

A.     Unencumbered Property NOI for the previous four consecutive fiscal
quarters (See Schedule I) divided by 11%:

   $             

B.     Unencumbered Management EBITDA for the previous four consecutive fiscal
quarters (See Schedule I) multiplied by six (or, if the Calculation Date follows
the second anniversary of the Closing Date, five):

   $             

C.     Line II.A. plus Line II.B.

   $             

D      Adjustment for excess Unencumbered Management EBITDA contribution. If
Line II.C. multiplied by [60%][55%][50%] is less than Line II.B., the amount by
which (1) Line II.B. exceeds (2) the product of Line II.C. multiplied by
[60%][55%][50%] shall be excluded from the calculation of Borrowing Base
Amount1:

   $             

 

1 

The Unencumbered Management EBITDA shall not exceed (i) 60% of the Borrowing
Base Amount at any time during the period from the Closing Date to the first
anniversary of the Closing Date, (ii) 55% of the Borrowing Base Amount at any
time during the period from the first anniversary of the Closing Date to the
second anniversary of the Closing Date and (iii) 50% of the Borrowing Base
Amount at any time during the period from the second anniversary of the Closing
Date through the Maturity Date.

 

G-1

Form of Availability Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

E.     Line II.C. minus Line II.D.

   $            

F.      Total Unsecured Outstanding Indebtedness (excluding Total Revolving
Credit Outstandings) (See Schedule I):

   $            

G.     Borrowing Base Amount (Line II.E. minus Line II.F.):

   $            

III.   Availability as of the Calculation Date:

  

A.     Unadjusted Availability (Lesser of Line I.A. and Line II.G.):

   $            

B.     Total Revolving Credit Outstandings:

   $            

C.     Availability (Line III.A. minus Line III.B.):

   $            

The undersigned further certifies in [his][her] capacity as a Responsible
Officer of the Company (and not in any individual capacity) that on the date
hereof, each of the Unencumbered Eligible Projects whose Net Operating Income is
included in the calculation of Unencumbered Property NOI qualifies as an
Unencumbered Eligible Project as set forth in Section 1.01 of the Agreement.

 

G-2

Form of Availability Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the undersigned has executed this Availability Certificate
as of             , 201    .

 

W.P. CAREY & CO. LLC

By:

 

 

Name:

 

Title:

 

 

G-3

Form of Availability Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE I

to Availability Certificate

[attach calculations]

 

G-4

Form of Availability Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT H

TO CREDIT AGREEMENT

FORM OF

JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of                     , 201     (this “Joinder
Agreement”), made by the Subsidiary[ies] of W.P. Carey & Co. LLC (together with
its permitted successors and assigns, the “Company”) signatory hereto ([each] a
“New Subsidiary Borrower”) and the Subsidiaries of the Company that are
presently Borrowers, in favor of Bank of America, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders referred to in
that certain Credit Agreement, dated as of December 28, 2011 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), among the Company, certain Subsidiaries of the Company
identified therein, the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

W I T N E S S E T H:

WHEREAS, the parties to this Joinder Agreement wish to add the New Subsidiary
Borrower[s] to the Credit Agreement in the manner hereinafter set forth; and

WHEREAS, this Joinder Agreement is entered into pursuant to Section 6.12(a) of
the Credit Agreement;

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

1. [The][Each] New Subsidiary Borrower, hereby acknowledges that it has received
and reviewed a copy of the Credit Agreement, and acknowledges and agrees to:

(a) join the Credit Agreement as a Borrower, as indicated with its signature
below;

(b) be bound by all covenants, agreements and acknowledgments attributable to a
Borrower in the Credit Agreement; and

(c) perform all obligations and duties required of it by the Credit Agreement.

2. [The][Each] New Subsidiary Borrower represents and warrants that the
representations and warranties contained in Article V of the Credit Agreement as
they relate to such New Subsidiary Borrower or which are contained in any
certificate furnished by or on behalf of such New Subsidiary Borrower are true
and correct on the date hereof.

 

H-1

Form of Joinder Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3. The address, taxpayer identification number and jurisdiction of organization
of [each][the] New Subsidiary Borrower is set forth in Annex I to this Joinder
Agreement.

4. The Company hereby acknowledges and agrees that the Guaranty contained in
Article X of the Credit Agreement covers the Obligations of the New Subsidiary
Borrower[s].

5. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

 

H-2

Form of Joinder Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the day and year first above written.

 

[NEW SUBSIDIARY BORROWER[S]], as the New Subsidiary Borrower By:  

 

  Name:   Title: W.P. CAREY & CO. LLC, as the Company By:  

 

  Name:   Title:

[OTHER SUBSIDIARIES OF COMPANY, as

existing Borrowers]

By:  

 

  Name:   Title:

 

ACKNOWLEDGED AND AGREED TO:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

 

H-3

Form of Joinder Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT I

TO CREDIT AGREEMENT

FORM OF SOLVENCY CERTIFICATE

I, the undersigned, chief financial officer of W.P. CAREY & CO. LLC, a Delaware
limited liability company (the “Company”), DO HEREBY CERTIFY on behalf of the
Loan Parties that:

1. This certificate is furnished pursuant to Section 4.01(a)(ix) of the Credit
Agreement (as in effect on the date of this certificate; the capitalized terms
defined therein being used herein as therein defined) dated as of December 28,
2011 among the Company, certain Subsidiaries of the Company identified therein,
the Lenders party thereto, and Bank of America, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer (as from time to time in effect, the “Credit
Agreement”).

2. After giving effect to the Credit Extensions to occur on the Closing Date,
(a) the fair value of the property of each Loan Party is greater than the total
amount of liabilities, including contingent liabilities, of such Loan Party,
(b) the present fair salable value of the assets of each Loan Party is not less
than the amount that will be required to pay the probable liability of such Loan
Party on its debts as they become absolute and matured, (c) each Loan Party does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Loan Party’s ability to pay such debts and liabilities as they
mature, (d) each Loan Party is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Loan Party’s
property would constitute an unreasonably small capital, and (e) each Loan Party
is able to pay its debts and liabilities, contingent obligations and other
commitments as they mature in the ordinary course of business. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

[Signature Page Follows]

 

I-1

Form of Solvency Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
December     , 2011.

 

W.P. CAREY & CO. LLC By:  

 

Name:   Title:   Chief Financial Officer

 

I-2

Form of Solvency Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT J

TO CREDIT AGREEMENT

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

Reference is made to that certain Credit Agreement, dated as of December [    ],
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among W.P. Carey & Co. LLC (together with its
permitted successors and assigns, the “Company”), certain Subsidiaries of the
Company identified therein, the Lenders party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iii) it is not a ten percent shareholder of the Company or any
Borrower within the meaning of Code Section 881(c)(3)(B), (iv) it is not a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and (v) no payments in connection with any Loan Document are effectively
connected with a United States trade or business conducted by the undersigned.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent in writing and (2) the
undersigned shall furnish the Company and the Administrative Agent a properly
completed and currently effective certificate in either the calendar year in
which payment is to be made by the Company or the Administrative Agent to the
undersigned, or in either of the two calendar years preceding such payment.

[Signature Page Follows]

 

J-1

Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Lender] By:  

 

  Name:   Title:   [Address]

Dated:             , 20[    ]

 

J-2

Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of December [    ],
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among W.P. Carey & Co. LLC (together with its
permitted successors and assigns, the “Company”), certain Subsidiaries of the
Company identified therein, the Lenders party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) neither the
undersigned nor any of its partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iv) none of its partners/members is a ten percent shareholder of the
Company or any Borrower within the meaning of Code Section 881(c)(3)(B),
(v) none of its partners/members is a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned or its partners/members.

The undersigned has furnished the Administrative Agent and the Company with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the Lender to provide, in the case of a partner/member
not claiming the portfolio interest exemption, a Form W-8ECI, Form W-9 or Form
W-8IMY (including appropriate underlying certificates from each interest holder
of such partner/member), in each case establishing such partner/member’s
available exemption from U.S. federal withholding tax. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent in writing with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

[Signature Page Follows]

 

J-3

Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Lender]

By:

 

 

 

Name:

 

Title:

 

    [Address]

Dated:             , 20[    ]

 

J-4

Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of December [__],
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among W.P. Carey & Co. LLC (together with its
permitted successors and assigns, the “Company”), certain Subsidiaries of the
Company identified therein, the Lenders party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) and Section 11.06(d) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a
ten percent shareholder of the Company or any Borrower within the meaning of
Code Section 881(c)(3)(B), (iv) it is not a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (v) no payments in connection
with any Loan Document are effectively connected with a United States trade or
business conducted by the undersigned.

The undersigned has furnished its participating non-U.S. Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such non-U.S. Lender in writing and (2) the undersigned shall have at
all times furnished such non-U.S. Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

[Signature Page Follows]

 

J-5

Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Participant]

By:

 

 

 

Name:

 

Title:

 

    [Address]

Dated:             , 20[    ]

 

J-6

Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement, dated as of December [    ],
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among W.P. Carey & Co. LLC (together with its
permitted successors and assigns, the “Company”), certain Subsidiaries of the
Company identified therein, the Lenders party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) and Section 11.06(d) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its partners/members are the sole beneficial owners of such participation,
(iii) neither the undersigned nor any of its partners/members is a bank within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iv) none of its partners/members is a ten percent
shareholder of the Company or any Borrower within the meaning of Code
Section 881(c)(3)(B), (v) none of its partners/members is a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and (vi) no payments
in connection with any Loan Document are effectively connected with a United
States trade or business conducted by the undersigned or its partners/members.

The undersigned has furnished its participating non-U.S. Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of its partners/members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the undersigned to provide, in the case of a
partner/member not claiming the portfolio interest exemption, a Form W-8ECI,
Form W-9 or Form W-8IMY (including appropriate underlying certificates from each
interest holder of such partner/member), in each case establishing such
partner/member’s available exemption from U.S. federal withholding tax. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such non-U.S. Lender in writing and (2) the undersigned shall have at all times
furnished such non-U.S. Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[Signature Page Follows]

 

J-7

Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Participant] By:  

 

  Name:   Title:   [Address]

Dated:             , 20[    ]

 

J-8

Form of United States Tax Compliance Certificate